 



EXECUTION COPY
Exhibit 10.1
BULK GAS BUSINESS
EQUITY PURCHASE AGREEMENT
BY AND AMONG
HOLOX (USA) B.V.,
HOLOX INC.,
LINDE AG
AND
AIRGAS, INC.
 
DATED AS OF NOVEMBER 22, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1 DEFINITIONS
    2  
1.1. Definitions
    2  
1.2. Construction
    25  
 
       
SECTION 2 PURCHASE AND SALE OF PURCHASED EQUITY INTERESTS
    26  
2.1. Purchase and Sale of Purchased Equity Interests
    26  
2.2. Purchase Price
    26  
2.3. Post-Closing Payment
    27  
2.4. Allocation
    28  
 
       
SECTION 3 CLOSING
    29  
3.1. Closing
    29  
3.2. Certain Closing Deliveries by the Sellers
    29  
3.3. Certain Closing Deliveries by the Purchaser
    30  
 
       
SECTION 4 REPRESENTATIONS AND WARRANTIES OF THE SELLERS
    31  
4.1. Organization of the Sellers and the Guarantor
    31  
4.2. Organization of the Companies
    31  
4.3. Corporate Authority and Binding Obligation
    32  
4.4. Capitalization and Ownership
    33  
4.5. Ownership of Purchased Equity Interests
    34  
4.6. No Violation
    34  
4.7. Governmental Approvals
    35  
4.8. Financial Statements
    35  
4.9. No Undisclosed Liabilities
    36  
4.10. No Business Material Adverse Effect
    36  
4.11. Bulk Assets
    36  
4.12. Litigation and Proceedings
    37  
4.13. Accounts Receivable
    38  
4.14. Inventory
    38  
4.15. Intellectual Property
    38  
4.16. Real Property
    39  
4.17. Permits
    41  
4.18. Agreements
    41  
4.19. Customers
    42  
4.20. Employees
    43  
4.21. Compliance with Laws
    45  
4.22. Environmental
    45  
4.23. Taxes
    46  
4.24. Transactions with Affiliates and Related Parties
    48  
4.25. Jefferson Capital Improvement
    48  
4.26. No Other Representations and Warranties
    48  

-i-



--------------------------------------------------------------------------------



 



              Page  
SECTION 5 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
    49  
5.1. Corporate Organization
    49  
5.2. Corporate Authority
    49  
5.3. No Violation
    49  
5.4. Governmental Approvals
    49  
5.5. Financing
    50  
5.6. Employee Benefits
    50  
5.7. Independent Investigation; Sellers’ Representations
    50  
 
       
SECTION 6 FURTHER COVENANTS
    51  
6.1. Access to Information and Documents; Pre-Closing Cooperation
    51  
6.2. Assistance Relating to Warranty Rights
    52  
6.3. Confidentiality Agreements
    52  
6.4. Non-Solicitation of Customers
    55  
6.5. Non-Solicitation of Employees
    57  
6.6. Consents and Approvals, etc.
    58  
6.7. Rebates and Discounts
    59  
6.8. Conduct of the Bulk Gas Business Prior to the Closing Date
    59  
6.9. Exclusivity
    62  
6.10. Agreements
    63  
6.11. Intellectual Property Licenses
    63  
6.12. Financing
    66  
6.13. Access and Cooperation
    67  
6.14. Tax Matters
    67  
6.15. Litigation; Insurance
    68  
6.16. Acquisition Agreements
    71  
6.17. Closing Conditions
    71  
6.18. Auditor’s Consents; Audit Expenses
    71  
6.19. Customer Contracts
    72  
6.20. Canton, Ohio Cleanup
    72  
6.21. [Intentionally Omitted]
    72  
6.22. Restructuring
    72  
 
       
SECTION 7 CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER
    74  
7.1. Representations and Warranties
    74  
7.2. Covenants and Agreements
    74  
7.3. No Business Material Adverse Effect
    75  
7.4. Officer’s Certificate
    75  
7.5. Litigation
    75  
7.6. Regulatory Consents
    75  
7.7. Intentionally Omitted
    75  
7.8. Contract Consents
    75  
7.9. Restructuring
    75  
7.10. Environmental Transfer Laws
    76  
 
       
SECTION 8 CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLERS
    76  
8.1. Representations and Warranties
    76  

-ii-



--------------------------------------------------------------------------------



 



              Page  
8.2. Covenants and Agreements
    76  
8.3. Officer’s Certificate
    76  
8.4. Regulatory Consents
    76  
8.5. Restructuring
    76  
 
       
SECTION 9 EMPLOYEES
    76  
9.1. Employees at Closing; Notice
    76  
9.2. Treatment of Annual Bonuses
    77  
9.3. Stay Bonus Arrangement
    77  
9.4. Other Employee Matters
    78  
 
       
SECTION 10 BROKERAGE
    83  
 
       
SECTION 11 EXPENSES
    83  
 
       
SECTION 12 TRANSFER TAXES AND RECORDING EXPENSES
    83  
12.1. Transfer and Recording Taxes
    83  
12.2. Real and Personal Property Taxes
    84  
 
       
SECTION 13 SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION
    84  
13.1. Survival of Representations and Warranties
    84  
13.2. Indemnification of the Purchaser
    84  
13.3. Duration of Indemnification of the Purchaser
    85  
13.4. Limitations on Indemnification of the Purchaser
    85  
13.5. Indemnification of the Sellers
    89  
13.6. Duration of Indemnification of the Sellers
    90  
13.7. Limitation on Indemnification of the Sellers
    91  
13.8. Procedure for Indemnification
    91  
13.9. Payment Limitation
    94  
13.10. Tax Matters
    94  
13.11. Exceptions
    97  
13.12. Exclusive Remedy
    98  
13.13. Mitigation
    98  
 
       
SECTION 14 TERMINATION OF AGREEMENT
    99  
14.1. Events of Termination
    99  
14.2. Consequences of Termination
    99  
 
       
SECTION 15 CONSENT TO JURISDICTION; SERVICE OF PROCESS; DISPUTE RESOLUTION;
WAIVER OF JURY TRIAL
    100  
15.1. General Disputes
    100  
 
       
SECTION 16 ENFORCEMENT OF CERTAIN PROVISIONS AND SPECIFIC PERFORMANCE
    101  
16.1. Enforcement of Certain Provisions
    101  
16.2. Specific Performance
    101  

-iii-



--------------------------------------------------------------------------------



 



              Page  
SECTION 17 GUARANTEE
    101  
17.1. Guaranty
    101  
17.2. No Impairment
    102  
17.3. Waiver
    102  
 
       
SECTION 18 BULK SALES LAW
    102  
 
       
SECTION 19 PUBLIC ANNOUNCEMENTS
    102  
 
       
SECTION 20 NOTICES
    102  
 
       
SECTION 21 EXTENSIONS AND WAIVERS
    104  
 
       
SECTION 22 ENTIRE AGREEMENT
    104  
 
       
SECTION 23 GOVERNING LAW; SERVICE OF PROCESS ON GUARANTOR
    104  
 
       
SECTION 24 TRANSFERABILITY; NO THIRD PARTY BENEFICIARIES
    105  
 
       
SECTION 25 SEVERABILITY
    105  
 
       
SECTION 26 COUNTERPARTS
    105  

-iv-



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES

      Schedule   Description
DEF-A
  Collective Bargaining Agreements
DEF-B
  Owned Real Property
DEF-C
  Leased Real Property
DEF-D
  Bulk ASUs
DEF-E
  Bulk Intellectual Property
DEF-F
  Excluded Assets – Equipment
DEF-G
  Excluded Assets – Intellectual Property
DEF-H
  (intentionally omitted)
DEF-I
  (intentionally omitted)
DEF-J
  Description of Jefferson Capital Improvement
DEF-K
  Knowledge of the Sellers
DEF-L
  Retained Litigation
DEF-M
  (intentionally omitted)
DEF-N
  (intentionally omitted)
DEF-O
  (intentionally omitted)
DEF-P
  Other Sites
DEF-Q
  Excluded Assets – Contracts
4.4(a)
  Capitalization and Ownership – Partnership Interests
4.4(b)
  Capitalization and Ownership – Operating Company
4.4(c)
  Capitalization and Ownership – No Other Rights
4.4(e)
  Capitalization and Ownership – No Other Business/Operations
4.5
  Ownership of Purchased Equity Interests
4.6(c)
  No Violation – Liens
4.6(d)
  No Violation – Material Permits
4.6(e)
  No Violation – Material Contracts
4.7
  Governmental Approvals
4.9
  No Undisclosed Liabilities
4.10
  No Business Material Adverse Effect
4.11(a)(i)
  Good Title Exceptions
4.11(a)(ii)
  Operating Condition Exceptions
4.11(b)
  Vehicles and Equipment
4.12
  Litigation and Proceedings
4.15(a)
  Primary Domestic Patents and Patent Applications
4.15(b)
  Third-Party IP Licenses
4.15(h)
  IP Exceptions

-v-



--------------------------------------------------------------------------------



 



      Schedule   Description
4.16(a)
  Owned Real Property Exceptions
4.16(b)
  Lease Exceptions
4.16(d)
  No Options
4.17
  Material Permits
4.18(a)
  Material Contracts
4.18(a)(vii)
  Bulk IP Licenses
4.18(b)
  Notice of Default or Termination
4.18(c)
  Customer Contracts
4.18(d)
  Resale Customer Contracts
4.19(a)
  Material Customers
4.20(a)
  Employee Benefit and Compensation Plans
4.20(b)
  Employee Benefit and Compensation Plan Compliance
4.20(c)
  Termination of Employee Benefit and Compensation Plans; Liens
4.20(d)
  Employee Benefit and Compensation Plan Liability
4.20(e)
  Labor Certifications
4.20(f)
  Business Employees
4.21
  Compliance with Laws
4.22
  Environmental
4.23
  Taxes
4.24
  Affiliate Arrangements
5.4
  Governmental Approvals
6.4(b)
  Non-Solicitation of Customers
6.8
  Conduct of the Bulk Gas Business Prior to the Closing Date
6.8(n)
  Capex Summary
6.11(b)
  Primary Linde AG-Owned Licensed U.S. Patents
6.11(e)
  Core Trademarks Included in Transitional Trademark License
7.6
  Regulatory Consents
7.8
  Contract Consents
9.2
  Treatment of Annual Bonuses
9.4(d)(i)
  Other Employee Matters
9.4(d)(ii)
  Approved Leave
13.2(c)
  Sellers’ Remediation Liabilities

-vi-



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

      Exhibit   Description
A
  Carve-Out Principles
B
  [Intentionally Omitted]
C
  Transition Services Agreement
D
  Working Capital Statement Principles
E
  Product Supply Agreement
F
  Financial Statements
G
  Restructuring Terms
H
  LCS License Agreement

-vii-



--------------------------------------------------------------------------------



 



EQUITY PURCHASE AGREEMENT
          EQUITY PURCHASE AGREEMENT, dated as of November 22, 2006 (this
“Agreement”), by and among HOLOX (USA) B.V., a Netherlands private company with
limited liability (“Seller A”), HOLOX INC., a Georgia corporation (“Seller B”
and, together with Seller A, the “Sellers”), LINDE AKTIENGESELLSCHAFT, a German
corporation (the “Guarantor”), and AIRGAS, INC., a Delaware corporation (the
“Purchaser”).
          WHEREAS, in accordance with the FTC Orders (as hereinafter defined),
the Guarantor has been required to segregate and hold separate assets and
businesses that comprise a portion of the Bulk Gas Business (as hereinafter
defined) and dispose of such assets and businesses to a purchaser who is
approved by the FTC (as hereinafter defined);
          WHEREAS, currently, (a) Linde Gas Inc., a Delaware corporation (“Linde
Inc.”), owns approximately seventy-eight percent (78%) of the outstanding equity
interests of Linde Gas LLC, a Delaware limited liability company (the “Operating
Company”), (b) Holox, Ltd., a Georgia limited partnership (“Company A”), owns
approximately fifteen percent (15%) of the outstanding equity interests of the
Operating Company, and (c) LifeGas I, Ltd., a Texas limited partnership
(“Company B” and, together with Company A, the “Companies”), owns the remaining
approximately seven percent (7%) of the outstanding equity interests of the
Operating Company;
          WHEREAS, following the Restructuring (as hereinafter defined), (a) the
Operating Company will own all of the Bulk Assets and no other material
operating assets, (b) Company A will own approximately sixty-eight percent (68%)
of the outstanding equity interests of the Operating Company and Company B will
own the remaining approximately thirty-two percent (32%) of the outstanding
equity interests of the Operating Company and (c) Seller A will own ninety-nine
percent (99%) of the partnership interests (constituting limited partner
interests) in each of Company A and Company B (the “Purchased LP Interests”) and
Seller B will own the remaining one percent (1%) of the partnership interests
(constituting general partner interests) in each of Company A and Company B (the
“Purchased GP Interests” and, together with the Purchased LP Interests, the
“Purchased Equity Interests”);
          WHEREAS, each of the Sellers is an indirect wholly owned Subsidiary of
the Guarantor;
          WHEREAS, prior to the closing of the transactions contemplated by this
Agreement, the Guarantor and the Sellers shall use their reasonable best efforts
to cause the transactions contemplated by the Restructuring to occur; and
          WHEREAS, the Purchaser desires to purchase from the Sellers, and the
Sellers desire to sell to the Purchaser, all of the Purchased Equity Interests,
upon the terms and subject to the conditions set forth in this Agreement.
          NOW, THEREFORE, in consideration of the premises and the respective
agreements hereinafter set forth, and intending to be legally bound hereby, the
parties hereto agree as follows:

-1-



--------------------------------------------------------------------------------



 



SECTION 1
DEFINITIONS
     1.1. Definitions. The terms defined in this Section 1.1 shall have the
following meanings for the purposes of this Agreement:
          “2006 Bonus” has the meaning set forth in Section 9.2 hereof.
          “2007 Bonus” has the meaning set forth in Section 9.2 hereof.
          “Accounts Receivable” has the meaning set forth in the definition of
“Bulk Assets” contained in this Section 1.1.
          “Acquisition Proposal” has the meaning set forth in Section 6.9(a)
hereof.
          “Action” means any action, claim, suit, demand, complaint,
investigation or other proceeding (at law, in equity or admiralty or otherwise),
including any action, suit or demand for personal injury or property damage.
          “Affiliate” of a Person means a Person that directly or indirectly,
through one or more intermediaries, controls or is controlled by or is under
common control with such Person. For purposes of this definition, the term
“controls,” “is controlled by,” or “is under common control with” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
          “Affiliate Arrangements” has the meaning set forth in Section 4.24
hereof.
          “Agreement” has the meaning set forth in the preamble hereto.
          “Amended Purchaser Severance Plan” has the meaning set forth in
Section 9.4(e)(ii) hereof.
          “Appraisal” means a valuation of the tangible assets of the Companies
and the Operating Company performed by an appraiser under the premise of fair
market value for continued use in accordance with the Uniform Standards of
Professional Appraisal Practices and Treasury Regulation §1.170A-13(c)(3).
          “Atmospheric Gases” means oxygen, nitrogen and argon.
          “Atmospheric Gases Employees” means those employees identified on
Confidential Appendix A attached to the FTC Order that are not Business
Employees.
          “Atmospheric Gases Plant” means a plant that produces Atmospheric
Gases but excluding, for the avoidance of doubt, any plants used in the conduct
of the On-Site Business.
          “Auditor’s Consent” has the meaning set forth in Section 6.18(b)
hereof.
          “Basket Amount” has the meaning set forth in Section 13.4(a) hereof.

-2-



--------------------------------------------------------------------------------



 



          “Benefiting Party” has the meaning set forth in Section 6.22(d)
hereof.
          “BGB Information” has the meaning set forth in Section 6.3(a) hereof.
          “BGB Sales Representatives” has the meaning set forth in
Section 6.5(a) hereof.
          “BOC” means The BOC Group, Inc., a Delaware corporation.
          “BOC Business” means the businesses owned, operated or conducted by
BOC Parent or its subsidiaries as of the closing of the BOC/Linde Arrangement.
          “BOC Parent” means The BOC Group plc, a public limited company
existing under and by virtue of the laws of the United Kingdom.
          “Books and Records” means all books, records and other documents
(whether on paper, computer diskette, tape, electronic or other storage media)
of each of the Sellers, each of the Companies, the Operating Company and, if
applicable, any of their respective Affiliates to the extent relating to the
Bulk Gas Business or the Bulk Assets (whether located at a Bulk ASU or
otherwise), including property records, production records, inventory
information and records, purchase and sales records, credit data, labor
relations records, personnel records, accounting records, financial reports, tax
returns, maintenance and production records, environmental records and reports,
fixed asset lists, customer lists, customer databases, customer records and
information, supplier and vendor lists, parts lists, manuals, technical and
repair data, correspondence, files, blueprints, specifications, maps, surveys,
building and machinery diagrams, sale promotion literature and advertising
materials, and any items that are similar to any of the foregoing; provided that
the Sellers shall be entitled to redact from the Books and Records any
information that does not relate in any manner to the Bulk Gas Business or the
organization, ownership and subsistence of the Companies or the Operating
Company; and provided further that the Books and Records need not include any
information that relates to the Excluded Businesses (including financial
information and tax returns) or the Operating Company’s operations (i) from
which information relating to the Bulk Gas Business only is not separable (after
good faith efforts to do so) and (ii) that is not necessary for the conduct of
the Bulk Gas Business substantially as conducted as of the date hereof (it being
understood that any determination as to whether the circumstances described in
clauses (i) or (ii) of this definition of “Books and Records” applies to certain
information shall be made by the Sellers in good faith).
          “Bulk Assets” means the Bulk ASUs, and includes all of rights, title
and interests of each of the Sellers, each of the Companies and the Operating
Company to all tangible and intangible assets, business and goodwill used at or
necessary for the operation of the Bulk Gas Business, including, but not limited
to and subject to, the following:
          (a) (x) the Owned Real Property as set forth on Schedule DEF-B and,
subject to obtaining the necessary Consents, the Real Property Leases as set
forth on Schedule DEF-C, together with all buildings and Improvements thereon
and all appurtenances, rights, easements, licenses and permits appurtenant to or
for the benefit of such Owned Real Property or Leased Real Property and (y) the
Real Property Rent Prepayments with respect to all periods from and after the
Closing Date;

-3-



--------------------------------------------------------------------------------



 



          (b) petty and drawer cash on hand at any Owned Real Property or Leased
Real Property on the Closing Date;
          (c) the Bulk Equipment, as well as, to the extent transferable, all
manufacturers’ warranties associated with such Bulk Equipment and all rights of
each of the Sellers, each of the Companies and the Operating Company against
suppliers of such Bulk Equipment, except to the extent required by the Sellers
or their Affiliates to pursue any claim they may have under any such warranty
relating to the period prior to the Closing or any Excluded Assets;
          (d) the Bulk Inventory, as well as, to the extent transferable, all
manufacturers’ warranties associated with such Bulk Inventory and all rights of
each of the Sellers, each of the Companies and the Operating Company against
suppliers of such Bulk Inventory, except to the extent required by the Sellers
or their Affiliates to pursue any claim they may have under any such warranty or
right relating to the period prior to the Closing or any Excluded Assets;
          (e) the Bulk Intellectual Property;
          (f) deposits and prepaid expenses made as of and prior to the Closing,
to the extent such deposits and prepaid expenses relate to the Bulk Gas Business
or the Bulk Assets from and after the Closing Date (the “Prepaid Expenses”);
          (g) all claims, causes of action and guarantee rights of each of the
Sellers, each of the Companies and the Operating Company, with respect to the
Bulk Assets, to the extent that they arise from and after the Closing;
          (h) (x) except as provided in the Restructuring Terms, the Existing
Customer Contracts, (y) customer contracts with respect to the Bulk Gas Business
entered into or approved on behalf of the Bulk Gas Business by the Manager or
the Trustee from and after the date hereof through the Closing Date (each a “New
Customer Contract”) (and at the Closing the Sellers shall provide to the
Purchaser a Schedule of the New Customer Contracts) and (z) customer contracts
for the rental, lease or other use, by customers of the Bulk Gas Business, of
any Bulk Equipment, including applications equipment located on the sites of
such customers (together with the Existing Customer Contracts and the New
Customer Contracts, the “Customer Contracts”);
          (i) the Collective Bargaining Agreements which are set forth on
Schedule DEF-A;
          (j) (j) all agreements, arrangements, contracts, leases (including
operating leases), conditional sales contracts, licenses, franchises,
understandings, commitments and other binding arrangements (including, but not
limited to, dealer, distributor, supply, power and utility contracts)
(collectively, “Contracts”) to which either of the Sellers, either of the
Companies or the Operating Company is a party or by or to which the Bulk Assets
are bound or subject, and which relate primarily to, and to the extent they
relate to, the Bulk Gas Business, including (i) those set forth on
Schedule 4.18(a); (ii) all Real Property Leases; (iii) the Product Exchange
Agreement, dated as of June 2, 2006, by and between the Operating Company and
Praxair Inc.; and (iv) as otherwise approved or entered into on behalf of the
Bulk Gas Business

-4-



--------------------------------------------------------------------------------



 



by the Manager or the Trustee from and after the date hereof (collectively,
together with the Customer Contracts and the Collective Bargaining Agreements,
the “Bulk Contracts”), but excluding any Employee Benefit and Compensation Plans
(other than those transferring with the Bulk Gas Business by operation of Law)
and any IP Licenses other than Bulk IP Licenses;
          (k) all Permits held by each of the Sellers, each of the Companies and
the Operating Company used at or necessary for the operation of the Bulk Gas
Business;
          (l) all Books and Records (except for Tax Books and Records) (provided
that the Sellers may retain a copy of all Books and Records);
          (m) all accounts receivable (including any security or collateral for
such accounts receivable) arising from the operation of the Bulk Gas Business or
the Bulk Assets (such receivables, the “Accounts Receivable”), but only to the
extent such Accounts Receivable are reflected in the calculation of Net Working
Capital pursuant to this Agreement;
          (n) the benefit of and the right to enforce covenants and warranties
(including any covenants not to compete), if any, which each of the Sellers,
each of the Companies and the Operating Company are entitled to enforce with
respect to the Bulk Assets or the Bulk Gas Business against any current or
former employee of the Bulk Gas Business; and
          (o) all goodwill associated with Bulk Gas Business or the Bulk Assets.
          “Bulk ASUs” means the Atmospheric Gases Plants of the Operating
Company located at or about the locations set forth on Schedule DEF-D.
          “Bulk Contracts” has the meaning set forth in the definition of “Bulk
Assets” contained in this Section 1.1.
          “Bulk Equipment” means all Specified Equipment, all Spare Parts, and
all other types of Equipment (including storage tanks, vessels and cylinders)
that are (a) owned, leased, used or held for use or ordered by either of the
Sellers, either of the Companies or the Operating Company (excluding cars owned
or leased by the Operating Company and provided to Business Employees who are
not Transferred Employees) and (b) used in or necessary for the operation of the
Bulk Gas Business, including such Equipment (including applications equipment)
that is located at the facilities of customers of the Bulk Gas Business. For the
avoidance of doubt, “Bulk Equipment” does not include any Excluded Assets.
          “Bulk Gas Business” means the business, as of the date hereof, in each
case as conducted at, based out of, related to or serviced primarily by the
facilities, business and operations located at the Bulk ASUs, at sites listed on
Schedule DEF-P, and, with respect to the Microbulk business, at the sites where
the Microbulk business is conducted in the United States (it being understood
that after the Closing, the Microbulk business will be conducted at the Bulk
ASUs) of (a) producing, refining, distributing, marketing, selling and/or
supplying, manufacturing, purchasing, preparing, purifying, transfilling,
storing, packaging Atmospheric Gases in liquid tankers, cryogenic storage
equipment, tube trailers, portable liquid trailers, transports, Microbulk
delivery units and the pallet tanks associated with those Microbulk delivery
units, pipeline, and other related applications or equipment, (b) supplying
gaseous

-5-



--------------------------------------------------------------------------------



 



helium and hydrogen in tube trailers and liquid carbon dioxide to any customer
site serviced by the facilities, business and operations located at the Bulk
ASUs or at sites listed on Schedule DEF-P, (c) distributing, marketing, selling
and/or supplying bulk propane and bulk propylene, (d) distributing, marketing,
selling and/or supplying Atmospheric Gases in tube trailers, (e) providing
services that are related to the activities described in clauses (a) through
(d) of this definition of “Bulk Gas Business”; provided that, the “Bulk Gas
Business” shall not include the “Excluded Businesses.” For the avoidance of
doubt, the assets to be divested in connection with the Microbulk business shall
be limited to Customer Contracts and Microbulk delivery units and the pallet
tanks and customer installations associated with those Microbulk delivery units.
          “Bulk Intellectual Property” means all Intellectual Property owned by
the Operating Company that relates exclusively to the Bulk Gas Business or the
Bulk Assets, including the Intellectual Property set forth on Schedule DEF-E
(subject to the terms and conditions described therein).
          “Bulk Inventory” means all inventory, including work-in-process,
components, finished goods, parts, supplies, raw materials and other similar
items that is owned, leased, used or held for use or resale by either of the
Sellers, either of the Companies and the Operating Company and that is used at
or necessary for the operation of the Bulk Gas Business.
          “Bulk IP Licenses” has the meaning set forth in Section 4.18(a)(vii)
hereof
          “Business Day” means any day other than Saturday, Sunday, or a day on
which banks in the State of New York are authorized or obligated by Law or
executive Order to be closed.
          “Business Employees” means all employees of the Sellers or any of
their respective Affiliates, including the Companies and Operating Company,
(i) who render services with respect to the Bulk Gas Business and are set forth
on Schedule 4.20(f), which Schedule 4.20(f) shall be updated by the Sellers,
subject to the Purchaser’s approval (other than employees hired to fill an open
position in the Ordinary Course of Business) of any additions, at least ten
(10) days prior to the Closing and periodically as the Purchaser may reasonably
request through the Closing to include deletion of any employee whose employment
terminates prior to the Closing Date (or otherwise ceases to render services
with respect to the Bulk Gas Business) for any reason and to add, as applicable,
new hires, transferees and other persons designated as Business Employees in
accordance with this Agreement or as otherwise reasonably agreed between the
Sellers and the Purchaser and (ii) those employees determined to be Business
Employees in accordance with Section 9.4(d).
          “Business Material Adverse Effect” means any event, circumstance,
fact, development, change or effect that is or would reasonably be expected to
be materially adverse to the condition (financial or otherwise), properties,
liabilities or results of operations of the Bulk Gas Business and the Companies
and the Operating Company, taken as a whole, or that would materially impair or
delay the Sellers’ obligations under this Agreement or the other Transaction
Documents or the consummation of the transactions contemplated by this Agreement
or the Restructuring and the other Transaction Documents; provided, however,
that none of the

-6-



--------------------------------------------------------------------------------



 



following shall be taken into account in determining whether there has been a
Business Material Adverse Effect: (i) a decline in the market price of any of
the products of the Bulk Gas Business, (ii) an increase in the price of raw
materials used in the Bulk Gas Business, (iii) general economic conditions,
(iv) conditions generally affecting the industries in which the Bulk Gas
Business operates, and not affecting the Bulk Gas Business in a disproportionate
manner, (v) effects resulting from or related to the announcement, pendency or
completion of the transactions contemplated by, or the compliance by the Sellers
with the terms of this Agreement or any other purchase agreement between an
Affiliate of the Guarantor and the Purchaser, including any related loss of
customers or employees (except for (x) any loss of customers or employees
resulting from the failure of the Sellers or any of their Affiliates to use
commercially reasonable efforts to prevent such loss of customers or employees
and (y) any effects resulting from a breach of Sections 4.3, 4.6 or 4.7 of this
Agreement) or (vi) any natural disaster or acts of war, sabotage, terrorism,
hostilities, military action or escalation or worsening thereof, except in the
case of this sub-clause (vi), to the extent that the Bulk Gas Business, the
Companies or the Operating Company is disproportionately affected thereby.
          “Carve-Out Principles” means the carve-out and allocation principles,
procedures and methodologies set forth on Exhibit A applied in connection with
(i) the preparation of the Year-End Audited Financial Statements and (ii) the
preparation of the Interim Unaudited Financial Statements.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act (42 U.S.C. §§9601 et seq.), as amended, and any legally
enforceable rules, regulations and standards issued thereunder, in each case as
of the Closing.
          “Claim Notice” means the notice defined in Section 13.8(a) hereof.
          “Closing” means the closing defined in Section 3.1 hereof.
          “Closing Date” means the date of closing as provided in Section 3.1
hereof.
          “Closing Date Payment” means an amount equal to four hundred
ninety-four million and eight hundred thousand dollars ($494,800,000) minus the
outstanding amount of any Retained Debt as of the Closing Date.
          “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
          “Code” means the Internal Revenue Code of 1986, as amended (including
any successor code), and the rules and regulations promulgated thereunder.
          “Collective Bargaining Agreement” means any collective bargaining
agreement and any and all other agreements, understandings, contracts, letters,
side letters and contractual obligations of any kind, nature and description,
oral or written, entered into between any “labor organization” (as defined in
Section 2(5) of the National Labor Relations Act) and any of the Companies, the
Operating Company, or any of their Affiliates that cover any Business Employee.

-7-



--------------------------------------------------------------------------------



 



          “Companies” has the meaning set forth in the recitals hereto.
          “Company A” has the meaning set forth in the recitals hereto.
          “Company B” has the meaning set forth in the recitals hereto.
          “Company Insurance Policies” has the meaning set forth in
Section 6.15(b) hereof.
          “Condition” means a Release of a Hazardous Substance or a violation of
an Environmental Law that results in an Environmental Liability.
          “Confidentiality Agreement” means the Confidentiality Agreement, dated
as of March 16, 2006, between the Guarantor and the Purchaser.
          “Consent” means any consent, approval, Order, ratification,
authorization or action of, or any filing, registration or declaration with, or
any notice to any Person.
          “Contest” has the meaning set forth in Section 13.10(a)(i) hereof.
          “Contracts” has the meaning set forth in the definition of “Bulk
Assets” contained in this Section 1.1.
          “Copyrights” has the meaning set forth in the definition of
“Intellectual Property” contained in this Section 1.1.
          “Covered Claims” has the meaning set forth in Section 4.20(e)(iii)
hereof.
          “Covered Customer” has the meaning set forth in Section 6.4(a) hereof.
          “Covered Losses” has the meaning set forth in Section 13.11(b) hereof
          “Covered Period” has the meaning set forth in Section 9.4(e)(i)
hereof.
          “Credit Agreement” has the meaning set forth in Section 5.5 hereof.
          “Cryonite Business” means the Sellers’ and their Affiliates’ business
of producing, marketing, selling and supplying of industrial gases, equipment or
know how in connection with pest control or pest control applications.
          “Current Fiscal Year” has the meaning set forth in Section 9.4(f)
hereof.
          “Customer Contracts” has the meaning set forth in the definition of
“Bulk Assets” contained in this Section 1.1.
          “Designated Agents” has the meaning set forth in Section 6.15(c)
hereof.
          “Delivered Applications” has the meaning set forth in Schedule DEF-E.

-8-



--------------------------------------------------------------------------------



 



          “Deloitte” has the meaning set forth in Section 2.4(a) hereof.
          “Diminution in Value Losses” has the meaning set forth in
Section 13.11(b) hereof.
          “Dispute” has the meaning set forth in Section 15.1(a) hereof.
          “Dollar”, “dollar” and “$” shall be references to United States
dollars.
          “EBITDA” means, for any given period, the sum of (i) net income (or
loss), (ii) all interest expense, (iii) all charges against income for federal,
state and local taxes, (iv) all depreciation expense, (v) all amortization
expense and (vi) cost sharing payments to AGA AB for reimbursement of product
marketing and development, administrative support services and other
non-stewardship related expenses. “EBITDA,” to the extent relating to the Bulk
Gas Business, shall be determined and calculated in accordance with the
Carve-Out Principles.
          “ECOVAR Business” means the Sellers’ and their Affiliates’ business of
producing, refining, marketing, selling and supplying of air gases, hydrogen or
other gases (up to a capacity of 200 tons per day) from production facilities
and related distribution systems that utilize membrane, adsorption, cryogenic,
fuel cell, electrolytic, or other technologies. For the avoidance of doubt,
ECOVAR Business includes all liquid or gaseous products that the customer
consumes at the site whether directly related to the on-site production facility
or not.
          “Employee Benefit and Compensation Plans” means any plan, program,
arrangement or agreement that is a pension, profit-sharing, savings, retirement,
employment, consulting, severance pay, termination, executive compensation,
incentive compensation, deferred compensation, bonus, stock purchase, stock
option, phantom stock or other equity-based compensation, change-in-control,
retention, salary continuation, vacation, sick leave, disability, death benefit,
group insurance, hospitalization, medical, dental, life (including all
individual life insurance policies as to which any of the Companies or the
Operating Company is the owner, fiduciary, beneficiary, administrator or any
combination thereof), Code Section 125 “cafeteria” or “flexible” benefit,
employee loan, educational assistance or fringe benefit plan, whether written or
oral, including any (i) “employee benefit plan” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or (ii) other employee benefit plan, agreement, program, policy,
arrangement or payroll practice, whether or not subject to ERISA (including any
funding mechanism therefor now in effect or required in the future as a result
of the transaction contemplated by this Agreement or otherwise), in each such
case maintained by or contributed to by any of the Companies, the Operating
Company or any their ERISA Affiliates for the benefit of any Business Employee,
whether any such Business Employee has any past, present or future right to
benefits, or otherwise in respect of which any of the Companies, the Operating
Company or any of their ERISA Affiliates have any liability with respect to any
Business Employee.
          “Employment Claims” has the meaning set forth in Section 4.20(e)
hereof.
          “Employment Requirements” has the meaning set forth in
Section 9.4(l)(i) hereof.

-9-



--------------------------------------------------------------------------------



 



          “Environmental Basket Amount” has the meaning set forth in
Section 13.4(a)(ii) hereof.
          “Environmental Cap” has the meaning set forth in Section 13.4(a)(ii)
hereof.
          “Environmental Laws” means all applicable Laws in effect as of the
Closing (except with respect to Excluded Bulk Gas Environmental Liabilities and
subsection (n) of the definition of Excluded Liabilities for which Environmental
Laws shall mean all applicable Laws in effect on or after the Closing), that
address or are related to the pollution or protection of the environment,
including animal and plant life and the protection of human health and safety as
they may be affected by exposure to Hazardous Substances, including the CERCLA;
the Hazardous Materials Transportation Authorization Act of 1994 (49 U.S.C.
§§5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act (7
U.S.C. §§136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§6901 et seq.);
the Toxic Substance Control Act (15 U.S.C. §§2601 et seq.); the Clean Air Act
(42 U.S.C. §§7401 et seq.); the Federal Water Pollution Control Act (33 U.S.C.
§§1251 et seq.); and the Safe Drinking Water Act (42 U.S.C. §§300(f) et seq.).
          “Environmental Liabilities” means all obligations or Losses (including
obligations or Losses arising out of legal notices, Actions or other assertion
of obligation or liability), resulting or arising from or under (a) any
Environmental Law, (b) any Release of, or potential Release of, or exposure to,
any Hazardous Substance, or (c) an enforceable Order issued or imposed under or
pursuant to an Environmental Law.
          “Environmental Losses” has the meaning set forth in
Section 13.4(a)(ii) hereof.
          “Environmental Permit” means any Permit that is authorized or required
pursuant to an Environmental Law.
          “EPSoftware” has the meaning set forth in Section 6.11(h) hereof.
          “Equipment” means tangible personal property, including all plant
equipment, gas pipelines and related applications or equipment, bulk tanks,
liquid tankers or trailers (including tube trailers and portable liquid
trailers), cryogenic storage equipment, Microbulk delivery units and the pallet
tanks associated with those Microbulk delivery units, telemetry equipment,
portable product storage and delivery systems, cylinders, dewars, and other
containers or vessels, furniture, appliances, fixtures, computer hardware,
dispatch facilities and equipment terminals, servers, systems and related items,
data and voice telecommunications equipment, furnishings, tools, piping, valves,
regulators, compressors, vaporizers, liquefiers, machinery, spare parts and
similar equipment and fork lifts and motor vehicles and other delivery or
distribution equipment (including trucks, tractors, trailers and rail cars).
          “ERISA” has the meaning set forth in the definition of “Employee
Benefit and Compensation Plans” contained in this Section 1.1.
          “ERISA Affiliate” means as to any Person, any other Person, whether or
not incorporated, which together with such Person would be deemed, at any time
through the Closing Date, a single employer within the meaning of Section 4001
of ERISA or Section 414(b), (c), (m) or (o) of the Code.

-10-



--------------------------------------------------------------------------------



 



          “ERISA Affiliate Liability” means any obligation, liability or expense
of either of the Sellers, either of the Companies or the Operating Company which
arises under or relates to any Employee Benefit and Compensation Plan that is
subject to Title IV of ERISA, Section 302 of ERISA, Section 412 of the Code,
COBRA or any other statute or regulation that imposes liability on a so-called
“controlled group” basis with or without reference to any provision of
Section 414 of the Code or Section 4001 of ERISA, including by reason of the
Sellers’ affiliation with any of its ERISA Affiliates or the Purchaser being
deemed a successor to any ERISA Affiliate of either of the Sellers.
          “Excepted Representations” has the meaning set forth in Section 13.3
hereof.
          “Excluded Assets” means all tangible and intangible assets and
property of the Guarantor or any of its Affiliates used with respect to the
Excluded Businesses (except to the extent such assets or property constitute
Bulk Assets) or that is not included in the Bulk Assets, including the following
assets of the Guarantor and its Affiliates:
          (a) cash on hand or in banks, other than petty and drawer cash on hand
at the Owned Real Property or Leased Real Property on the Closing Date;
          (b) copies of all Books and Records;
          (c) all Equipment owned, leased, used or held for use by the Sellers
or their Affiliates that does not constitute Bulk Equipment, including all
Equipment set forth on Schedule DEF-F;
          (d) all inventory owned, leased, used or held for use or resale by the
Sellers or their Affiliates in the Excluded Businesses and that does not
otherwise constitute Bulk Inventory;
          (e) all Intellectual Property owned, licensed, used or held for use by
the Sellers or their Affiliates that does not otherwise constitute Bulk
Intellectual Property and does not relate exclusively to the Bulk Gas Business
or the Bulk Assets, including the Intellectual Property listed on
Schedule DEF-G, subject, as applicable, to the licenses described in
Section 6.11;
          (f) all contractual rights under or relating to any Contract that is
not a Bulk Contract including those set forth on Schedule DEF-Q;
          (g) any rights to Tax refunds, credits or similar benefits
attributable to any Taxes with respect to the Bulk Gas Business or the Bulk
Assets for any Pre-Closing Tax Period;
          (h) any originals or copies of Tax Returns of the Sellers or any of
its Affiliates (including the Companies and the Operating Company); and
          (i) all rights of the Sellers under the Transaction Documents.
          “Excluded Businesses” means any business or operations of either of
the Sellers or any of their Affiliates, currently or formerly operated, other
than the Bulk Gas Business, including the (i) business of producing, refining,
distributing, marketing, selling and/or

-11-



--------------------------------------------------------------------------------



 



supplying, manufacturing, purchasing, preparing, purifying, transfilling,
storing, packaging Atmospheric Gases in liquid tankers, cryogenic storage
equipment, tube trailers, portable liquid trailers, transports, Microbulk
delivery units and the pallet tanks associated with those Microbulk delivery
units, pipeline, medical van fills, and other related applications or equipment,
in each case, as conducted at, based out of, related to or serviced primarily by
the facilities, business and operations other than the Bulk ASUs and the sites
listed on Schedule DEF-P, (ii) business of supplying gaseous helium and hydrogen
in tube trailers and liquid carbon dioxide to all other customer sites serviced
primarily by the facilities, business and operations other than at the Bulk ASUs
or at sites listed on Schedule DEF-P, (iii) BOC Business, (iv) Packaged Gas
Business, (v) INO Therapeutics Business, (vi) ECOVAR Business, (vii) Tonnage Air
Gas Business, (viii) HYCO Business, (ix) Cryonite Business, (x) Other Major
Engineering Projects and Businesses, (xi) TMG Business, (xii) Spectra Gases
Business, (xiii) LAG Methanol Business, (xiv) carbon dioxide dry cleaning
business and (xv) any business performed with the Excluded Assets.
          “Excluded Bulk Gas Environmental Liabilities” means any Environmental
Liabilities and any other obligation, liability or expense under or relating to
any Environmental Law or Hazardous Substances or otherwise relating to the
environment to the extent arising out of or relating to (i) real property
formerly, but not currently, owned, leased, occupied or operated in connection
with the Bulk Gas Business, (ii) real property, other than the Real Property or
locations contiguous to the Real Property (but only to the extent that such
contiguous real property has become contaminated by a Release from the Real
Property), where waste generated, disposed or handled in connection with the
Bulk Gas Business has come to be located and (iii) any other aspect of the Bulk
Gas Business not relating to the Owned Real Property or the Leased Real Property
or the Bulk Assets.
          “Excluded Liabilities” means the following obligations, liabilities or
expenses (regardless of when such obligations, liabilities or expenses accrue or
become known) of the Companies and/or the Operating Company (and any of their
pre-Closing Affiliates), except to the extent, in each case, any such liability,
obligation or expense is included as a liability in the calculation of Net
Working Capital:
          (a) any obligation, liability or expense arising from the
Restructuring or any Affiliate Transaction;
          (b) any obligation, liability or expense arising from (i) any of the
Excluded Businesses and (ii) any of the Excluded Assets (for the avoidance of
doubt, the parties agree that the generality of this sub-section (b) shall not
be limited or affected by the fact that any of the other sub-sections of this
definition of Excluded Liabilities is more specific or limited in any manner);
          (c) any indebtedness of either of the Sellers, any of the Companies,
the Operating Company or any of their respective Affiliates (including
indebtedness for borrowed money (including accrued interest)) and Liens relating
thereto, in either case, incurred prior to the Closing, other than accounts
payable arising from the operation of the Bulk Gas Business or the Bulk Assets
and other liabilities, in either case, to the extent such accounts payable are
reflected in the calculation of Net Working Capital, except for the Retained
Debt;

-12-



--------------------------------------------------------------------------------



 



          (d) any obligation, liability or expense (including any Actions and
the Retained Litigation) to the extent arising out of (i) the conduct of the
Bulk Gas Business by either of the Sellers, either of the Companies, the
Operating Company or any of their respective Affiliates, as applicable (or any
of their predecessors) prior to the Closing Date (regardless of when such
obligation, liability or expense accrues or becomes known) or (ii) the ownership
or operation of either of the Companies, the Operating Company or the Bulk
Assets prior to the Closing Date (regardless of when such obligation, liability
or expense accrues or becomes known);
          (e) any obligation, liability or expense to the extent arising out of
(i) the manufacture, sale or lease by either of the Sellers, either of the
Companies, the Operating Company or any of their respective Affiliates, as
applicable (or any predecessors thereof) of any defective product or equipment
prior to the Closing Date, (ii) any failure by either of the Sellers, either of
the Companies, the Operating Company or any of their respective Affiliates (or
any predecessor thereof) to warn any Person with respect to any of its products
or equipment supplied prior to the Closing Date, or (iii) the breach by either
of the Sellers, either of the Companies, the Operating Company or any of their
respective Affiliates, as applicable (or any predecessor thereof) of any express
or implied warranty made in connection with the manufacture, sale or lease of
any products or equipment prior to the Closing Date;
          (f) any obligation, liability or expense related to or arising out of
(i) any Contract (or portion thereof) that does not constitute a Bulk Contract,
(ii) any lease or sublease of real property other than the Real Property Leases,
(iii) Bulk Contracts for pre-Closing time periods (regardless of when such
obligation, liability or expense accrues or becomes known) or (iv) the Retained
Litigation;
          (g) any obligation, liability or expense relating to claims of any
Third Parties, whenever arising or asserted, alleging violation or infringement
of any Intellectual Property rights prior to the Closing;
          (h) except as otherwise provided under Section 9, any obligation,
liability or expense relating to or arising out of any (i) existing Employee
Benefit and Compensation Plan, (ii) former Employee Benefit and Compensation
Plan which has been terminated or frozen or (iii) ERISA Affiliate Liability;
          (i) except as otherwise provided under Section 9, any obligation,
liability or expense (i) relating to any Collective Bargaining Agreement not set
forth on Schedule DEF-A or (ii) incurred prior to the Closing (regardless of
when such obligation, liability or expense accrues or becomes known) under any
Collective Bargaining Agreement set forth on Schedule DEF-A;
          (j) except as otherwise provided under Section 9, any obligation,
liability or expense relating to or arising out of (i) the employment or
termination of employment of any current or former Business Employee occurring
prior to the Closing, (ii) the employment practices of the Sellers or any of its
Affiliates occurring prior to the Closing or (iii) compliance with or violations
of any Labor Laws prior to the Closing;

-13-



--------------------------------------------------------------------------------



 



          (k) any obligation, liability or expense relating to workers’
compensation claims and occupational health claims against either of the
Companies or the Operating Company for accidents or injuries that occurred prior
to the Closing;
          (l) except as set forth in Section 12, any obligation, liability or
expense of any kind or nature relating to Taxes of either of the Sellers, either
of the Companies, the Operating Company or any of their respective Affiliates,
or with respect to the Purchased Equity Interests or the Bulk Gas Business, for
any Pre-Closing Tax Period (including any obligation, liability or expense
pursuant to any Tax Sharing Agreement (whether written or not) or by reason of
being a successor-in-interest or transferee of another entity or any liability
under Treasury Regulation §1.1502-6, Treasury Regulation §1.1502-78, or similar
provision of state, local or foreign law) or in connection with the transactions
contemplated hereby and by the Restructuring Terms;
          (m) except as otherwise set forth in this Agreement, all obligations,
liabilities or expenses (including for any accounting, legal, investment
banking, brokerage or similar fees or expenses) incurred by each of the Sellers,
each of the Companies, the Operating Company and each of their respective
Affiliates in connection with the negotiation and preparation of this Agreement
and the consummation of the transactions contemplated hereby;
          (n) any Environmental Liabilities and any other obligation, liability
or expense under or relating to any Environmental Law or Hazardous Substance or
otherwise relating to the environment to the extent arising out of or relating
to the Excluded Businesses, or any other business currently or formerly operated
other than the Bulk Gas Business; or
          (o) any Excluded Bulk Gas Environmental Liabilities.
Notwithstanding the foregoing, Environmental Liabilities and any other
obligation, liability or expense under or relating to any Environmental Law or
Hazardous Substance or otherwise relating to the environment to the extent
arising out of or relating to the Real Property or the Bulk Assets shall not be
deemed included among the “Excluded Liabilities. For the avoidance of doubt, to
the extent that any Governmental Body or any other Person requires any Contract
to be novated in connection with the transactions contemplated hereby, to the
extent that such novation conflicts with the terms of this Agreement, then the
provisions of this Agreement shall control as between the parties hereto.
          “Existing Customer Contract” means a contract with a customer of the
Bulk Gas Business set forth on Schedule 4.18(c).
          “Final Closing NWC Amount” means the Net Working Capital of the Bulk
Gas Business as of the Closing Date, as determined in accordance with the
Working Capital Statement Principles.
          “Final Allocation Schedule” has the meaning set forth in
Section 2.4(a) hereof.
          “Financial Statements” has the meaning set forth in Section 4.8(a)
hereof.
          “Financing” has the meaning set forth in Section 5.5 hereof.

-14-



--------------------------------------------------------------------------------



 



          “Framework Agreement” means the agreement, dated the 24th day of
February 2006, by and between Airgas, Inc. and Guarantor, as amended by the
supplement, dated the 21st day of June 2006.
          “FTC” has the meaning set forth in Section 4.7 hereof.
          “FTC Orders” means, collectively, the Agreement Containing Consent
Orders (File No. 061-0114), dated as of July 18, 2006, the Order to Hold
Separate and Maintain Assets (Docket No. C-4163), issued as of September 5,
2006, and the Decision and Order (Docket No. C-4163), issued as of September 5,
2006, in the case of In the Matter of Linde AG, a corporation before the FTC,
and The BOC Group plc, a corporation before the FTC, and each agreement,
instrument, order, and other document issued or entered into in connection with
or related to the foregoing, including the trustee agreement with the Trustee
and the manager agreement with the Manager.
          “GAAP” means United States generally accepted accounting principles,
as in effect from time to time.
          “Governmental Body” means (a) any United States federal, state or
local or foreign government (or political subdivision thereof), (b) any agency
or instrumentality of any such government (or political subdivision thereof),
(c) any non-governmental regulatory or administrative authority, body or other
organization (to the extent that the rules, regulations, standards,
requirements, procedures and Order of such authority, body or other organization
have the force of Law) and (d) any United States federal, state or local or
foreign court or tribunal.
          “Guarantor” has the meaning specified in the preamble hereto.
          “Guarantor Agent” has the meaning set forth in Section 23 hereof.
          “Guaranty” has the meaning specified in Section 17.1 hereof.
          “Hazardous Substance” has the meaning defined in Section 101(14) of
CERCLA, plus oil and petroleum (in any form or derivative), asbestos, PCBs, and
any other substance defined or regulated as hazardous or other term of similar
import under any Environmental Law.
          “HYCO Business” means Sellers’ and their Affiliates’ business of
producing, refining, packaging, marketing, selling and supplying of hydrogen,
carbon monoxide, synthesis gas, methanol or any other chemical gases or liquids
in any quantity from production facilities and related distribution systems that
utilize hydrocarbon reforming, gasification or other technologies.
          “Imprinted Containers” has the meaning set forth in Section 6.11(d)
hereof.
          “Improvements” has the meaning set forth in Section 4.16(c) hereof.
          “Indemnified Party” has the meaning set forth in Section 13.8(a)
hereof.
          “Indemnifying Party” has the meaning set forth in Section 13.8(a)
hereof.

-15-



--------------------------------------------------------------------------------



 



          “Independent Accountant” means PricewaterhouseCoopers LLP or, if such
firm is not able to accept the assignment contemplated hereunder, another
independent accounting firm, which in each such case shall be jointly engaged
by, and mutually agreeable to, the Purchaser and the Sellers and shall not be
affiliated with the either the Purchaser or the Sellers or have conducted
business with either the Purchaser or the Sellers during the previous two
(2) years.
          “INO Therapeutics Business” means the business of INO Therapeutics, a
multi-national specialty pharmaceutical company, with core competencies in
development of late stage drugs and marketing of pharmaceuticals and delivery
devices.
          “Intellectual Property” means all rights in any and all of the
following:
          (a) patents, patent applications and inventions, designs and
improvements described and claimed therein, patentable inventions and other
patent rights (including any divisions, continuations, continuations-in-part,
substitutions, or reissues thereof, whether or not patents are issued on any
such applications and whether or not any such applications are modified,
withdrawn, or resubmitted (“Patents”);
          (b) trademarks, service marks, trade dress, trade names, brand names,
designs, logos, corporate names, domain names and other source indicators,
whether registered or unregistered, and all registrations and applications for
registration thereof, including the goodwill of the business symbolized thereby
or associated therewith (“Trademarks”);
          (c) copyrights and mask works, including all renewals and extensions
thereof, copyright registrations and applications for registration thereof, and
non-registered copyrights (“Copyrights”);
          (d) trade secrets, confidential business information, technical
information and other proprietary information, concepts, ideas, designs,
processes, procedures, techniques, technical information, specifications,
operating and maintenance manuals, engineering drawings, methods, know-how,
technical data, quality control data and databases, reports, discoveries,
inventions, modifications, extensions, improvements, research materials and
other proprietary rights (whether or not patentable or subject to copyright,
mask work, or trade secret protection) (“Trade Secrets”);
          (e) computer software programs, including Off-the-Shelf-Software, and
all source code, object code, and manuals and documentation related thereto
(but, for the avoidance of doubt, excluding any information transmitted by or
stored within any computer software programs or any reports generated by the use
of the foregoing, any of which are covered in subsection (d)) (“Software”); and
          (f) all rights to sue at law or in equity for any infringement,
misappropriation or other impairment of any of the foregoing and the right to
collect damages and proceeds therefrom; provided, that such rights shall be
excluded from the definition of “Intellectual Property” for the purposes of the
licenses described in Section 6.11.
          “Interim Unaudited Financial Statements” has the meaning set forth in
Section 4.8(a) hereof.

-16-



--------------------------------------------------------------------------------



 



          “IP Licenses” means all licenses, sublicenses and other agreements or
permissions related to Intellectual Property.
          “IRS” has the meaning set forth in Section 4.23(m).
          “Jefferson Capital Improvement” means the installation of a new 220
ton per day (TPD) liquefier at the Atmospheric Gases plant located in Jefferson,
Georgia, as described on Schedule DEF-J in accordance with the Operating
Company’s plans therefor as of the date hereof.
          “knowledge of the Sellers” means the actual knowledge, after due
inquiry consistent with such individual’s area of responsibility, of the
individuals set forth on Schedule DEF-K.
          “Labor Laws” means any and all applicable foreign and U.S.-based
federal, state and local Laws relating in any manner to employment, employees
and/or individuals performing work as consultants or contractors, including
employment standards, employment of minors, employment discrimination, health
and safety, labor relations, unions, withholding, wages and hours, overtime,
employee benefits and benefit plans of any kind, workplace safety and insurance
and pay equity.
          “LAG Methanol Business” means the business of LaPorte Methanol
Company, L.P., an entity in which Guarantor has a fifteen percent (15%) indirect
ownership interest, and Lyondell Chemical Company has an eighty-five percent
(85%) indirect ownership interest, and which operates a methanol plant in
LaPorte, Texas.
          “Law” means any applicable federal, state, local or foreign law,
statute, ordinance, rule, regulation, binding standard, Order or code, enacted,
promulgated, adopted, enforced or applied by any Governmental Body, all as in
effect from time to time.
          “LCS License Agreement” means the non-exclusive license from Guarantor
to the Purchaser to use the LCS (Liquid Control System) software and related
documentation, subject to the terms and conditions set forth therein,
substantially in the form attached hereto as Exhibit H.
          “Leased Real Property” means the land, buildings, structures, fixtures
and other Improvements leased by the Operating Company and set forth on
Schedule DEF-C.
          “Licensees” shall have the meaning set forth in Section 6.11(a)
hereof.
          “Liens” means any pledges, liens, conditional sales contracts,
mortgages, deeds of trust, charges, transfer restrictions (other than the
requirements of applicable Laws), security interests, easements, rights-of-way,
servitudes, encroachments, survey defects and encumbrances relating to such
property or property interest.
          “Linde Inc.” has the meaning set forth in the recitals hereto.

-17-



--------------------------------------------------------------------------------



 



          “Linde Severance Plan” means the severance plan maintained by the
Operating Company as of the date hereof.
          “Losses” has the meaning set forth in Section 13.2 hereof.
          “Manager” means the manager appointed by the FTC to manage the Bulk
Gas Business pursuant to the FTC Orders.
          “Material Contracts” means the Real Property Leases and the Bulk
Contracts identified on Schedule 4.18(a).
          “Material Customers” has the meaning set forth in Section 4.19(a)
hereof.
          “Material Permits” has the meaning set forth in Section 4.17 hereof.
          “Material Restriction” has the meaning set forth in Section 6.6(c)
hereof.
          “Maximum Amount” has the meaning set forth in Section 13.4(a) hereof.
          “Microbulk” means liquid oxygen, nitrogen, argon and carbon dioxide
delivered to customers using ‘Orca’ delivery units or similar units of a
different manufacturer.
          “Minimum Claim Amount” has the meaning set forth in Section 13.4(a)
hereof.
          “Minimum Financial Claim Amount” has the meaning set forth in
Section 13.4(a) hereof.
          “MultiEmployer Plan” has the meaning set forth in Section 4.20(a)
hereof.
          “Multi Location Customer” has the meaning set forth in Section 6.4(b)
hereof.
          “Net Working Capital” means, with respect to the Bulk Gas Business, an
amount equal to (i) the sum of all Accounts Receivable, Bulk Inventory, Real
Property Rent Prepayments and Prepaid Expenses and Prepaid Property Taxes
determined in accordance with the Working Capital Statement Principles less
(ii) all Trade Payables and Property Tax Accruals, determined in accordance with
the Working Capital Statement Principles; it being understood that the numerical
value of the foregoing equation may be less than zero (0) if the numerical value
of clause (i) is less than the numerical value of clause (ii) of this sentence.
          “New Customer Contracts” has the meaning set forth in the definition
of “Bulk Assets” contained in this Section 1.1.
          “New Employment Contract” has the meaning set forth in Section 6.8(i)
hereof.
          “Non-Competition Agreement” has the meaning set forth in
Section 4.20(h) hereof.
          “Non-Solicitation Period” has the meaning set forth in Section 6.4(a)
hereof.

-18-



--------------------------------------------------------------------------------



 



          “Objection Notice” has the meaning set forth in Section 2.3(b) hereof.
          “Off-the-Shelf Software” means off-the-shelf personal computer
Software as such term is commonly understood, that is commercially available
under non-discriminatory pricing terms on a retail basis for less than five
hundred dollars ($500) per seat and ten thousand dollars ($10,000) in the
aggregate, and used solely on personal computers.
          “On-Site Business” means Sellers’ and their Affiliates ECOVAR
Business, Tonnage Air Gas Business and HYCO Business.
          “Operating Company” has the meaning set forth in the recitals hereto.
          “Order” means any legally enforceable orders, judgments, injunctions,
awards, decisions, decrees or writs or any executive, administrative,
legislative or judicial proclamation, in each case, of any Governmental Body.
          “Ordinary Course of Business” means the ordinary course of business,
consistent with past practice, of the Bulk Gas Business, as conducted by each of
the Sellers, each of the Companies, the Operating Company and each of their
respective Affiliates, as applicable.
          “Other Major Engineering Projects and Business” means those projects
carried out by the Guarantor or its Affiliates in the United States with regard
to the engineering, procurement, and construction of any facility within the
Guarantor’s portfolio, including specific customer engineering projects for
Process Equipment used in Gas Applications installations.
          “Owned Real Property” means the real property owned by the Operating
Company identified on Schedule DEF-B, including all of the buildings,
structures, fixtures and other Improvements owned by each of the Sellers, each
of the Companies and the Operating Company, as applicable, located thereon.
          “Packaged Gas Business” means the Sellers’ and their Affiliates’
business in the United States of (a) producing, preparing, transfilling,
packaging, marketing, distributing, exporting, selling and supplying industrial,
medical and specialty gases in Packaged Gas Business Containers, (b) preparing,
transfilling, packaging, marketing, distributing, exporting, selling and
supplying process chemicals (in either gas or liquid form) and (c) distributing,
marketing, supplying as a reseller, distributor or lessor equipment and supplies
(including welding equipment, welding consumables, safety equipment and supplies
and related products) and materials.
          “Packaged Gas Business Containers” means cylinders, dewars, lecture
bottles, pallet tanks not serviced by Microbulk units, bulk storage equipment
(including bulk fuel tanks, bulk cryogenic tanks, and tube trailers) that are
used in filling facilities, and bulk-acetylene trainers.
          “Patents” has the meaning set forth in the definition of “Intellectual
Property” contained in this Section 1.1.
          “Partnership Interests” has the meaning set forth in Section 4.4(a)
hereof.

-19-



--------------------------------------------------------------------------------



 



          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Permits” means all licenses, permits, consents, waivers,
authorizations, Orders, registrations and approvals of any Governmental Body
currently held or being applied for by each of the Sellers, each of the
Companies and the Operating Company, as applicable, in connection with the Bulk
Gas Business or the Bulk Assets.
          “Permitted Liens” means (a) unperfected mechanics’, carriers’,
workers’, repairer’s, purchase money security interest and other similar Liens
arising or incurred in the Ordinary Course of Business (i) related to
obligations as to which (x) there is no default on the part of the Operating
Company and (y) the Operating Company has not received written notice of the
commencement of foreclosure actions with respect thereto and (ii) that are not
in the aggregate substantial in amount, and (b) Liens for Taxes that are not in
default or delinquent or that are being contested in good faith by appropriate
proceedings and that are not in the aggregate substantial in amount; and
(c) Permitted Real Property Exceptions.
          “Permitted Real Property Exceptions” means such Liens that do not,
individually or in the aggregate, (i) interfere significantly with the use,
occupancy or operation of the Real Property as currently used, occupied and
operated in connection with the Bulk Gas Business, (ii) materially reduce the
fair market value of the Real Property below the fair market value that the Real
Property (as currently used, operated and occupied in connection with the Bulk
Gas Business) would have had but for such encumbrances or (iii) Liens on the
estate of the owner or lessor of Leased Real Property which do not significantly
affect the use or operation of the Real Property as it is used or operated as of
the date hereof.
          “Person” means an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, a firm, an association, an
unincorporated organization, a Governmental Body and any other entity
whatsoever.
          “Post-Closing Payment Statement” has the meaning set forth in
Section 2.3(a) hereof.
          “Pre-Closing Covenants” has the meaning set forth in Section 13.3
hereof.
          “Pre-Closing Tax Period” shall mean (a) any Tax period ending on or
prior to the Closing Date and (b) with respect to a Tax period that commences
before but ends after the Closing Date, the portion of such period up to and
including the Closing Date.
          “Post-Signing Returns” has the meaning set forth in Section 6.14(a)
hereof.
          “Prepaid Expenses” has the meaning set forth in the definition of
“Bulk Assets” contained in this Section 1.1.
          “Prepaid Property Taxes” means prepaid real and personal property
taxes applicable to the Bulk Assets or the Bulk Gas Business (including any
payments made under an Industrial District Agreement or similar agreement).
          “Product Supply Agreement” has the meaning specified in Section 3.2(d)
hereof.

-20-



--------------------------------------------------------------------------------



 



          “Property Tax Accruals” means accruals for real and personal property
taxes applicable to the Bulk Assets or the Bulk Gas Business (including any
payments made under an Industrial District Agreement or similar agreement).
          “Purchase Location” has the meaning set forth in Section 6.4(a)
hereof.
          “Purchase Price” has the meaning set forth in Section 2.2(a) hereof.
          “Purchased Equity Interests” has the meaning set forth in the recitals
hereto.
          “Purchased GP Interests” has the meaning set forth in the recitals
hereto.
          “Purchased LP Interests” has the meaning set forth in the recitals
hereto.
          “Purchased Product” has the meaning set forth in Section 6.4(a)
hereof.
          “Purchaser” has the meaning set forth in the preamble hereto.
          “Purchaser 401(k) Plan” has the meaning set forth in Section 9.4(h)
hereof.
          “Purchaser Indemnitees” has the meaning set forth in Section 13.2
hereof.
          “Purchaser Information” has the meaning set forth in Section 6.3(b)
hereof.
          “Purchaser Parties” has the meaning set forth in Section 6.1(a)
hereof.
          “Purchaser Subsidiary” means any wholly-owned direct or indirect
Subsidiary of the Purchaser.
          “Purchaser Terminated Employee” has the meaning set forth in
Section 9.3 hereof.
          “Purchaser’s Allocation Schedule” has the meaning set forth in
Section 2.4(a) hereof.
          “Real Property” means the Owned Real Property and the Leased Real
Property.
          “Real Property Leases” means the leases, subleases and other
agreements pursuant to which the Operating Company occupies the Leased Real
Property.
          “Real Property Rent Prepayments” means the rights in respect of all
prepayments of rents made by each of the Sellers, each of the Companies and the
Operating Company, as applicable, under the Real Property Leases.
          “Release” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
discarding or disposing into the environment.

-21-



--------------------------------------------------------------------------------



 



          “Remediation” means any removal, remedial and/or response actions, as
those activities are defined and used in CERCLA and other Environmental Laws and
all investigations, samplings and assessments incident thereto.
          “Restrictive Covenants” has the meaning set forth in Section 6.4(c)
hereof.
          “Restructuring” has the meaning set forth in Section 6.22(a) hereof.
          “Restructuring Terms” means those transactions, and the terms
therefor, set forth on Exhibit G.
          “Retained Debt” means any portion of the indebtedness for borrowed
money (including principal, accrued interest and associated costs, expenses,
fees or repayment penalties) of the Operating Company or any of the Companies,
on the one hand, and any Affiliates of the Sellers (other than the Companies and
the Operating Company), on the other hand; provided that the amount of the
Retained Debt shall not exceed $494,800,000.
          “Retained Litigation” means litigation pending as of the date hereof
as set forth in Schedule DEF-L, or as may be added to such schedule by the
Sellers in their sole discretion prior to the Closing and, with respect to
litigation relating to the Bulk Gas Business, with consent of the Purchaser.
          “Retaining Party” has the meaning set forth in Section 6.22(c) hereof.
          “SEC” has the meaning set forth in Section 6.18(b) hereof.
          “Section 13.11(b) Claim” has the meaning set forth in
Section 13.11(b)(i) hereof.
          “Seller A” has the meaning set forth in the preamble hereto.
          “Seller B” has the meaning set forth in the preamble hereto.
          “Sellers” has the meaning set forth in the preamble hereto.
          “Seller 401(k) Plan” has the meaning set forth in Section 9.4(h)
hereof.
          “Seller Entities” has the meaning set forth in Section 4.20(e)(iii)
hereof.
          “Seller Indemnitees” has the meaning set forth in Section 13.5 hereof.
          “Seller Information” has the meaning set forth in Section 6.3(c)
hereof.
          “Seller Marks” has the meaning set forth in Section 6.11(d) hereof.
          “Seller Obligations” has the meaning set forth in Section 17.1 hereof.
          “Sellers’ Allocation Schedule” has the meaning set forth in
Section 2.4(a) hereof.
          “Sellers’ Remediation” has the meaning set forth in Section 13.4(c)(i)
hereof.

-22-



--------------------------------------------------------------------------------



 



          “Software” has the meaning set forth in the definition of
“Intellectual Property” contained in this Section 1.1.
          “Spare Parts” means all spare parts located at the Bulk ASUs and all
shared critical spare parts for any of the Bulk ASUs that are stored at any
other location other than the Bulk ASUs, except those parts primarily used for
on-site plants in the ECOVAR Business and Tonnage Air Gas Business and those
items listed on Schedule DEF-F.
          “Special One-Time Retention Arrangements” has the meaning set forth in
Section 6.8(j) hereof.
          “Specified Equipment” means the motor vehicles, tractors, cars, fork
lifts, trailers, cryogenic trailers, tube trailers, bulk tanks (including
related equipment and machinery such as pumps and vaporizers) and other items
set forth on Schedule 4.11(b), including leased vehicles used by Business
Employees.
          “Spectra Gases Business” means the business of Spectra Gases, Inc. and
its Affiliates, which includes the sales, marketing, purification, blending,
filling, distribution of specialty gases and chemicals (including synthetic
chemicals, isotropically labeled gases and chemicals, isotopes, calibration
gases, EPA protocols, excimer laser gases, VOC mixes, rare gases and rare gas
mixes, high purity gases and chemicals, deuterium and deuterated compounds), as
well as engineering equipment solutions including regulators and related
hardware.
          “Stay Bonuses” has the meaning set forth in Section 9.3 hereof.
          “Stay Bonus Letter” has the meaning set forth in Section 9.3 hereof.
          “Straddle Period” has the meaning set forth in Section 13.10(c)
hereof.
          “Subject Property” has the meaning set forth in Section 6.13 hereof.
          “Subsidiary” means, with respect to any Person, any other Person
whether incorporated or unincorporated, of which at least a majority of the
securities or ownership interests having by their terms voting power to elect a
majority of the board of directors or other persons performing similar functions
is directly or indirectly owned or controlled by such Person or by one or more
of its respective Subsidiaries.
          “Tangible Assets Schedule” has the meaning set forth in
Section 2.4(a).
          “Target Net Working Capital Amount” has the meaning set forth in
Section 2.3(f).
          “Tax” or “Taxes” means (i) any and all federal, state, provincial,
local, foreign and other taxes, levies, fees, imposts, duties, and similar
governmental charges (including any interest, fines, assessments, penalties or
additions to tax imposed in connection therewith or with respect thereto)
including (x) taxes imposed on, or measured by, income, franchise, profits or
gross receipts, and (y) ad valorem, value added, capital gains, sales, goods and
services, use, real or personal property, capital stock, license, branch,
payroll, estimated, withholding, employment,

-23-



--------------------------------------------------------------------------------



 



social security (or similar), unemployment, compensation, utility, severance,
production, excise, stamp, occupation, premium, windfall profits, transfer and
gains taxes, and customs duties, and (ii) any transferee liability in respect of
any items described in clause (i) above.
          “Tax Actions” has the meaning set forth in Section 6.14(d) hereof.
          “Tax Benefit” means a reduction after the Closing in the federal,
state or local or foreign liability for Tax or any refund or credit of a prior
liability for Tax attributable to adjustments to the income, deductions or
credits resulting from any event that is the basis for an indemnification claim
under Section 13.2 or 13.5 that is actually realized by the Purchaser Indemnitee
or Seller Indemnitee, as the case may be.
          “Tax Returns” means any and all reports, returns, declarations, claims
for refund, disclosures, estimates, information reports or returns or statements
required to be supplied to a taxing authority in connection with Taxes,
including any schedule or attachment thereto or amendment thereof.
          “Tax Sharing Agreements” has the meaning set forth in Section 4.23(j)
hereof.
          “Third Party” means any Person other than (i) the parties to this
Agreement and (ii) their Affiliates, successors and assigns.
          “Third Party Distributor” means any Third Party that purchases bulk or
packaged gas from any of the Guarantor or its Affiliates, or from others, for
re-packaging or for resale.
          “Third Party Partner” means any Third Party that sells bulk or
packaged gas to any Person.
          “TMG Business” means the business of TMG Co., LLC, a wholly owned
Subsidiary of the Operating Company, and which operates a business of reselling
medical and industrial gas products, both in bulk and cylinder form, to
customers with multiple locations.
          “Tonnage Air Gas Business” means Sellers’ and their Affiliates’
business of producing, refining, marketing, selling and supplying of air gases
in quantities greater than two hundred (200) tons per day from production
facilities and related distribution systems that utilize membrane, adsorption,
and/or cryogenic technologies. For the avoidance of doubt, Tonnage Air Gas
Business includes all liquid or gaseous products that the customer consumes at
the site whether directly related to the on-site production facility or not.
          “Trade Payables” means trade payables accrued in the Ordinary Course
of Business.
          “Trade Secrets” has the meaning set forth in the definition of
“Intellectual Property” contained in this Section 1.1.
          “Trademarks” has the meaning set forth in the definition of
“Intellectual Property” contained in this Section 1.1.

-24-



--------------------------------------------------------------------------------



 



          “Transaction Documents” means this Agreement, the Transition Services
Agreement, the Product Supply Agreement and the LCS License Agreement.
          “Transfer Taxes” has the meaning set forth in Section 12.1 hereof.
          “Transferred Employees” has the meaning set forth in Section 9.4(d)
hereof.
          “Transition Services Agreement” means the transition services
agreement on the terms attached hereto as Exhibit C.
          “Treasury Regulations” means the Treasury regulations promulgated
under the Code.
          “Trustee” means the trustee appointed by the FTC pursuant to the FTC
Order.
          “Utilize” means to use, reproduce, prepare derivative works based
upon, distribute, perform, display, make, have made, sell, offer to sell,
export, import and otherwise exploit.
          “Vacation Payment” has the meaning set forth in Section 9.4(f) hereof.
          “WARN” means, collectively, the Worker Adjustment and Retraining
Notification Act of 1988 (and the regulations promulgated thereunder) and any
applicable or similar state or local equivalent.
          “Working Capital Statement Principles” means the principles,
procedures and methodologies set forth on Exhibit D that shall be applied to any
determination and calculation of Net Working Capital under the terms and
provisions, and for the purposes of, this Agreement. To the extent the Working
Capital Statement Principles are inconsistent with GAAP, GAAP shall control. The
Working Capital Statement Principles shall be consistent with the Carve-Out
Principles.
          “Year-End 2006 Audited Financial Statements” has the meaning set forth
in Section 6.18(a) hereof.
          “Year-End Audited Financial Statements” has the meaning set forth in
Section 4.8(a) hereof.
     1.2. Construction. All references herein to a Section or Exhibit are to a
Section or Exhibit, respectively, of or to this Agreement, unless otherwise
indicated. All references herein to a Schedule are to a Schedule of the
disclosure schedules attached to this Agreement, unless otherwise indicated.
Disclosure of any fact or item in any Schedule shall, should the existence of
such fact or item be relevant to any other Schedule, be deemed to be disclosed
with respect to that other Schedule so long as the relevance of such disclosure
to such other Schedule is readily apparent on its face. The headings of Sections
in this Agreement are provided for convenience only and will not affect the
construction or interpretation of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. The meanings given to terms defined herein shall be equally applicable
to both the singular and

-25-



--------------------------------------------------------------------------------



 



plural forms of such terms. Unless otherwise expressly provided, the words
“include,” “includes” and “including” shall be construed as if followed by the
phrases “without limitation” or “without being limited to.” Words such as
“herein,” “hereof,” “hereby,” “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular Section of this Agreement,
unless the context clearly indicates otherwise. The terms “transactions
contemplated hereby,” “transactions contemplated by this Agreement” and similar
phrases shall not include the Restructuring. The parties hereto agree that they
have been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
SECTION 2
PURCHASE AND SALE OF PURCHASED EQUITY INTERESTS
     2.1. Purchase and Sale of Purchased Equity Interests. At the Closing, and
upon the terms and subject to the conditions set forth in this Agreement, the
Sellers shall sell, transfer, convey, assign and deliver to the Purchaser, and
the Purchaser shall purchase and receive from the Sellers, all of the Sellers’
right, title and interest in and to the Purchased Equity Interests, free and
clear of all Liens, other than such as may be created by or on behalf of the
Purchaser.
     2.2. Purchase Price.
          (a) Closing Date Payment. The Purchaser agrees (i) to pay to the
Sellers on the Closing Date an amount equal to the Closing Date Payment, as
payment for the Purchased Equity Interests and (ii) to repay to an Affiliate of
the Sellers (as designated by the Sellers) an amount equal to the Retained Debt
(the amount of the Closing Date Payment (as adjusted, if at all, pursuant to
Section 2.3) plus the amount of the Retained Debt at Closing, being referred to
herein as the “Purchase Price”). The amount of the Closing Date Payment plus the
amount of Retained Debt shall equal $494,800,000. The Purchase Price shall not
be subject to adjustment for any applicable sales, goods and services, value
added, transfer and similar Taxes incurred with respect to the transfer of the
Purchased Equity Interests.
          (b) The Sellers shall provide the Purchaser a schedule setting forth
the amount of the Retained Debt and the identity of the Affiliate of the Sellers
to whom repayment of the Retained Debt is to be made pursuant to Section 2.2(a)
at least three (3) Business Days prior to the Closing Date.
          (c) The Closing Date Payment shall be made by the Purchaser to the
Sellers in immediately available funds by wire transfer to such account as the
Sellers shall designate in writing at least three (3) Business Days prior to the
Closing Date. The repayment of the Retained Debt to an Affiliate of the Sellers
shall be made in immediately available funds by wire transfer to such account as
the Sellers, on behalf of such Affiliate, shall designate in writing at least
three (3) Business Days prior to the Closing Date. Upon repayment of the
Retained Debt in accordance with the foregoing, the Retained Debt and any other
obligation related thereto shall be discharged and the Operating Company shall
be released from any and all liability in connection therewith.

-26-



--------------------------------------------------------------------------------



 



     2.3. Post-Closing Payment.
          (a) Delivery of Post-Closing Payment Statement. The Sellers shall
prepare and, by the date that is forty (40) Business Days after the Closing
Date, deliver to the Purchaser a statement (the “Post-Closing Payment
Statement”) setting forth their determination of the amount of the Final Closing
NWC Amount, together with a reasonable description of the determination and
calculation of such amount. The Purchaser shall assist and cooperate with the
Sellers in the preparation of the Post-Closing Payment Statement, including by
providing the Sellers and their accountants reasonable access to all relevant
Books and Records, facilities and employees of the Companies and the Operating
Company and to any other information reasonably necessary to prepare the
Post-Closing Payment Statement. The Post-Closing Payment Statement shall be
prepared in accordance with the Working Capital Statement Principles.
          (b) Objection to Post-Closing Payment Statement. The Purchaser may
dispute the amounts set forth on the Post-Closing Payment Statement, but only on
the basis that the Sellers’ determination of the Final Closing NWC Amount was
not determined in a manner consistent with the determination of the Target Net
Working Capital Amount; provided that the Purchaser shall have notified the
Sellers in writing (the “Objection Notice”) within thirty (30) Business Days
after receiving the Post-Closing Payment Statement from the Sellers, specifying
the amount thereof in dispute and setting forth in reasonable detail the basis
for the dispute, including reasonable details of its calculations.
          (c) Resolution of Disputes. The Sellers shall give the Purchaser and
the Purchaser’s independent public accountants reasonable access during the
entire thirty (30) Business Day period specified in Section 2.3(b) to the
Sellers’ work papers used in the preparation of the Post-Closing Payment
Statement to enable the Purchaser to exercise its rights under this Section 2.3.
The Sellers and the Purchaser shall attempt in good faith to resolve all of the
items in dispute set out in the Objection Notice within ten (10) Business Days
of receipt by the Sellers of the Objection Notice. Any items in dispute not
resolved within such ten (10)-Business Day period shall be referred as soon as
possible thereafter by the Sellers and the Purchaser to the Independent
Accountant. The parties shall require the Independent Accountant (i) to act as
an expert and not as an arbitrator, (ii) to determine the items in dispute that
have been referred to it as soon as reasonably practicable but in any event not
later than twenty (20) Business Days after the date of referral of the dispute
to it, and (iii) in making its determination, to consider only the issues in
dispute placed before it and to base its determination on the Working Capital
Statement Principles. The Sellers and the Purchaser shall provide or make
available all documents and information as reasonably required by the
Independent Accountant to make its determination. The determination of the
Independent Accountant as to all items in the Post-Closing Payment Statement and
the resulting calculation of the Final Closing NWC Amount shall be final and
binding on the parties.
          (d) Independent Accountant Expenses. The fees and expenses of the
Independent Accountant in acting in accordance with this Section 2.3 shall be
shared equally by the Purchaser, on the one hand, and the Sellers, on the other
hand.

-27-



--------------------------------------------------------------------------------



 



          (e) Final Post-Closing Payment Statement. The Post-Closing Payment
Statement and its contents shall be deemed final and binding upon the parties
upon the earliest of: (i) the failure of the Sellers to furnish an Objection
Notice to the Purchaser within thirty (30) Business Days after receiving the
Post-Closing Payment Statement from the Purchaser pursuant to Section 2.3(a),
(ii) the resolution of all disputes that are the subject of an Objection Notice
by the parties pursuant to Section 2.3(c), or (iii) the final determination of
the Independent Accountant pursuant to Section 2.3(c).
          (f) Post-Closing Payment. On the second (2nd) Business Day after the
Post-Closing Payment Statement has become final and binding in accordance with
Section 2.3(e), (i) if the Final Closing NWC Amount is greater than $15,805,000
(the “Target Net Working Capital Amount”), which was determined in accordance
with the Working Capital Statement Principles, then the Purchaser shall pay to
the Seller the amount of such difference or (ii) if the Final Closing NWC Amount
is less than the Target Net Working Capital Amount, then the Seller shall pay to
the Purchaser the amount of such difference, any such payment being deemed an
adjustment to the amount of the Purchase Price. Any payment so required to be
made by the Purchaser or the Sellers shall be by transfer of immediately
available funds to an account or accounts specified in writing by the Purchaser
or the Sellers (as the case may be) and shall bear interest from the Closing
Date through the date of payment at the prime lending rate as announced from
time to time by JPMorgan Chase Bank, N.A.
     2.4. Allocation.
          (a) At the Closing, the Sellers shall deliver to the Purchaser a
statement (the “Sellers’ Allocation Schedule”) setting forth their proposed
calculation of the aggregate amount of the Purchase Price, and the liabilities
taken into account in determining the amount realized for the Sellers for
federal income tax purposes, of the Companies and the Operating Company to be
allocated among the assets of the Companies and the Operating Company and the
allocation of such aggregate amount among the assets of the Companies and the
Operating Company. To the extent that, within ninety (90) days after the
Purchaser’s receipt of the Sellers’ Allocation Schedule, the Purchaser shall not
have objected in writing to such Sellers’ Allocation Schedule, then the Sellers’
Allocation Schedule shall become the final Allocation Schedule (the “Final
Allocation Schedule”). Within ninety (90) days after the Closing, the Purchaser
may cause American Appraisal Associates, Inc. (or such other appraiser as shall
be reasonably acceptable to the Sellers) to prepare, in a manner consistent with
Purchaser’s past practices, a proposed calculation of the aggregate amount of
the Purchase Price, and the liabilities taken into account in determining the
amount realized for the Sellers for federal income tax purposes, of the
Companies and the Operating Company to be allocated among the assets of the
Companies and the Operating Company and the allocation of such aggregate amount
among the assets of the Companies and the Operating Company (the “Purchaser’s
Allocation Schedule”). In the event that there is disagreement between the
Sellers and Purchaser as to which allocation schedule (or which parts thereof)
should be used, the Sellers and the Purchaser shall negotiate in good faith to
resolve the dispute. If the Sellers and the Purchaser are unable to reach an
agreement within ninety (90) days after the Sellers’ receipt of the Purchaser’s
Allocation Schedule, the dispute shall be resolved and the Final Allocation
Schedule shall be determined by Deloitte & Touche (“Deloitte”), which shall be
jointly retained by the parties. Deloitte shall not be required to select either
party’s position in the dispute and may determine a different resolution.
Deloitte shall

-28-



--------------------------------------------------------------------------------



 



resolve the dispute within thirty (30) days after the item has been referred to
it. If deemed necessary by Deloitte, Deloitte may perform, or cause to be
performed, an Appraisal to determine the values to be reflected on the Final
Allocation Schedule. The Final Allocation Schedule, as agreed to by the
Purchaser and the Sellers and/or as determined by Deloitte according to the
terms of this Section 2.4(a), shall be final and binding upon the parties. Each
of the Purchaser and the Sellers shall bear all fees and costs incurred by it in
connection with the determination of the Final Allocation Schedule, except that
the fees and expenses of Deloitte in acting in accordance with this
Section 2.4(a) shall be shared equally by the Purchaser and the Sellers.
          (b) For all Tax purposes, the Purchaser and the Sellers will report
the transactions contemplated by this Agreement and the Transaction Documents in
a manner consistent with the Final Allocation Schedule, and neither of such
parties will take or assume any position inconsistent therewith in any Tax
Return.
          (c) The parties will promptly inform one another of any challenge by
any taxing authority to the Final Allocation Schedule and agree to consult and
keep one another informed with respect to the status of, and any discussion,
proposal or submission with respect to, such challenge.
SECTION 3
CLOSING
     3.1. Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New
York, at 10:00 a.m. Eastern Daylight Time on the date that is the fifth (5th)
Business Day immediately following satisfaction or waiver of all of the
conditions to Closing set forth in Section 7 and Section 8 hereof (other than
those which by their nature are to be satisfied at the Closing) or at such other
time, place or date as the Purchaser and the Sellers may agree in writing. The
date upon which the Closing actually occurs is referred to herein as the
“Closing Date.” The Closing shall be effective as of the closing of business on
the Closing Date.
     3.2. Certain Closing Deliveries by the Sellers. At the Closing, the Sellers
shall deliver, or cause to be delivered, to the Purchaser or one or more of the
Purchaser Subsidiaries (as designated in writing by the Purchaser no later than
three (3) Business Days prior to the Closing Date) the following:
          (a) certificates (or local legal equivalent) evidencing those
Purchased Equity Interests that are certificated securities, duly endorsed in
blank, or accompanied by stock powers duly executed in blank and with any
required stock transfer tax stamps affixed thereto;
          (b) the officer’s certificate required by Section 7.4;
          (c) a receipt for the Closing Date Payment, duly executed by an
authorized representative of the Sellers;

-29-



--------------------------------------------------------------------------------



 



          (d) a supply agreement, substantially in the form attached hereto as
Exhibit E (the “Product Supply Agreement”), duly executed by an authorized
representative of the Sellers or an appropriate Affiliate of the Sellers, if
applicable;
          (e) the Transition Services Agreement, duly executed by an authorized
representative of the Sellers or an appropriate Affiliate of the Sellers, if
applicable;
          (f) a certificate certifying that no withholding is required within
the meaning of Section 1445 of the Code, which certificate shall set forth all
information required by, and otherwise be executed in accordance with, Treasury
Regulation Section 1.1445-11T(d)(2);
          (g) resignations effective as of the Closing Date from any and all
directors and officers of each of the Companies and the Operating Company;
          (h) an officer’s incumbency certificate of each of the Sellers, dated
as of the Closing Date;
          (i) the LCS License Agreement, duly executed by an authorized
representative of the Guarantor or an appropriate Affiliate of the Guarantor;
          (j) an instrument in writing evidencing the receipt, repayment and
full satisfaction of the Retained Debt by the Affiliate of the Sellers
designated in accordance with Section 2.2(a), in a form and with substance
reasonably satisfactory to the Purchaser; and
          (k) all other documents, instruments and writings required to be
delivered by the Sellers at or prior to the Closing pursuant to this Agreement.
     3.3. Certain Closing Deliveries by the Purchaser. At the Closing, the
Purchaser shall deliver, or cause to be delivered, to the Sellers the following:
          (a) the officer’s certificate required by Section 8.3;
          (b) payment of the Closing Date Payment in accordance with
Section 2.2;
          (c) counterparts to the Product Supply Agreement, duly executed by an
authorized representative of the Purchaser or the applicable Purchaser
Subsidiary;
          (d) counterparts to the Transition Services Agreement, duly executed
by an authorized representative of the Purchaser or the applicable Purchaser
Subsidiary;
          (e) an officer’s incumbency certificate of the Purchaser, dated as of
the Closing Date;
          (f) counterparts to the LCS License Agreement, duly executed by an
authorized representative of the Purchaser or the applicable Purchaser
Subsidiary; and
          (g) all other documents, instruments and writings required to be
delivered by the Purchaser at or prior to the Closing pursuant to this
Agreement.

-30-



--------------------------------------------------------------------------------



 



SECTION 4
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
          Each of the Sellers jointly and severally represents and warrants to
the Purchaser as follows:
     4.1. Organization of the Sellers and the Guarantor.
          (a) Seller A is a private company with limited liability duly
organized, validly existing and in good standing under the laws of the
Netherlands and has all requisite power to own, lease and operate the assets or
properties owned, leased or operated by it (including, if applicable, any of the
Bulk Assets), and to carry on its business (including, if applicable, any
portion of the Bulk Gas Business), as now being conducted. Seller B is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Georgia and has all requisite power to own, lease and operate
the assets or properties owned, leased or operated by it (including, if
applicable, any of the Bulk Assets) and to carry on its business (including, if
applicable, any portion of the Bulk Gas Business) as now being conducted. Each
of the Sellers is duly qualified or licensed to do business as a foreign
corporation and is in good standing (where such concept is applicable) in every
jurisdiction where the ownership, leasing or operation of its assets or
properties (including, if applicable, any of the Bulk Assets), as the case may
be, or the conduct of its business (including, if applicable, any portion of the
Bulk Gas Business) require such qualification or licensing other than
jurisdictions where failure to be so qualified or licensed or in good standing
would not, individually or in the aggregate, have a Business Material Adverse
Effect.
          (b) The Guarantor is a corporation duly organized and validly existing
under the laws of the Federal Republic of Germany.
     4.2.Organization of the Companies.
          (a) Company A is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Georgia and has all
requisite power to own, lease and operate its assets or properties (including,
if applicable, any of the Bulk Assets) and to carry on its business (including,
if applicable, any portion of the Bulk Gas Business) as now being conducted.
Company B is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Texas and has all requisite power to
own, lease and operate its assets or properties (including, if applicable, any
of the Bulk Assets) and to carry on its business (including, if applicable, any
portion of the Bulk Gas Business) as now being conducted.
          (b) Each of the Companies is duly qualified or licensed to do business
as a foreign entity and is in good standing (where such concept is applicable)
in every jurisdiction where the ownership, leasing or operation of its assets or
properties (including, if applicable, any of the Bulk Assets) or the conduct of
its business (including, if applicable, any portion of the Bulk Gas Business)
require such qualification or licensing other than jurisdictions where failure
to be so qualified or licensed or in good standing would not, individually or in
the aggregate, have a Business Material Adverse Effect.

-31-



--------------------------------------------------------------------------------



 



          (c) The Operating Company is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite entity power to own, lease and operate its assets
or properties (including the Bulk Assets owned, leased or operated by the
Operating Company) and to carry on its business (including that portion of the
Bulk Gas Business conducted by the Operating Company) as now being conducted.
The Operating Company is duly qualified or licensed to do business as a foreign
entity and is in good standing (where such concept is applicable) in every
jurisdiction where the ownership, leasing or operation of its assets or
properties (including the Bulk Assets owned, leased or operated by the Operating
Company) or the conduct of its business (including that portion of the Bulk Gas
Business conducted by the Operating Company) require such qualification or
licensing, other than jurisdictions where failure to be so qualified or licensed
or in good standing would not, individually or in the aggregate, have a Business
Material Adverse Effect.
          (d) The Guarantor or the Sellers have made available to the Purchaser
(i) a copy of the certificate of incorporation, by-laws, regulations or other
organizational or governing documents of and for each of the Companies and the
Operating Company, each in effect as of the date hereof, and (ii) copies of the
minutes of all meetings of the stock holders, equity holders, boards of
directors, governing bodies and all committees of any the foregoing, as
applicable, for each of the Companies and the Operating Company, held since
January 1, 2003. None of the Companies nor the Operating Company is in
violation, or, since January 1, 2003, has been in material violation, of its
organizational documents in any material respect.
     4.3. Corporate Authority and Binding Obligation. Each of the Sellers and
the Guarantor has all corporate or other organizational power and authority
(a) to enter into, execute and deliver each Transaction Document to which it is
a party, (b) to consummate the transactions contemplated by each Transaction
Document to which it is a party, including the transactions contemplated by the
Restructuring Terms, and (c) to perform fully its obligations under each
Transaction Document to which it is a party. All necessary corporate or other
organizational action required to be taken by or on the part of each of the
Sellers, the Guarantor and their respective stockholders to authorize, execute,
deliver and perform the Transaction Documents to which it is a party and the
transactions contemplated thereby and by the Restructuring Terms, have been duly
and properly taken, and no other corporate or other organizational action by
such Sellers, the Guarantor or their respective stockholders is required for the
due execution, delivery or performance of this Agreement or the other
Transaction Documents to which any of them is a party. This Agreement has been
duly authorized, executed and delivered by each of the Sellers and the Guarantor
and constitutes, and each of the other Transaction Documents to which any of
them are a party will be duly authorized by each of the Sellers and the
Guarantor and, when duly executed and delivered, will constitute, valid and
binding obligations of the Sellers and the Guarantor, enforceable against each
of the Sellers and the Guarantor in accordance with their respective terms,
assuming due execution and delivery hereof and thereof by the Purchaser, and
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the rights of creditors generally or
by general principles of equity (regardless of whether such enforcement is
considered in a proceeding at law or in equity).

-32-



--------------------------------------------------------------------------------



 



     4.4. Capitalization and Ownership.
          (a) Schedule 4.4(a) sets forth a true and complete list of the
authorized and outstanding partnership interests (the “Partnership Interests”),
name, jurisdiction of organization and record owner of the partnership interests
of each of Company A and Company B, as of the date hereof. As of the Closing
Date, all of the Partnership Interests of each of Company A and Company B shall
be owned of record and beneficially by Seller A (which shall hold the Purchased
LP Interests) and Seller B (which shall hold the Purchased GP Interests), and
each of Seller A and Seller B shall have good and valid title to such
Partnership Interests. The Partnership Interests are duly authorized, validly
issued, fully paid, nonassessable (where applicable), free and clear of any
Liens and were not issued in violation of any preemptive rights, rights of first
refusal or other similar rights under any provision of applicable Law, the
applicable partnership agreement (or equivalent constitutive document) of each
such Company or any Contract to which either Company is subject. All issued
Partnership Interests have been issued in compliance with all applicable
securities Laws, including the securities laws of the United States and
applicable state securities or “blue sky” Laws.
          (b) Schedule 4.4(b) sets forth a true and complete list of the
authorized and outstanding equity interests, name, jurisdiction of organization
and record owner of the membership interests of the Operating Company, as of the
date hereof. As of the Closing Date, all the issued and outstanding membership
interests of the Operating Company shall be owned of record and beneficially by
Company A (which shall hold a sixty-eight percent (68%) membership interest) and
Company B (which shall hold a thirty-two percent (32%) membership interest), and
each such Company shall have good and valid title to such membership interests.
All of the issued and outstanding membership interests of the Operating Company
are duly authorized and validly issued, free and clear of any Liens and were not
issued in violation of any preemptive rights, rights of first refusal or other
similar rights under any provision of applicable Law, the certificate of
formation, operating agreement, limited liability company agreement (or
equivalent constitutive document) of the Operating Company or any Contract to
which the Operating Company is subject. All issued and outstanding membership
interests of the Operating Company have been issued in compliance with all
applicable securities Laws, including the securities laws of the United States
and applicable state securities or “blue sky” Laws.
          (c) Except for this Agreement and as set forth on Schedule 4.4(c),
(i) there are no options, warrants, calls, rights, subscriptions, arrangements,
claims, commitments (contingent or otherwise), Contracts relating to dividend or
voting rights or other interests, or agreements of any character to which any of
the Guarantor, the Sellers, the Companies, the Operating Company or any of their
respective Affiliates is a party, or is otherwise subject, requiring (and there
are no securities of the Companies or the Operating Company outstanding which,
upon conversion or exchange would require) the issuance, sale or transfer of
(A) any additional shares of capital stock or any other equity securities of any
of the Companies or the Operating Company or (B) other securities of any of the
Companies or the Operating Company convertible into, exchangeable for or
evidencing the right to subscribe for or purchase capital stock or any other
equity securities of any of the Companies or the Operating Company and
(ii) there are no outstanding or authorized stock appreciation, phantom stock,
profit participation, or similar rights with respect to any capital stock of, or
other equity or voting interest in, either of the

-33-



--------------------------------------------------------------------------------



 



Companies or the Operating Company. Neither of the Companies or the Operating
Company has any authorized or outstanding bonds, debentures, notes or other
indebtedness the holders of which have the right to vote (or which are
convertible into, exchangeable for, or evidence the right to subscribe for or
acquire securities having the right to vote) with the equity holders of either
of the Companies or the Operating Company on any matter. None of the Guarantor,
the Sellers, the Companies or the Operating Company is a party, or is otherwise
subject, to (x) any voting trust or other voting agreement or any agreement
restricting transfer of the Purchased Equity Interests with respect to any of
the shares of the capital stock of either of the Companies or the Operating
Company or (y) any agreement relating to the issuance, sale, repurchase,
redemption, transfer, acquisition or other disposition or the registration of
the capital stock of either of the Companies or the Operating Company, including
the Purchased Equity Interests.
          (d) Other than the Operating Company, neither Company A nor Company B
has any Subsidiaries. As of the Closing Date, the Operating Company will have no
Subsidiaries. Except for equity interests set forth in Schedule 4.4(b) there are
no joint ventures or other Persons in which either of the Companies or the
Operating Company owns, of record or beneficially, any direct or indirect equity
or other similar interest or any right (contingent or otherwise) to acquire
same.
          (e) Except as set forth in Schedule 4.4(e), neither of the Companies
(i) conducts, transacts or otherwise engages (or has ever conducted, transacted
or otherwise engaged) in any business or operations other than those incidental
to its ownership of the equity interests of Company A, Company B or the
Operating Company, as applicable, or (ii) owns, leases, manages or otherwise
operates (or has ever owned, leased, managed or otherwise operated) any
properties or assets other than the equity interests of Company A, Company B or
the Operating Company, as applicable.
     4.5. Ownership of Purchased Equity Interests. As of the Closing Date, each
of the Sellers shall own beneficially and of record all of the Purchased Equity
Interests being sold by such Seller hereunder as set forth in Schedule 4.5,
which, as of such date, collectively shall constitute all of the issued and
outstanding partnership interests of the Companies. The Sellers shall, and shall
have the power to, sell, assign, transfer and deliver record and beneficial
ownership to the Purchased Equity Interests to the Purchaser on the Closing Date
in accordance with this Agreement, free and clear of all Liens, voting trusts
and restrictions on transfer of any nature whatsoever, and except for
restrictions on transfer imposed by or pursuant to securities Law or for Liens
that may be created by or on behalf of the Purchaser.
     4.6. No Violation. The execution and delivery by the Sellers and the
Guarantor of the Transaction Documents to which they are a party and the
consummation of the transactions contemplated thereby and by the Restructuring
Terms, will not (a) violate the organizational documents of either of the
Sellers, either of the Companies, the Operating Company or the Guarantor,
(b) subject to obtaining the Consents set forth in Section 4.7, violate any Law
applicable to either of the Sellers, either of the Companies, the Operating
Company or the Guarantor, (c) subject to obtaining the Consents set forth on
Schedule 4.6(c), result in the creation of a Lien (other than a Permitted Lien)
on any of the Bulk Assets, (d) except as set forth on Schedule 4.6(d), violate
or result in the revocation or suspension of any Material Permit, (e) subject to
obtaining the Consents set forth on Schedule 4.6(e), violate, conflict with or
result

-34-



--------------------------------------------------------------------------------



 



in any breach of any provision of, or constitute, whether after the giving of
notice or lapse of time or both, a default under any Material Contract, or
(f) subject to obtaining the Consents set forth on Schedule 4.6(e), give rise to
a right of termination, amendment, cancellation or acceleration of any right or
obligation of either of the Sellers, any of the Companies or the Operating
Company under any Material Contracts, excluding, in the case of the foregoing
clauses (c) through (e), violations, breaches and defaults which, either
individually or in the aggregate, would not have a Business Material Adverse
Effect.
     4.7. Governmental Approvals. Except with respect to Environmental Laws,
Environmental Permits, Environmental Liabilities and other matters related
thereto (which are covered exclusively by Section 4.22), no Consent of any
Governmental Body is required in connection with the execution and delivery by
the Sellers or the Guarantor of the Transaction Documents to which they are a
party or their consummation of the transactions contemplated thereby and by the
Restructuring Terms, or their performance of any of the provisions thereof on or
after the Closing Date, except (a) the filing of a petition for, and the receipt
of, approval of the Purchaser as the buyer of the Bulk Gas Business by the
Federal Trade Commission (“FTC”) and (b) those set forth in Schedule 4.7.
     4.8. Financial Statements.
          (a) Attached hereto as Exhibit F are (i)(A) audited “carve-out”
balance sheets of the Bulk Gas Business, as of December 31, 2005, and (B) the
related audited “carve-out” statements of operations, cash flows and changes in
stockholder’s investment for the Bulk Gas Business, for the twelve month period
ended December 31, 2005 (collectively, the “Year-End Audited Financial
Statements”) and (ii)(A) comparative unaudited “carve-out” balance sheets of the
Bulk Gas Business, as of September 30, 2006, and (B) the related unaudited
“carve-out” statements of operations, cash flows and changes in stockholder’s
investment for the Bulk Gas Business, for the nine-month period ended
September 30, 2006 (collectively, the “Interim Unaudited Financial Statements”
and, together with the Year-End Audited Financial Statements, the “Financial
Statements”).
          (b) The Year-End Audited Financial Statements fairly present in all
material respects, subject to the applicable Carve-Out Principles, the financial
condition and results of operations of the Bulk Gas Business, as of the dates
thereof and for the periods covered thereby. The Year-End Audited Financial
Statements have been prepared in accordance with GAAP and the applicable
Carve-Out Principles; provided, that to the extent GAAP and the applicable
Carve-Out Principles conflict, GAAP shall control.
          (c) The Interim Financial Statements have been prepared based on
information recorded in the Ordinary Course of Business and fairly present in
all material respects, subject to the applicable Carve-Out Principles, the net
assets and EBITDA of the Bulk Gas Business as of the dates thereof and for the
periods covered thereby.
For purposes of this Section 4.8 and the Financial Statements, “Bulk Gas
Business” shall include such of the Customer Contracts and other Bulk Contracts
as were in effect, and the other Bulk Assets as and to the extent they existed,
at the times and during the periods covered thereby, and does not include any
New Customer Contracts.

-35-



--------------------------------------------------------------------------------



 



     4.9.No Undisclosed Liabilities. Except as set forth in Schedule 4.9, as
reflected in the Financial Statements or incurred in the Ordinary Course of
Business since September 30, 2006 reflecting a net increase in liabilities
(excluding liabilities included in the Final Closing NWC Amount) in an amount
not in excess of five million dollars ($5,000,000), as of the Closing Date, none
of the Companies or the Operating Company will have any direct or indirect
liability of a kind required by GAAP to be set forth on a financial statement or
in the notes thereto, that were not fully and adequately reflected or reserved
against in the Financial Statements or described on any Schedule, that,
individually or in the aggregate, constitute a Business Material Adverse Effect.
     4.10. No Business Material Adverse Effect. Since December 31, 2005 through
June 30, 2006, there has not been any Business Material Adverse Effect. Except
as set forth in Schedule 4.10 or contemplated by the Restructuring, since
December 31, 2005 until the date hereof, none of the Sellers, the Companies, the
Operating Company or any of their respective Affiliates has:
          (a) sold, leased, abandoned or otherwise transferred or disposed of
(or contracted to sell, lease or otherwise transfer) any assets or properties of
the Bulk Gas Business except dispositions (i) in the Ordinary Course of Business
and (ii) of Bulk Equipment that is obsolete or in unusable condition and not
necessary for the operation of the Bulk Gas Business;
          (b) suffered or incurred any damage, destruction or other casualty
loss, individually or in the aggregate, in excess of six hundred thousand
dollars ($600,000) to any of the Bulk Assets or Leased Real Property, normal
wear and tear excepted;
          (c) other than in the Ordinary Course of Business or as required by
Law, increased the rate of compensation of, or paid or agreed to pay or
increased any benefit or incentive to (other than Stay Bonuses pursuant to Stay
Bonus Letters paid by the Companies or the Operating Company), any of the
Business Employees;
          (d) taken any action, other than in the Ordinary Course of Business,
to modify or change any accounting policies applicable to the Bulk Gas Business;
or
          (e) taken any action that would be prohibited after the date hereof
under subclauses (a), (c), (d), (k), (l), (m) or (o) of Section 6.8.
          (f) agreed, whether in writing or otherwise, to take an action
described in the foregoing clauses (a) through (e).
     4.11.Bulk Assets.
          (a) Upon consummation of the Restructuring, except as set forth on
Schedule 4.11(a)(i) and except for Permitted Liens, and subject to Section 6.22,
the Operating Company shall have good title to all the tangible personal
property and tangible assets comprising any part of the Bulk Assets (other than
the owned Real Property and the Leased Real Property), free and clear of all
Liens, or shall have a valid lease or other right to use such personal property
and tangible assets comprising any part of the Bulk Assets for the benefit of
the Bulk Gas Business and such lease or other right shall constitute or
otherwise be pursuant to a

-36-



--------------------------------------------------------------------------------



 




Bulk Contract. Except as set forth on Schedule 4.11(a)(ii), all tangible
personal property and assets comprising any part of the Bulk Assets (other than
the owned Real Property and the Leased Real Property) are, in all material
respects, in operating condition and repair, normal wear and tear excepted,
sufficient for the conduct of the Bulk Gas Business substantially as conducted
as of the date hereof, other than Bulk Equipment under or out of repair in the
Ordinary Course of Business. Upon consummation of the Restructuring, the
Operating Company will own or have a valid leasehold interest in, or other right
to use, all of the Bulk Assets, subject to Section 6.22, and will not own any
other material assets or properties. The Bulk Assets, together with the rights
and services made available in the Transaction Documents, will constitute all of
the assets (real, personal or fixed), Permits, Contracts, properties and rights
that are necessary for the conduct of the Bulk Gas Business immediately
following the Closing in substantially the same manner as conducted as of the
date hereof.
          (b) Set forth on Schedule 4.11(b) is a list, as of the date hereof,
which list is true, correct and complete in all material respects, of all motor
vehicles, tractors, cars, fork lifts, trailers, cryogenic trailers, tube
trailers, leases with respect to the leased vehicles of the Business Employees,
and bulk tanks (including related equipment and machinery such as pumps and
vaporizers) (with a description of whether each such motor vehicle, tractor,
car, fork lift, cryogenic trailer, tube trailer or bulk tank is owned or leased)
and similar items of equipment having a value in excess of fifty thousand
dollars ($50,000) included in the Bulk Equipment.
     4.12. Litigation and Proceedings.
          (a) Except (i) with respect to Environmental Laws, Environmental
Permits, Environmental Liabilities and any other matters related thereto (which
are covered exclusively by Section 4.22), (ii) employment and employee benefits
matters (which are covered exclusively by Section 4.20), and (iii) as set forth
in Schedule 4.12 hereto:
               (i) the Operating Company is not a party to, or, to the knowledge
of the Sellers, threatened in writing with, any Action by or before any
Governmental Body, in each case, that would be reasonably expected to result in
the awarding of damages in excess of three hundred thousand dollars ($300,000);
               (ii) neither of the Companies or the Operating Company is subject
to any Order (other than the FTC Orders) and neither of the Companies is a party
to, or, to the knowledge of the Sellers, threatened in writing with, any Action;
               (iii) other than the FTC Orders, there are no outstanding Orders
relating to the Bulk Gas Business, the Bulk Assets or the Leased Real Property;
               (iv) none of the Sellers, the Companies or the Operating Company
or any of their respective Affiliates is in violation of any Order, including
the FTC Orders, relating to the Bulk Gas Business, the Bulk Assets or the Leased
Real Property; and
               (v) there are no material Actions and, to the knowledge of the
Sellers, there are no material Actions threatened in writing, relating to
defective parts, equipment, services or other products purchased, manufactured
or shipped in the Ordinary Course of Business.

-37-



--------------------------------------------------------------------------------



 



          (b) The Operating Company is not a party to, or, to the knowledge of
the Sellers, threatened in writing with, any Action by or before any
Governmental Body, in each case, that would be reasonably expected to result in
the granting of injunctive relief that (A) would impose a significant
restriction on either of the Companies, the Operating Company, the Bulk Gas
Business, the Bulk Assets or the Purchaser’s ability, after the Closing, to own
and operate such assets in substantially the same manner as conducted as of the
date hereof or as they may reasonably be expected to be foreseen to be conducted
or (B) challenges or seeks to enjoin or prevent any of the transactions
contemplated by the Transaction Documents and the transactions contemplated by
the Restructuring Terms.
     4.13. Accounts Receivable. All Accounts Receivable have arisen in the
Ordinary Course of Business from bona fide transactions.
     4.14. Inventory. The Bulk Inventory has been purchased and maintained in
the Ordinary Course of Business. After taking into account the reserves on the
Financial Statements, the Bulk Inventory is usable or salable in the Ordinary
Course of Business and meets accepted industry standards for quality.
     4.15. Intellectual Property.
          (a) Schedule 4.15(a) sets forth a list of the primary domestic filings
and applications for Intellectual Property Utilized in the Bulk Gas Business and
owned or filed by or on behalf of each of the Sellers, each of the Companies,
the Operating Company and each of their respective Affiliates as applicable. All
domestic filings and applications for the Intellectual Property Utilized in the
Bulk Gas Business and owned or filed by or on behalf of each of the Sellers,
each of the Companies, the Operating Company and each of their respective
Affiliates, as applicable, are valid and enforceable, except to the extent any
failure to be valid and enforceable would not constitute a Business Material
Adverse Effect.
          (b) Subject to Section 6.11(k), Schedule 4.15(b) sets forth a list of
all IP Licenses (including agreements for material Off-the-Shelf Software)
Utilized in the Bulk Gas Business. All such IP Licenses are valid, enforceable,
and in full force and effect and will continue to be on identical terms
immediately following the completion of the transactions contemplated by this
Agreement and the transactions contemplated by the Restructuring Terms, subject
to Section 6.22.
          (c) The Operating Company has taken commercially reasonable actions to
maintain and protect the Intellectual Property Utilized in the Bulk Gas Business
and has taken all commercially reasonable precautions to protect the secrecy,
confidentiality and value of any Trade Secret that is an element of such
Intellectual Property and the proprietary nature and value of such Intellectual
Property.
          (d) To the knowledge of the Sellers, (i) the operation of the Bulk Gas
Business as currently conducted by the Operating Company does not infringe or
otherwise violate any United States Intellectual Property of any Third Party and
(ii) no Third Party is materially infringing or violating any Intellectual
Property owned or exclusively licensed by the Companies or the Operating Company
and Utilized in the Bulk Gas Business.

-38-



--------------------------------------------------------------------------------



 



          (e) No Action is pending and no written claim has been made against
either of the Companies, the Operating Company, or, to the knowledge of the
Sellers, is threatened in writing, contesting the right to use, sell or license,
any Intellectual Property Utilized in the Bulk Gas Business.
          (f) No present or former employee or consultant of either of the
Companies, the Operating Company and no other Person owns or has made any claim
to own any proprietary, financial or other interest, direct or indirect, in
whole or in part, in the Intellectual Property Utilized in the Bulk Gas Business
that would conflict with the rights of the Operating Company in same after the
transactions contemplated by this Agreement and by the Restructuring Terms are
consummated, subject to Section 6.22.
          (g) Other than the Delivered Applications identified on
Schedule DEF-E, the EPS Software licensed pursuant to Section 6.11(h) and the
“LCS” Software licensed pursuant to the LCS License Agreement, there is no other
Software Utilized in the Bulk Gas Business that is owned by any of the Sellers,
the Companies, the Operating Company or any of their Affiliates, including any
(i) management information systems Software, (ii) supply chain management
Software, (iii) dispatch, logistics and production Software and (iv) any other
Software.
          (h) Upon the consummation of the transactions contemplated by this
Agreement and by the Restructuring Terms, subject to Section 6.22, and pursuant
to the terms of the Transaction Documents, except as set forth in
Schedule 4.15(h), the Companies and the Operating Company will have rights to
all Intellectual Property (by way of their ownership of the Bulk Intellectual
Property, through the various Intellectual Property licenses described in
Section 6.11 or otherwise), in each case, (x) as reasonably necessary to service
the customers of the Bulk Gas Business as such customers are served by the Bulk
Gas Business as of the date hereof or (y) as reasonably necessary to operate the
Bulk Gas Business at not less than the rate of operation (including, but not
limited to, rate of production and sales) as of the Closing Date.
     4.16. Real Property. Except with respect to Environmental Laws,
Environmental Permits, Environmental Liabilities and any other matters related
thereto (which are covered exclusively by Section 4.22):
          (a) Ownership of Premises. Upon consummation of the Restructuring,
subject to Section 6.22, the Operating Company shall be the owner of good and
valid fee title to the Owned Real Property, free and clear of all Liens (other
than Permitted Liens). During the period in which either of the Sellers, any of
the Companies or the Operating Company were the owners or conducted operations
on such Owned Real Property, none of them created or permitted the creation of
any Liens that would render title to said Owned Real Property unmarketable as of
the Closing. Except as set forth in Schedule 4.16(a), all of the land,
buildings, structures and other Improvements used in the conduct of the Bulk Gas
Business are included in the Real Property. To the knowledge of the Sellers,
there are no encroachments or other facts or conditions affecting any parcel of
Owned Real Property that would be revealed by an accurate survey or careful
physical inspection thereof other than Permitted Real Property Exceptions.

-39-



--------------------------------------------------------------------------------



 



          (b) Leased Properties. The Sellers have heretofore made available to
the Purchaser, true and complete copies of all Real Property Leases (including
all modifications, amendments and supplements thereto). Except as set forth on
Schedule 4.16(b), (i) each Real Property Lease is valid, binding and in full
force and effect, and all rent and other sums and charges due and payable by the
tenant thereunder are current or will be paid within the applicable notice or
grace period, if any, prior to Closing, (ii) none of the Sellers, the Companies,
the Operating Company or any of their respective Affiliates has received any
written notice of any current default or termination under any Real Property
Lease, (iii) no termination event or condition or uncured default on the part of
either of the Sellers, either of the Companies, the Operating Company or any of
their respective Affiliates or, to the knowledge of the Sellers, the landlord,
exists under any Real Property Lease, and (iv) to the knowledge of the Sellers,
no event has occurred and no condition exists which, with the giving of notice
or the lapse of time or both, would constitute such a material defect or
termination event or condition. None of the Sellers, the Companies, the
Operating Company or any of their respective Affiliates have any ownership,
financial or other interest in the landlord under any Real Property Lease. Upon
consummation of the Restructuring, subject to Section 6.22, the Operating
Company shall hold the leasehold estate under and interest in the Real Property
Leases free and clear of all Liens other than Permitted Liens.
          (c) Condition and Operation of Improvements. All components of all
buildings, structures and other improvements included within the Real Property
(the “Improvements”), including the roofs and structural elements thereof and
the heating, ventilation, air conditioning, plumbing, electrical, mechanical,
sewer, waste water, storm water, paving and parking equipment, systems and
facilities included therein, are in operating condition and repair, normal wear
and tear excepted, sufficient for the conduct of the Bulk Gas Business
substantially as conducted as of the date hereof.
          (d) No Options. Except as set forth in Schedule 4.16(d) and as set
forth in the Real Property Leases, none of the Sellers, the Companies, the
Operating Company or any of their respective Affiliates holds, and none of them
is obligated under or a party to, any option, right of first refusal or other
contractual right to purchase, acquire, sell, dispose of, or lease any of the
Real Property or any portion thereof or interest therein. Except as set forth in
Schedule 4.16(d), there are no leases, subleases, licenses or other agreements
granting to any Person other than the Operating Company any right to the
possession, use, occupancy or enjoyment of the Real Property or any portion
thereof other than in the Ordinary Course of Business. None of the Sellers, the
Companies, the Operating Company or any of their respective Affiliates in
possession of the Real Property has vacated or abandoned any portion of the Real
Property or given notice to any Third Party of its intent to do the same.
          (e) Condemnation. There are no pending, and none of the Sellers, the
Companies, the Operating Company or any of their respective Affiliates has
received written notice of any, and, to the knowledge of the Sellers, there is
no threatened or contemplated, taking or condemnation proceeding affecting any
part of the Real Property or of any sale or other disposition of any part of the
Real Property in lieu of condemnation.
          (f) Casualty. No portion of the Real Property has suffered any
material damage by fire or other casualty which has not been repaired and/or
substantially restored.

-40-



--------------------------------------------------------------------------------



 



     4.17. Permits. Schedule 4.17 includes a true, correct and complete list of
all Permits that are necessary for the operation of the Bulk Gas Business
substantially as conducted as of the date hereof or necessary for the current
use of the Bulk Assets substantially as used as of the date hereof (the
“Material Permits”). Except as set forth in Schedule 4.17, and except with
respect to Environmental Permits (which are covered exclusively by
Section 4.22), none of the Sellers, the Companies, the Operating Company or any
of their respective Affiliates has received written notice that any Material
Permits are not in full force and effect, and no claim of which the Sellers, the
Companies, the Operating Company or any of their respective Affiliates has
received written notice is pending or, to the knowledge of the Sellers,
threatened in writing seeking the revocation or limitation of any such Material
Permit. Each of the Sellers, each of the Companies, the Operating Company and
each of their respective Affiliates, as applicable, is in compliance in all
material respects with the terms of the Material Permits.
     4.18. Agreements.
          (a) Schedule 4.18(a) hereto lists all Bulk Contracts in effect on the
date hereof of the following types:
               (i) Contracts containing executory obligations in an amount
reasonably expected to exceed two hundred and fifty thousand dollars ($250,000)
per annum (calculated on the basis of revenues for the twelve (12)-month period
ending December 31, 2005);
               (ii) Contracts required to be disclosed in subclause (i) above,
with customers or suppliers of the Bulk Gas Business for the sharing of fees,
the rebating of charges or other similar arrangements;
               (iii) Contracts containing covenants or terms that otherwise
affect the Bulk Gas Business and that (A) restrict the ability of either of the
Sellers, either of the Companies or the Operating Company (or after the Closing,
the Purchaser) to compete in any line of business or with any Person in any
geographical area or (B) restrict the ability of any other Person to compete
with either of the Sellers, either of the Companies or the Operating Company (or
after the Closing, the Purchaser) in any line of business or in any geographical
area (excluding any restrictive covenants entered into between the Companies or
the Operating Company, on the one hand, and any current or former employee of
the Companies or the Operating Company, on the other hand);
               (iv) Contracts required to be disclosed in subclause (i) above,
containing any rights of first refusal or rights of first option, in each case,
in favor of any Third Party;
               (v) Contracts required to be disclosed in subclause (i) above,
containing any “most favored nation” type provision;
               (vi) Contracts required to be disclosed in subclause (i) above,
containing any “take or pay” type provision in favor of the Third Party;

-41-



--------------------------------------------------------------------------------



 



               (vii) certain specified IP Licenses to be assigned to the
Purchaser, subject to the terms and conditions set forth in
Schedule 4.18(a)(vii) (the “Bulk IP Licenses”); and
               (viii) Contracts to which any Company is a party.
True and complete copies of the Material Contracts (redacted to remove
identifying information for customers), in each case, as amended, supplemented
or otherwise modified to the date hereof, have been provided to the Purchaser.
          (b) Each of the Material Contracts contains the entire agreement of
the parties thereto with respect to the subject matter thereof and constitutes
the legal, valid and binding obligation of each of the Companies and the
Operating Company that is party thereto, is in full force and effect, and is
enforceable against each of the Sellers, each of the Companies and the Operating
Company that is party thereto in accordance with its terms except as enforcement
may be limited by (i) bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar Laws affecting creditors’ rights
generally and (ii) general principles of equity. Neither of the Companies or the
Operating Company is in material default under any Material Contract to which it
is a party, nor to the knowledge of the Sellers, does any condition exist that,
with notice or lapse of time or both, would constitute a material default by
either of the Companies or the Operating Company party thereto thereunder. To
the knowledge of the Sellers, no other party to any Material Contract is in
material default thereunder, nor does any condition exist that, with notice or
lapse of time or both, would constitute a material default thereunder. Except as
set forth on Schedule 4.18(b), neither of the Companies or the Operating Company
has received written notice that any Person intends to terminate (whether for
cause or convenience) or default under any Material Contract before its stated
term, if any.
          (c) Schedule 4.18(c) contains a true, complete and accurate list of
each Existing Customer Contract (identified by customer number).
          (d) Schedule 4.18(d) contains a true, complete and accurate list of
all Existing Customer Contracts with customers (identified by customer number)
who purchase products of the Bulk Gas Business for resale and are not identified
as a “competitor” or as “Airgas” on Schedule 4.18(c).
     4.19. Customers.
          (a) Schedule 4.19(a) lists, by dollar volume paid for the twelve
(12) months ended on December 31, 2005, each of the top twenty (20) customers
(excluding distributors) (as identified by customer number) of the Bulk Gas
Business during such period (each such customer, a “Material Customer” and,
collectively, the “Material Customers”). Except as set forth on
Schedule 4.19(a), no Material Customer has, within the twelve (12) months prior
to the date hereof, threatened in writing to cancel or otherwise terminate the
relationship between such Material Customer and the Bulk Gas Business.
          (b) All of the books, records and other documents (whether on paper,
computer diskette, tape, electronic or other storage media) relating to
customers of the Bulk Gas Business have been maintained in the Ordinary Course
of Business.

-42-



--------------------------------------------------------------------------------



 



     4.20. Employees.
          (a) Schedule 4.20(a) lists all Employee Benefit and Compensation
Plans. Schedule 4.20(a) separately identifies each Employee Benefit and
Compensation Plan that is a (i) multiemployer plan as defined in Section 3(37)
of ERISA (a “MultiEmployer Plan”), (ii) defined benefit plan subject to Title IV
of ERISA, (iii) a multiple employer plan as defined in Section 413(c) of the
Code or (iv) provides for or makes available post-employment welfare benefits or
coverage with an aggregate annual cost that could reasonably be expected to
exceed $250,000, except as may be required under COBRA, at the expense of the
employee or former employee. The Sellers have made available to the Purchaser,
as of the date of this Agreement, the most recent estimate provided to the
Operating Company by the MultiEmployer Plan set forth on Schedule 4.20(a) of the
amount of contingent withdrawal liability that the Operating Company and its
ERISA Affiliates would incur upon a complete withdrawal by the Operating Company
and its ERISA Affiliates from such MultiEmployer Plan.
          (b) Except as set forth on Schedule 4.20(b), (i) each Employee Benefit
and Compensation Plan has been established and administered, in all material
respects, in accordance with its terms and in compliance with the applicable
provisions of ERISA, the Code and all other applicable Laws, rules and
regulations, (ii) with respect to any Employee Benefit and Compensation Plan,
other than routine applications for benefits, no Liens or lawsuits by any person
or Governmental Body, formal complaints by any Governmental Body or material
complaints by any other person have been filed or made against such Employee
Benefit and Compensation Plan or the Companies or, to the knowledge of the
Sellers, against any other Person or party and, to the knowledge of the Sellers,
no such Liens, lawsuits or complaints are contemplated, have been threatened or
are reasonably likely to occur and (iii) except as would not reasonably be
expected to result in material liability, no individual who has performed
services for either of the Sellers, either of the Companies, the Operating
Company or any of their respective Affiliates, as applicable, with respect to
the Business, has been improperly excluded from participation in any Employee
Benefit and Compensation Plan.
          (c) Except as set forth on Schedule 4.20(c), (i) none of the Sellers,
the Companies, the Operating Company nor any of their Affiliates has terminated
(or filed a notice of intent to terminate) an employee benefit pension plan
(within the meaning of Section 3(2) of ERISA) or taken any other action with
respect to any Employee Benefit and Compensation Plan that could reasonably be
expected to result in a Lien on any of the assets of the Companies or the
Operating Company, including any Bulk Assets, under Title IV of ERISA and
(ii) no Action against any of the Sellers, the Companies, the Operating Company,
including any Bulk Assets, or any of their Affiliates that could result in a
Lien on any of the assets of the Companies or the Operating Company under Title
IV of ERISA has been commenced by any Third Party or, to the knowledge of the
Sellers, is threatened by any Third Party.
          (d) Except as set forth on Schedule 4.20(d), the transactions
contemplated by this Agreement and by the Restructuring Terms, and the
Transaction Documents will not cause the Purchaser to incur any liability with
respect to the PBGC or under the Code or ERISA or otherwise, including any
MultiEmployer Plan withdrawal liability or with respect to benefits or
compensation due to Business Employees, in each case with respect to any
Employee Benefit and Compensation Plan.

-43-



--------------------------------------------------------------------------------



 



          (e) With respect to the Business Employees and the Bulk Gas Business,
except as set forth on Schedule 4.20(e), which may be delivered by Sellers to
Purchaser within one (1) day of the execution of this Agreement:
               (i) no Collective Bargaining Agreement exists or, since
January 1, 2002, has existed or been in force or effect, between either of the
Sellers, either of the Companies, the Operating Company or any of their
respective Affiliates, as applicable, on the one hand, and any labor
organization, on the other hand;
               (ii) none of the Sellers, the Companies, the Operating Company or
any of their respective Affiliates, as applicable, has received written notice
that any representation question presently exists, and no petition concerning
representation under the National Labor Relations Act, as amended, is or, since
January 1, 2002, has been pending or to the knowledge of the Sellers,
threatened;
               (iii) no claims, charges, grievances, complaints of a formal
nature or presented in writing (collectively, “Covered Claims”) and no lawsuits,
trials, hearings, adjudications or proceedings brought by or on behalf of
employees, unions or others who are or have been performing work or services for
either of the Sellers, either of the Companies, the Operating Company or any of
their respective Affiliates, as applicable (collectively, “Employment Claims”),
since January 1, 2002, have been initiated, are pending, or to the knowledge of
the Sellers, are threatened or have been resolved; Sellers, the Companies, the
Operating Company and their respective Affiliates (collectively “Seller
Entities”) make the above representations with respect to Covered Claims based
on (i) information known or reasonably available to the current human resources
representatives or current other management personnel associated with the Seller
Entities; and (ii) written documents and records maintained by or reasonably
available to current human resources representatives or current other management
personnel associated with the Seller Entities; the parties agree it will not be
considered a breach of this Agreement if the Seller Entities inadvertently fail
to set forth in Schedule 4.20(e) any Covered Claims beyond those covered by
subparts (i) and (ii) of this sentence; for the avoidance of doubt, as used in
this Section 4.20(e), Employment Claims are limited to matters that are or were
the subject of a formal investigation or brought before any court, agency,
arbitrator, mediator, judge or Governmental Body charged, in whole or in part,
with oversight over employment or labor practices;
               (iv) no labor dispute, strike, picketing, public campaign or
boycott, work slowdown, or work stoppage is or, since January 1, 2002, has been
pending or to the knowledge of the Sellers, threatened;
               (v) no Order has been rendered or issued, and no settlement or
agreement has been entered into or executed, since January 1, 2002 regarding any
matter set forth in this Section 4.20(e); and
               (vi) the Bulk Gas Business has been operated in compliance in all
material respects with all Labor Laws.

-44-



--------------------------------------------------------------------------------



 



          (f) Schedule 4.20(f) contains a true and complete list of all of the
Business Employees as of the date of this Agreement and will be revised at the
Closing to contain a true and complete list of all the Business Employees as of
the Closing. Schedule 4.20(f) shall identify each Business Employee’s date of
hire, title, salary or hourly rate of pay, bonus target for the current fiscal
year, bonus actually paid or payable for the two (2) most recent fiscal years,
other compensation and work location and leave status, together with any
vacancies. Except as set forth on Schedule 4.20(f), since December 31, 2005 and
as of the date of this Agreement, no salary or wage rate changes have been
implemented by either of the Sellers, either of the Companies, the Operating
Company or any of their respective Affiliates with respect to the Business
Employees except for annual salary increases and promotions made in the Ordinary
Course of Business or as may be required by Law or Contract.
          (g) Seller has complied with WARN relative to any and all “employment
losses” as defined in WARN that have taken place up to the Closing Date.
          (h) Prior to the date hereof, the Sellers have provided, to their
knowledge, to the Purchaser a copy of each “Non-Competition Agreement” in effect
for each Business Employee who works in a senior executive or sales capacity and
the form of agreement that is in effect, if any, for each other Business
Employee. As used here, “Non-Competition Agreement” shall mean any restrictive
covenant agreement that contains confidentiality provisions, non-competition
provisions or non-solicitation provisions.
     4.21. Compliance with Laws. Except as set forth in Schedule 4.21, except
with respect to Environmental Laws, Environmental Permits, Environmental
Liabilities and any other matters related thereto (which are covered exclusively
by Section 4.22) and except with respect to Business Employees, Employee
Benefits and Compensation Plans and any other matters related thereto (which are
covered exclusively by Section 4.20), (a) each of the Sellers, each of the
Companies and the Operating Company, is, in all material respects, in compliance
with all Laws pertaining to the Bulk Gas Business, the Bulk Assets and the
Leased Real Property and (b) none of the Sellers, the Companies or the Operating
Company has received any written notice of, nor have any of them been charged in
writing with, any violation of any material Law pertaining to Bulk Gas Business,
the Bulk Assets, the Leased Real Property, the Companies or the Operating
Company.
     4.22. Environmental. Except as set forth in Schedule 4.22:
          (a) the Companies, the Operating Company, the Bulk Gas Business, the
Bulk Assets and the Leased Real Property are in compliance with all
Environmental Laws;
          (b) each of the Sellers, each of the Companies and the Operating
Company has obtained and is in compliance with all Environmental Permits
necessary for the operation of the Bulk Gas Business as currently conducted by
it, and there are no pending, or, to the knowledge of the Sellers, threatened
Actions or Orders to revoke or limit any such Environmental Permits;
          (c) there are no currently existing conditions, facts or circumstances
that would reasonably be likely to cause any Environmental Permit to be revoked
or adversely

-45-



--------------------------------------------------------------------------------



 




revised, other than the expiry of such Environmental Permits in due course and
there are no currently existing conditions, facts or circumstances that would
reasonably be likely to prevent the renewal or replacement of such Environmental
Permits on reasonable terms;
          (d) there are no pending Actions or Orders arising under or pursuant
to any Environmental Law relating to the operation of the Bulk Gas Business,
and, to the knowledge of the Sellers, no such Action or Order is threatened by
any Governmental Body or private party;
          (e) there is no Condition on, under or about the Owned Real Property,
the Leased Real Property or the real property that is subject to the Real
Property Leases for which there is a legal obligation to perform any
Remediation;
          (f) all material environmental investigation and/or assessment reports
relating to the Owned Real Property, the Leased Real Property or real property
that is subject to the Real Property Leases that have been issued after
January 1, 2005 and that are in the possession or control of either of the
Sellers, any of the Companies, the Operating Company or any of their respective
Affiliates have been made available either to the Purchaser or its agents or
representatives; and
          (g) this Section 4.22 is the exclusive representation and warranty of
the Sellers with respect to Environmental Laws, Environmental Liabilities,
Environmental Permits and any other matters related thereto.
     4.23. Taxes. Except as set forth in Schedule 4.23:
          (a) Company A, Company B and the Operating Company have not “checked
the box” under applicable Treasury Regulations to be treated as corporations for
United States federal income tax purposes;
          (b) all Tax Returns required to be filed by or with respect to each of
the Companies and the Operating Company have been properly prepared and timely
filed, and all such Tax Returns (including information provided therewith or
with respect to thereto) are true, complete and correct in all respects;
          (c) each of the Companies and the Operating Company have fully and
timely paid all Taxes owed by each of them (whether or not shown on any Tax
Return), and have made adequate provision for any Taxes that are not yet due and
payable, for all taxable periods, or portions thereof, ending on or before the
date hereof;
          (d) there are no outstanding agreements extending or waiving the
statutory period of limitations applicable to any claim for, or the period for
the collection or assessment or reassessment of, Taxes due from either of the
Companies or the Operating Company for any taxable period and no request for any
such waiver or extension is currently pending;
          (e) no audit or other proceeding by any Governmental Body is pending
or threatened with respect to any Taxes due from or with respect to either of
the Companies or the Operating Company, and no Governmental Body has given
notice of any intention to assert any

-46-



--------------------------------------------------------------------------------



 




deficiency or claim for additional Taxes against either of the Companies or the
Operating Company;
          (f) none of the Sellers, the Companies, the Operating Company or any
of their respective Affiliates has received written notice of any claim from any
Governmental Body in a jurisdiction where any of Companies or the Operating
Company does not file Tax Returns that such entities are or may be subject to
taxation by that jurisdiction by reason of the operation of the Bulk Gas
Business or otherwise;
          (g) no Tax deficiencies (including penalties and interest) of any kind
have been assessed against any of the Companies or the Operating Company, other
than deficiencies that have been satisfied by payment or settlement, or
withdrawn;
          (h) there are no Liens for Taxes upon the assets or properties of any
of the Companies or the Operating Company, including the Bulk Assets, except for
Permitted Liens;
          (i) neither of the Companies nor the Operating Company have taken any
reporting position on a Tax Return, which reporting position (i) if not
sustained would be reasonably likely, absent disclosure, to give rise to a
penalty for substantial understatement of federal income Tax under Section 6662
of the Code (or any similar provision of state, local, or foreign Tax law), and
(ii) has not adequately been disclosed on such Tax Return in accordance with
Section 6662(d)(2)(B) of the Code (or any similar provision of state, local, or
foreign Tax law);
          (j) none of the Companies or the Operating Company is a party to any
agreement relating to the sharing, allocation or indemnification of Taxes, or
any similar agreement, contract or arrangement, (collectively, “Tax Sharing
Agreements”) or has any liability for Taxes of any Person under Treasury
Regulation § 1.1502-6, Treasury Regulation § 1.1502-78 or similar provision of
state, local or foreign law, as a transferee or successor, by contract, or
otherwise;
          (k) each of the Companies and the Operating Company has withheld (or
will withhold) from their respective employees, independent contractors,
creditors, stockholders and Third Parties and timely paid to the appropriate
Governmental Body proper and accurate amounts in all respects for all periods
ending on or before the Closing Date in compliance with all Tax withholding and
remitting provisions of applicable Laws and each has complied in all respects
with all Tax information reporting provisions of all applicable Laws;
          (l) none of the Companies or the Operating Company has agreed, or is
required to make, any adjustment under Section 481(a) of the Code, and no
Governmental Body has proposed any such adjustment or change in accounting
method;
          (m) any adjustment of Taxes of any of the Companies or the Operating
Company made by the Internal Revenue Service (the “IRS”), which adjustment is
required to be reported to the appropriate state, local, or foreign Governmental
Bodies, has been so reported;
          (n) none of the Companies or the Operating Company has executed or
entered into a closing agreement pursuant to Section 7121 of the Code or any
similar provision of state,

-47-



--------------------------------------------------------------------------------



 




local or foreign law, and none of the Companies or the Operating Company is
subject to any private letter ruling of the IRS or comparable ruling of any
other Governmental Body;
          (o) none of the Bulk Assets constitute “tax exempt use property”
within the meaning of Section 168(h)(1) of the Code; and
          (p) none of the Bulk Assets is property required to be treated as
being owned by another person pursuant to the provisions of Section 168(f)(8) of
the Internal Revenue Code of 1954, as amended, and in effect immediately prior
to the enactment of the Tax Reform Act of 1986.
     4.24. Transactions with Affiliates and Related Parties. Except as disclosed
in Schedule 4.24, there are no existing Contracts, transactions or other
arrangements (“Affiliate Arrangements”), between either of the Companies or the
Operating Company, on the one hand, and the Sellers or any of their Affiliates
(other than the Companies or the Operating Company), on the other hand. Except
as set forth on Schedule 4.24 or as contemplated by the Restructuring, and
subject to the Transaction Documents, prior to the Closing, all such Affiliate
Arrangements shall be terminated without any liability or obligation to the
applicable Company or the Operating Company.
     4.25. Jefferson Capital Improvement. Prior to the date hereof the Jefferson
Capital Improvement has been substantially completed and all expenditures
incurred in connection with the Jefferson Capital Improvement do not in the
aggregate exceed an amount equal to eleven million fifty thousand dollars
($11,050,000), of which $9,088,438 has been paid as of November 20, 2006.
     4.26. No Other Representations and Warranties. Except for the
representations and warranties contained in this Agreement (as modified by the
Schedules hereto and as supplemented and amended in accordance with the terms of
this Agreement), none of the Sellers, the Companies, the Operating Company or
any of their Affiliates or any other Person makes any other express or implied
representation or warranty with respect to the Bulk Gas Business, the Companies,
the Operating Company, the Purchased Equity Interest, the transactions
contemplated by this Agreement, or with respect to any financial information or
other information provided to the Purchaser, whether on behalf of the Sellers,
the Companies, the Operating Company or any of their Affiliates or such other
Persons, including as to (a) merchantability or fitness of any assets or
properties for any particular use or purpose, (b) the use of the assets of the
Bulk Gas Business and the operation of the Bulk Gas Business by the Purchaser
after the Closing or (c) the probable success or profitability of the ownership,
use or operation of the Companies, the Operating Company or the Bulk Gas
Business by the Purchaser after the Closing, and each of the Sellers, the
Companies and the Operating Company disclaims any representations or warranties
not contained in this Agreement, whether made by the Sellers, the Companies, the
Operating Company or any of their Affiliates, officers, directors, employees,
agents or representatives. Except for the representations and warranties
contained in this Agreement (as modified by the Schedules, as supplemented in
accordance with the terms of this Agreement), each of the Sellers, the Companies
and the Operating Company hereby disclaims all liability and responsibility for
any representation, warranty, projection, forecast, statement, or information
made, communicated, or furnished (orally or in writing) to the Purchaser or its

-48-



--------------------------------------------------------------------------------



 



Affiliates or representatives (including any opinion, information, projection,
or advice that may have been or may be provided to the Purchaser by any
director, officer, employee, agent, consultant, or representative of the
Sellers, the Companies, the Operating Company or any of their Affiliates).
SECTION 5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
          The Purchaser represents and warrants to the Sellers as follows:
     5.1. Corporate Organization. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
It has all requisite corporate power to own, lease and operate its properties
and to carry on its business as now being conducted.
     5.2. Corporate Authority. The Purchaser has all requisite corporate power
and authority (a) to enter into, execute and deliver each applicable Transaction
Document, (b) to consummate the transactions contemplated by each applicable
Transaction Document, and (c) to perform fully its obligations under each
applicable Transaction Document. All corporate acts and other proceedings
required to be taken by or on the part of the Purchaser and its stockholders to
authorize it to execute, deliver and perform the Transaction Documents and the
transactions contemplated thereby have been duly and properly taken, and no
other corporate action by the Purchaser or its stockholders is required for the
due execution, delivery or performance of this Agreement or the other
Transaction Documents. This Agreement has been duly authorized, executed and
delivered by the Purchaser and constitutes, and each of the other Transaction
Documents has been duly authorized by the Purchaser and when duly executed and
delivered by the Purchaser will constitute, valid and binding obligations of the
Purchaser, enforceable against the Purchaser in accordance with their respective
terms, assuming due execution and delivery hereof and thereof by the Sellers and
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws, now or hereafter in effect, relating to, or
affecting the rights of creditors or creditors’ rights generally or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding at law or in equity).
     5.3. No Violation. Except for the Consents to be obtained under Section 4.6
and the making of all filings and notifications set forth in Schedule 5.4, the
execution and delivery by the Purchaser of the Transaction Documents and its
consummation of the transactions contemplated thereby will not (a) violate the
certificate of incorporation or bylaws of the Purchaser, (b) violate any Law by
which the Purchaser is bound or subject, (c) result in the creation of a Lien on
the assets of the Purchaser or (d) violate, conflict with or result in any
breach of any provision of, or constitute, whether after the giving of notice or
lapse of time or both, a default under any Contract to which the Purchaser is a
party, excluding, in the case of the foregoing clauses (b), (c) and (d),
violations, breaches and defaults which, either individually or in the
aggregate, would not reasonably be expected to have a material adverse effect on
the Purchaser’s ability to consummate the transactions contemplated by the
Transaction Documents.
     5.4. Governmental Approvals. No Consent of any Governmental Body is
required in connection with the execution and delivery by the Purchaser of the
Transaction Documents or its

-49-



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated thereby or its performance of any
of the provisions thereof on or after the Closing Date, except (a) the approval
of this Agreement by the FTC, (b) where the failure to obtain such Consent would
not have a material adverse effect on the Purchaser’s ability to consummate the
transactions contemplated by the Transaction Documents to which it is or shall
be a party and (c) those set forth in Schedule 5.4.
     5.5. Financing. Concurrently with the execution of this Agreement, the
Purchaser has delivered a true, correct and complete copy of the $1.6 billion
senior unsecured credit facility, effective as of July 25, 2006 (the “Credit
Agreement”) among the Purchaser and Bank of America, N.A., as U.S. Agent, The
Bank of Nova Scotia, as Canadian Agent, JPMorgan Chase Bank, N.A., as
Syndication Agent, and certain other lenders, to provide the Purchaser with debt
financing of up to $1.6 billion (the “Financing”). Subject to its terms and
conditions, the Financing when funded, together with the Purchaser’s cash on
hand, will provide the Purchaser financing sufficient to pay the Purchase Price
and to consummate the transactions contemplated hereby.
     5.6. Employee Benefits. Prior to the date of this Agreement, the Purchaser
has provided to the Sellers a true and complete summary of the material benefits
that it currently offers to employees who are similarly situated to the
Transferred Employees.
     5.7. Independent Investigation; Sellers’ Representations.
          Except for the representations and warranties contained in this
Agreement (as modified by the Schedules hereto and as supplemented and amended
in accordance with the terms of this Agreement), the Purchaser acknowledges and
agrees that neither of the Sellers, the Companies, the Operating Company or any
of their Affiliates or any other Person makes any other express or implied
representation or warranty with respect to the Companies, the Operating Company,
the Purchased Equity Interests, the Bulk Gas Business or the transactions
contemplated by this Agreement, or with respect to any financial information or
other information provided to the Purchaser, whether on behalf of the Sellers,
the Companies, the Operating Company or any of their Affiliates or such other
Persons, including as to (a) merchantability or fitness of any assets or
properties for any particular use or purpose, (b) the use of the assets of the
Bulk Gas Business and the operation of the Bulk Gas Business by the Purchaser
after the Closing or (c) the probable success or profitability of the ownership,
use or operation of the Companies, the Operating Company or the Bulk Gas
Business by the Purchaser after the Closing, and each of the Sellers, the
Companies and the Operating Company disclaims any representations or warranties
not contained in this Agreement, whether made by the Sellers, the Companies, the
Operating Company or any of their Affiliates, officers, directors, employees,
agents or representatives. The Purchaser acknowledges and agrees that, except
for such representations and warranties contained therein, the Companies, the
Operating Company, their assets and properties and the Bulk Gas Business are
being transferred on a “where is” and, as to condition, “as is” basis. Any
claims Purchaser may have for breach of representation or warranty shall be
based solely on the representations and warranties set forth in this Agreement
(as modified by the Schedules hereto and as supplemented and amended in
accordance herewith). Except as set forth in this Agreement, none of the
Sellers, the Companies, the Operating Company or any of their Affiliates or any
other Person will have or be subject to any liability or indemnification
obligation to the Purchaser or any other person resulting from the

-50-



--------------------------------------------------------------------------------



 



distribution to the Purchaser, or the Purchaser’s use of, any such information,
document, or material made available to the Purchaser in the data room,
management presentations or in any other form in expectation of the transactions
contemplated by this Agreement. Accordingly, Purchaser represents and warrants
that it is relying on no representations, warranties or disclosures by the
Sellers, the Companies, the Operating Company or any of their Affiliates or any
other Person as an inducement to enter into this Agreement or to consummate the
transactions contemplated herein, other than as set forth in this Agreement.
SECTION 6
FURTHER COVENANTS
          The parties hereto hereby further covenant and agree as follows:
     6.1. Access to Information and Documents; Pre-Closing Cooperation.
          (a) From and after the date hereof until the Closing Date, to the
extent permitted by the FTC Orders, the Sellers shall, and shall cause the
Companies and the Operating Company to, give the officers, employees,
representatives, financing sources, accountants and other designees of the
Purchaser (collectively, the “Purchaser Parties”) reasonable access, during
reasonable business hours following reasonable prior notice, to the Real
Property, properties, written Contracts (redacted to remove identifying
information for customers with unredacted copies being provided at least ten
(10) days prior to the Closing Date and other assets, books and records and
officers and employees of the Companies and the Operating Company related to the
Bulk Gas Business and the Bulk Assets and to reasonably furnish to the Purchaser
and its aforesaid representatives such financial, technical, operating and other
information of the Companies and the Operating Company pertaining to the Bulk
Gas Business and the Bulk Assets as shall exist and as the Purchaser shall from
time to time reasonably request and shall provide such assistance as is
reasonably requested by the Purchaser in connection with third-party appraisers
determining fair market valuations relating to tangible and intangible assets;
provided, however, that each such outside representative, financing source,
accountant or other designee of the Purchaser shall first execute an instrument
reasonably satisfactory to the Sellers to agree to be subject to a duty to
maintain the confidentiality of any information so received in accordance with
the terms of the Confidentiality Agreement. Such reasonable access shall not
include access for the preparation of either Phase I or Phase II environmental
assessments. No investigation by the Purchaser or the Purchaser Parties shall
diminish or obviate any of the representations or warranties of the Sellers
contained in this Agreement. All requests for access to the Real Property,
properties, written Contracts and other assets, books and records, and officers
and employees of the Bulk Gas Business, the Companies or the Operating Company
shall be made to such representatives of the Sellers as the Sellers shall
designate, who shall respond promptly to any reasonable requests by the
Purchaser and shall be solely responsible for coordinating all such requests and
all access permitted hereunder, and no such access or such request for access
shall be made through or by any other person. Sellers shall be entitled to have
a representative attend any meetings between the Purchaser or its
representatives and any employee of the Companies or the Operating Company.
          (b) Without limiting the generality of the foregoing, from and after
the date hereof until the Closing Date, to the extent permitted by the FTC
Orders, the Sellers, on the one

-51-



--------------------------------------------------------------------------------



 



hand, and the Purchaser, on the other hand, shall use commercially reasonable
efforts to cause their respective Affiliates, representatives, suppliers and
service providers to cooperate in good faith with the other party to enable the
orderly transition of the Bulk Gas Business. The Sellers shall use commercially
reasonable efforts to assist the Purchaser in transitioning the functions of the
Bulk Gas Business, including (i) conducting demonstrations of business processes
and systems, (ii) assisting in the transfer and implementation of the
information technology applications and databases used in the Bulk Gas Business,
(iii) cooperating with the Purchaser to communicate with customers and Business
Employees notifying them of the transaction and resultant change in ownership of
the Bulk Gas Business and other particulars associated with the transition to
the Purchaser, (iv) developing a plan for termination or transition of benefit
plans and (v) providing information necessary to migrate payroll and benefits
information. Promptly following the date hereof, the parties shall designate
appropriate personnel and cooperate to develop processes to implement the
activities contemplated by this Section 6.1. Notwithstanding anything in this
Section 6.1 to the contrary, the access, cooperation and assistance to be
provided hereunder shall not unreasonably interfere with the Sellers’ and their
Affiliates’ business or any of their employees’ duties to the Sellers or their
Affiliates. The parties agree that the integration of the Bulk Gas Business with
the Purchaser’s business and operations is the Purchaser’s responsibility and
shall be at the risk of the Purchaser, and without diminishing their obligations
under this Section 6.1, the Sellers make no representation or warranty or other
assurance of the success of the Purchaser’s integration activities.
          (c) Each Party shall cause to be preserved and kept all records
retained by it relating to the Companies and the Operating Company for such
period from and after the Closing as may be required by or needed for compliance
with applicable Law. Notwithstanding the foregoing, following the Closing, the
Purchaser shall, and shall cause the Companies and the Operating Company to,
retain all Books and Records and other documents or written information
pertaining to the Bulk Gas Business, the Bulk Gas Assets, the Companies or the
Operating Company in accordance with Laws and standard industry practice.
     6.2. Assistance Relating to Warranty Rights. Each of the parties shall use
its commercially reasonable efforts to cooperate with the other party as such
other party may reasonably request in connection with any claim that such other
party may desire to make against a Third Party under any warranty or other right
relating to the Bulk Gas Business or the Bulk Assets.
     6.3. Confidentiality Agreements.
          (a) For a period of two (2) years from the Closing Date, the Sellers
shall keep, and shall cause their Affiliates and their respective employees to
keep, any and all confidential and proprietary information, know-how, technical
information, formulae or trade secrets to the extent relating primarily to the
Bulk Gas Business, the Bulk Assets (including customer lists and related
information), the Companies or the Operating Company, excluding know-how,
technical information, formulae, trade secrets or similar information to the
extent it is not solely related to the Bulk Gas Business, the Bulk Assets, the
Companies or the Operating Company or that is applicable to the industries in
which the Bulk Gas Business operates generally (collectively, “BGB
Information”), confidential and shall not disclose any BGB Information to any
Person and shall not use any BGB Information for their own purposes or
advantages unless and until such

-52-



--------------------------------------------------------------------------------



 




information (i) is or becomes a matter of public knowledge through no breach by
the Sellers or any of their Affiliates of any obligation to the Purchaser or its
Affiliates, (ii) is lawfully acquired from a Third Party without restrictions of
confidentiality, (iii) is independently developed by the Sellers or their
Affiliates without reliance on other BGB Information, or (iv) is required to be
disclosed by applicable Law, subpoena or other legal process; provided; that in
case of any potential disclosure under this subclause (iv), the Sellers shall
provide the Purchaser with prompt notice of such requirement, including copies
of subpoenas or Orders requesting or ordering such BGB Information, cooperate
reasonably with the Purchaser in resisting the disclosure of such BGB
Information via a protective Order or other appropriate legal action. The
parties acknowledge and agree that, following the consummation of the
transactions contemplated hereby, the Sellers and their Affiliates will continue
to own and operate air separation units, bulk gas businesses and other
businesses that are similar to the Bulk Gas Business. Accordingly, this
Section 6.3(a) is not intended to restrict the Sellers or their Affiliates from
retaining, Utilizing and disclosing any know-how, technical information,
formulae or trade secrets or other information which relates to the operation of
such air separation units or the producing, refining, distributing, marketing,
selling, supplying, manufacturing, purchasing, preparing, purifying,
transfilling, storing or packaging of industrial gases and providing related
services generally, whether or not such information was Utilized or developed in
connection with the Bulk Gas Business, and provided that such retention, use or
disclosure does not otherwise violate the Sellers’ obligations hereunder. All of
the Purchaser’s rights hereunder to prevent the Sellers or their Affiliates from
soliciting, contracting with or otherwise dealing with customers are set forth
in Section 6.4, and this Section 6.3(a) is not intended to supersede, conflict
with or otherwise expand such rights. This Section 6.3 is not intended to
increase or reduce the Purchaser’s rights to Intellectual Property hereunder.
The parties expressly acknowledge that there shall be no restriction on the use
by any party or its Affiliates of any information with respect to potential
customers who are not Covered Customers.
          (b) For a period of two (2) years from the date hereof, to the extent
permitted by the FTC Orders, the Sellers shall not, and shall cause their
Affiliates and their respective employees not to, use for its or their own
purposes or advantages (other than in preparation for the orderly transition of
operational control of the Bulk Gas Business, the Bulk Assets, the Companies or
the Operating Company to the Purchaser during the transition period contemplated
by the Transition Services Agreement) or publish or disclose to any Third Party
(other than legal and financial consultants of the Sellers who are subject to a
duty to the Purchaser or any of its Affiliates to maintain the confidentiality
of the information) any confidential or proprietary information, know-how,
technology information, analysis, compilations, studies, formulae, trade secret
or other documents prepared by or obtained from the Purchaser (including legal
and other professional advisors, accountants, consultants and financial
advisors) in connection with the negotiation and consummation of the
transactions contemplated by this Agreement and the Transaction Documents,
including business and financial information, no matter how obtained (orally, in
writing or observed), or any analysis, compilations, studies and other records
and documents prepared by the Sellers, the Companies, the Operating Company or
any of their respective Affiliates (including legal and other professional
advisors, accountants, consultants and financial advisors) which contain or
otherwise reflect such information (collectively, “Purchaser Information”),
unless and until such Purchaser Information (i) is or becomes a matter of public
knowledge through no breach by the Sellers, their Affiliates or their respective
employees of any obligation to the Purchaser or its Affiliates, (ii) is lawfully
acquired from a

-53-



--------------------------------------------------------------------------------



 



Third Party without restrictions of confidentiality, (iii) is independently
developed by the Sellers or their Affiliates without reliance on other Purchaser
Information, or (iv) is required to be disclosed by applicable Law, subpoena or
other legal process; provided, that in case of any potential disclosure under
this subclause (iv), the Sellers shall provide the Purchaser with prompt notice
of such requirement, including copies of subpoenas or Orders requesting or
requiring such Purchaser Information, cooperate reasonably with the Purchaser in
resisting the disclosure of such Information via a protective Order or other
appropriate legal action. Upon (x) the termination of this Agreement in
accordance with its terms or (y) the later of the Closing and the expiration of
any transition period provided under the Transition Services Agreement, if the
Closing shall have occurred, the Sellers shall not keep or take, and shall
promptly return or destroy, any and all Purchaser Information, and shall not
keep or take, and shall promptly return or destroy, any document or other thing
embodying any such Purchaser Information; provided that the Sellers shall not be
obligated to return any Purchaser Information that may be stored on computer
back-up tapes or other electronic storage system that is commercially
impracticable to access in order to facilitate the return of any such Purchaser
Information in accordance with this Section 6.3(b); provided, further, that
unless any such Purchaser Information retained on computer back-up tapes and
other electronic storage system is subject to eventual irretrievable destruction
or deletion (in which case, the obligations of the Sellers under the first
sentence of this Section 6.3(b) shall apply to such Purchaser Information until
the time such information is so destroyed or deleted), such obligation shall
apply to such Purchaser Information indefinitely. With respect to any Purchaser
Information that the Sellers destroy pursuant to the foregoing sentence, the
Sellers shall promptly provide the Purchaser with a certificate, signed by an
appropriate officer of the Sellers, certifying the destruction of any such
document or other thing embodying any such Purchaser Information.
          (c) For a period of two (2) years from the date hereof, the Purchaser
shall not, and shall cause its Affiliates and their respective employees not to,
use for its or their own purposes or advantages (other than in preparation for
the orderly transition of operational control of the Bulk Gas Business, the Bulk
Assets, the Companies or the Operating Company to the Purchaser during the
transition period contemplated by the Transition Services Agreement) or publish
or disclose to any Third Party (other than legal and financial consultants of
the Purchaser who are subject to a duty to the Sellers and their Affiliates to
maintain the confidentiality of the information) any confidential or proprietary
information, know-how, technology information, analysis, compilations, studies,
formulae, trade secret or other documents that is not BGB Information prepared
by or obtained from the Sellers or BOC (including legal and other professional
advisors, accountants, consultants and financial advisors) in connection with
the negotiation and consummation of the transactions contemplated by this
Agreement and the Transaction Documents, including business and financial
information, no matter how obtained (orally, in writing or observed), or any
analysis, compilations, studies and other records and documents prepared by the
Sellers (including legal and other professional advisors, accountants,
consultants and financial advisors) which contain or otherwise reflect such
information (collectively, “Seller Information”), unless and until such Seller
Information (i) is or becomes a matter of public knowledge through no breach by
the Purchaser, its Affiliates or their respective employees of any obligation to
the Sellers or their Affiliates, (ii) is lawfully acquired from a Third Party
without restrictions of confidentiality, (iii) is independently developed by the
Purchaser or its Affiliates without reliance on other Seller Information, or
(iv) is required to be disclosed by applicable Law, subpoena or other legal
process; provided, that in case of any

-54-



--------------------------------------------------------------------------------



 



potential disclosure under this subclause (iv), the Purchaser shall provide the
Sellers with prompt notice of such requirement, including copies of subpoenas or
Orders requesting or requiring such Seller Information, cooperate reasonably
with the Sellers in resisting the disclosure of such Information via a
protective Order or other appropriate legal action, and shall not make
disclosure pursuant thereto until the Sellers have had a reasonable opportunity
to resist such disclosure. Upon (x) the termination of this Agreement in
accordance with its terms or (y) the later of the Closing and the expiration of
any transition period provided under the Transition Services Agreement, if the
Closing shall have occurred, the Purchaser shall not keep or take, and shall
promptly return or destroy, any and all Seller Information, and shall not keep
or take, and shall promptly return or destroy, any document or other thing
embodying any such Seller Information; provided that the Purchaser shall not be
obligated to return any Seller Information that may be stored on computer
back-up tapes or other electronic storage system that is commercially
impracticable to access in order to facilitate the return of any such Seller
Information in accordance with this Section 6.3(c); provided, further, that
unless any such Seller Information retained on computer back-up tapes and other
electronic storage system is subject to eventual irretrievable destruction or
deletion (in which case, the obligations of the Purchaser under the first
sentence of this Section 6.3(c) shall apply to such Seller Information until the
time such information is so destroyed or deleted), such obligations shall apply
to Seller Information indefinitely. With respect to any Seller Information that
the Purchaser destroys pursuant to the foregoing sentence, the Purchaser shall
promptly provide the Purchaser with a certificate, signed by an appropriate
officer of the Purchaser, certifying the destruction of any such document or
other thing embodying any such Seller Information.
          (d) Upon the termination of this Agreement in accordance with its
terms prior to the Closing, the Purchaser shall not keep or take, and shall
promptly return or destroy, any and all BGB Information, and shall not keep or
take, and shall promptly return or destroy, any document or other thing
embodying any such BGB Information; provided that the Purchaser shall not be
obligated to return any BGB Information that may be stored on computer back-up
tapes or other electronic storage system that is commercially impracticable to
access in order to facilitate the return of any such BGB Information in
accordance with this Section 6.3(d); provided, further, that unless any such BGB
Information retained on computer back-up tapes and other electronic storage
system is subject to eventual irretrievable destruction or deletion (in which
case, the obligations of the Purchaser under the first sentence of
Section 6.3(c) in connection with Seller Information shall apply indefinitely to
such BGB Information until the time such information is so destroyed or
deleted), such obligations shall apply to BGB Information indefinitely. With
respect to any BGB Information that the Purchaser destroys pursuant to the
foregoing, the Purchaser shall promptly provide the Sellers with a certificate,
signed by an appropriate officer of the Purchaser, certifying the destruction of
any such document or other thing embodying any such BGB Information.
     6.4. Non-Solicitation of Customers.
          (a) Non-Solicitation of Customers. In order that the Purchaser may
have and enjoy the full benefit of the Bulk Gas Business, the Companies and the
Operating Company and as an inducement to the Purchaser to enter into this
Agreement (without which inducement the Purchaser would not have entered into
this Agreement), the Guarantor hereby agrees that the Guarantor shall not, and
the Guarantor shall cause its Affiliates (including the Sellers) not to,

-55-



--------------------------------------------------------------------------------



 



directly or indirectly, for a period of two (2) years from the Closing Date
(such two-year period, the “Non-Solicitation Period”), (x) sell to any Person
who is or was a party to a Customer Contract or who otherwise purchased or
received (or contracted or committed to purchase or receive) products (or
related services or equipment) of the Bulk Gas Business (the “Purchased
Product”), in each case, during the period between January 1, 2005 and the
Closing Date (each a “Covered Customer”), or (y) otherwise solicit the sale to
any Covered Customer of such Covered Customer’s Purchased Product from (i) the
location at which such Person purchased or received (or contracted or committed
to purchase or receive) any such products (or related services or equipment) and
(ii) if such Person relocates its place of business at any time during the
Non-Solicitation Period to a location within a one hundred (100) mile radius of
the location described in clause (i) of this Section 6.4(a), then such new
location (such locations (i) and (ii), the “Purchase Location”). For purposes of
this Section 6.4: (1) “Covered Customer” shall exclude those customers
identified on Schedule 4.18(c) as spot sales customers; (2) for Covered
Customers who are parties to Existing Customer Contracts, “Purchased Product”
means the product or products set forth on Schedule 4.18(c) for such customer;
and (3) for Covered Customers party to Existing Customer Contracts, the
“Purchase Location” described in the foregoing clause (i) means the location set
forth on Schedule 4.18(c) for such customer.
For the avoidance of doubt, this Section 6.4(a) shall not restrict the Sellers,
Guarantor or their Affiliates from soliciting the sale or license of or selling
or licensing (x) any product, service, equipment or asset or right (including
Intellectual Property) to any Covered Customer other than such Covered
Customer’s Purchased Product and any product, service or equipment of any
Excluded Business, (y) any Purchased Product to any Covered Customer at any
location other than such Covered Customer’s Purchase Location or (z) products
(or related services or equipment) of the Bulk Gas Business to Third Party
Distributors which may re-package and/or resell such products to Persons who are
parties to Customer Contracts; provided, that the Guarantor or any of its
Affiliates do not direct such Third Party Distributor to such Covered Customer,
direct such Covered Customer to such Third Party Distributor or engage in joint
marketing efforts targeted specifically at such Covered Customer or take any
other action that is intended to circumvent the protections provided by this
Section 6.4(a).
          (b) Notwithstanding the foregoing, the Guarantor and its Affiliates
shall have the right at any time to (i) solicit sales of or sell any products
(and related services or equipment), individually or together with any Third
Party Partner or Third Party Distributor, to any customer (or potential
customer) who desires to purchase such products (or services or equipment) from
one or a group of coordinated suppliers and receive such product (or services or
equipment) at multiple locations (a “Multi Location Customer”), so long as
(x) the customer or potential customer is not as of the Closing, and since
January 1, 2005 has not been, a Multi Location Customer of the Bulk Gas Business
such that it received such product at each such location from the Bulk Gas
Business and (y) the Guarantor or such Affiliate offers the Purchaser the
opportunity to sell to the Guarantor or such Affiliate during any remaining
portion of the Non-Solicitation Period the volume of Purchased Product to be
delivered to such Multi Location Customer at the location from which such Multi
Location Customer received the Purchased Product from the Bulk Gas Business;
provided that the price at which such product is sold by the Purchaser to the
Guarantor or such Affiliate is the last prevailing price for such product under
the Product Supply Agreement; and provided further, that if the Purchaser
delivers the Purchased Product to the Multi Location Customer, then the
Guarantor or such Affiliate shall remit all

-56-



--------------------------------------------------------------------------------



 



payments received from such Multi Location Customer for such Purchased Product
to the Purchaser, (ii) acquire or sell any bulk gas product from or to a
competitor of the Purchaser for use in any Excluded Businesses, including those
parties noted on Schedule 4.18(c) as competitors, or (iii) actively participate
in any trade organizations of which the Sellers or their Affiliates are a member
that advocate single sourcing of bulk and packaged gas products, so long as such
activities are not designed primarily as a circumvention of the Guarantor’s
obligations under this Section 6.4. Purchaser acknowledges that BOC and its
subsidiaries shall have the right to sell products and otherwise perform under
contracts that BOC or such subsidiaries have with any other Person that are in
existence on the date hereof (or to possibly be entered into with respect to the
product(s) and with the Person identified on Schedule 6.4(b)) with respect to
products subject to such contract and to renew or replace such contracts with
respect to the products covered by such original contracts. The Purchaser hereby
acknowledges that none of the Sellers or any of their Affiliates has any right
or obligation to prevent any Third Party Partner or Third Party Distributor from
offering on its own behalf and for its own account bulk gases and related
products and services to any Person.
          (c) Restrictive Covenants. In the event of a breach of any of the
provisions of this Section 6.4 (the “Restrictive Covenants”), the Purchaser
shall have the right and remedy without regard to any other available remedy to
(i) have the Restrictive Covenants specifically enforced by any court of
competent jurisdiction and (ii) have issued an injunction restraining any such
breach without posting of a bond; it being agreed that any breach of any of the
Restrictive Covenants would cause irreparable and material loss and damage to
the Purchaser, the amount of which cannot be readily determined and as to which
it will not have an adequate remedy at law or in damages. In the event of a
willful and material breach of any of the Restrictive Covenants by any of the
Guarantor, the Sellers and/or any of their Affiliates and with respect to which
the Purchaser has provided written notice to the Sellers prior to expiration of
the Non-Solicitation Period, the Non-Solicitation Period shall be extended by a
period equal to the duration of such breach (but in no event for a period
greater than twelve (12) months from the last day of the Non-Solicitation
Period).
          (d) Blue-Penciling. It is the desire and intent of the parties that
the Restrictive Covenants will be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any Restrictive Covenant shall be
adjudicated to be invalid or unenforceable, such Restrictive Covenant shall be
deemed amended to the extent necessary in order that such provision be valid and
enforceable, such amendment to apply only with respect to the operation of such
Restrictive Covenant in the particular jurisdiction in which such adjudication
is made.
          (e) Severability of Restrictive Covenants. The parties acknowledge and
agree that the Restrictive Covenants are necessary for the protection and
preservation of the value and the goodwill of each party’s business, and are
reasonable and valid in geographical and temporal scope and in all other
respects. If any court of competent jurisdiction determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect without regard to the invalid portions.
     6.5. Non-Solicitation of Employees.

-57-



--------------------------------------------------------------------------------



 



          (a) Subject to the provisions of Section 6.5(b), the Guarantor hereby
covenants and agrees on behalf of itself and its Affiliates (including the
Sellers) that (x) from and after the Closing Date until eighteen (18) months
thereafter, neither it nor any of its Affiliates (including the Sellers) shall
directly or indirectly hire for employment (or make offers of employment to) any
Transferred Employee that is primarily responsible for procurement of sales of
the products and services of the Bulk Gas Business (“BGB Sales Representatives”)
and (y) from and after the Closing Date until twelve (12) months thereafter,
neither it nor any of its Affiliates (including the Sellers) shall directly or
indirectly hire for employment (or make offers of employment to) any Transferred
Employee that is not a BGB Sales Representative.
          (b) Section 6.5(a) shall not apply if any Transferred Employee has
been terminated by the Purchaser or its Affiliates for any reason; provided,
however, that if any Transferred Employee is terminated and is paid severance by
the Purchaser or its Affiliates, then Section 6.5(a) shall apply to such
employee for a period equal to the shorter of (x) twelve (12) months following
the Closing and (y) the period following such termination equal to the amount of
time over which such employee receives severance; provided, further, however,
that the Seller or its Affiliates shall have the right to cause Section 6.5(a)
to cease to apply to any terminated Transferred Employee receiving severance
from the Purchaser by paying to the Purchaser in cash an amount equal to the
remaining severance due the employee for the period from the hiring of such
employee until the end of the severance period (if the employee is entitled to
continue receiving severance after being rehired).
     6.6. Consents and Approvals, etc.
          (a) Subject to Section 6.6(b) and to the extent permitted by the FTC
Orders, the Sellers and the Purchaser agree to use their commercially reasonable
efforts to obtain all Consents of all Governmental Bodies and other Persons
required in connection with the transactions contemplated hereby and by the
Restructuring, including for the execution, delivery and performance of this
Agreement and transfer of the Bulk Gas Business, the Bulk Assets, the Companies,
the Operating Company and the Purchased Equity Interests to be acquired
hereunder by the Purchaser.
          (b) Notwithstanding Section 6.6(a), in connection with the
Restructuring, the Sellers agree to use their commercially reasonable efforts to
(i) obtain any and all necessary Consents of all Governmental Bodies and other
Persons; provided, that to the extent any such Permit (including any
Environmental Permit) is not transferable to the Operating Company, the Sellers
agree to use their commercially reasonable efforts to cooperate with the
Operating Company, at the Purchaser’s reasonable request and expense, to assist
the Operating Company in its efforts to obtain substantially equivalent permits
to such Permits used in the Bulk Gas Business, and (ii) obtain the Consent of
any Third Party to any Bulk Contract or Real Property Lease to facilitate the
transfer, assignment or license thereof to the Operating Company, in all cases
in which such Consent is required for the assignment or license, as the case may
be.
          (c) The Guarantor shall promptly file a petition with the FTC for
approval of this Agreement and of the Purchaser as the buyer of the Bulk Gas
Business, the Bulk Assets and Purchased Equity Interests, and the parties shall
promptly submit any additional information necessary or requested by the FTC in
connection with such submission and the FTC’s

-58-



--------------------------------------------------------------------------------



 



consideration of the transactions contemplated by this Agreement and by the
Restructuring Terms. Each party shall promptly inform the other party of any
material communication made by such party to, or received by such party from,
the FTC and any requests for additional information from any Governmental Body
with respect to the transactions contemplated by this Agreement and by the
Restructuring Terms or any Transaction Document. Each party shall use its
reasonable best efforts to take any and all steps necessary to obtain the FTC’s
approval of the Purchaser as the buyer of the Bulk Gas Business, the Bulk Assets
and Purchased Equity Interests so as to enable the Closing to occur as soon as
reasonably possible. In the event the FTC requests any changes to this Agreement
or the transactions contemplated hereby, the parties agree to negotiate in good
faith to reach a mutually acceptable amendment which reflects such requested
changes and preserves the economic benefits intended to be obtained by each
party from the transactions contemplated hereby and by the Restructuring Terms.
Notwithstanding anything to the contrary contained herein, (i) nothing in this
Agreement shall require, or be construed to require, the Purchaser, in
connection with the receipt of any regulatory approval, to proffer or agree to
(A) sell or hold separate or agree to sell or divest before or after the Closing
Date, any material amount of assets, businesses or interests in any assets
(including the Bulk Assets) or businesses of the Purchaser, the Companies, the
Operating Company or the Bulk Gas Business (or to consent to any sale, or
agreement to sell, by the Purchaser of any material amount of its assets
(including the Bulk Assets) or businesses or the Bulk Gas Business) or (B) any
conditions relating to, or changes or restriction in, the operation of any such
assets or businesses that would impose a material condition, change or
restriction on the Purchaser’s operation of any such assets or businesses (under
either clause (A) or (B), each a “Material Restriction”) and (ii) neither the
Guarantor nor the Sellers shall, in connection with the receipt of any
regulatory approval, proffer or agree to any Material Restriction; provided,
however, that if the FTC requests any Material Restriction, then, unless the
Purchaser indicates in writing its acceptance of such Material Restriction
within ten (10) days of such FTC request, Section 6.9(a) shall automatically
terminate and the Sellers shall be entitled to terminate this Agreement upon
written notice to such effect to the Purchaser.
     6.7. Rebates and Discounts. The Purchaser agrees that it shall promptly
transfer or deliver or cause to be promptly transferred or delivered, to the
Sellers that portion of all rebates, discounts or similar amounts that the
Purchaser, the Companies or the Operating Company or any of their respective
Affiliates may receive on or after the Closing Date, if any, that relate to the
operation of the Bulk Gas Business or the purchase of goods and services, in
each case, by the Sellers, the Companies or the Operating Company prior to the
Closing Date The Sellers shall promptly transfer or deliver, or cause to be
promptly transferred or delivered, to the Purchaser that portion of all rebates,
discounts or similar amounts that the Sellers may receive on or after the
Closing Date that relate to the purchase of goods and services by the Purchaser,
the Companies or the Operating Company or any of their respective Affiliates on
or after the Closing Date.
     6.8. Conduct of the Bulk Gas Business Prior to the Closing Date. During the
period from the date hereof to the Closing Date, except as (A) set forth on
Schedule 6.8, (B) otherwise expressly contemplated by the Transaction Documents,
(C) consented to in writing by the Purchaser (which consent shall not be
unreasonably withheld or delayed), (D) required by applicable Law or
(E) contemplated by the Restructuring Terms, to the extent permitted by the FTC
Orders, the Sellers shall, or shall cause the Companies, the Operating Company
or any of

-59-



--------------------------------------------------------------------------------



 



their respective Affiliates to, conduct the Bulk Gas Business in the Ordinary
Course of Business and not in a manner inconsistent with how the Bulk Gas
Business would be conducted if the Sellers were not selling the Purchased Equity
Interests and shall use their commercially reasonable efforts to (i) preserve
the goodwill of the Bulk Gas Business, (ii) preserve relationships with
customers, suppliers, licensors, distributors, landlords, employees, agents and
other Persons in connection with the Bulk Gas Business, and (iii) maintain sales
force activities. Without limiting the generality of the foregoing and except
for the Restructuring, during the period from the date hereof to the Closing
Date, to the extent permitted by the FTC Orders, the Sellers shall not, and
shall cause the Companies, the Operating Company and their Affiliates, not to:
          (a) (i) sell, convey, assign, subject to any Lien or otherwise
transfer any securities of any of the Companies or the Operating Company or
(ii) issue or sell any subscriptions, options, warrants, calls, preemptive
rights or other rights of any kind to purchase or otherwise acquire any
securities of any of the Companies or the Operating Company, or securities
convertible into or exchangeable for, or which otherwise confer on the holder
thereof any right to acquire, any securities of any of the Companies or the
Operating Company;
          (b) with respect to the Companies and the Operating Company only, loan
money to, or make any debt or equity investment in, any other Person;
          (c) cause or permit any of the Companies or the Operating Company to
alter or amend any of the rights, preferences or privileges of, or to redeem,
purchase or otherwise acquire, any equity securities of any of the Companies or
the Operating Company;
          (d) amend, supplement or restate any certificate of incorporation,
certificate of formation, bylaws, operating agreement, limited liability company
agreement, limited partnership agreement or any other constitutive document of
any of the Companies or the Operating Company;
          (e) cause or permit any of the Companies or the Operating Company to
purchase, lease or otherwise acquire the right to own, use or lease any property
or assets for an amount in excess of one hundred thousand dollars ($100,000)
individually or five hundred thousand dollars ($500,000) in the aggregate,
except for purchases of Bulk Assets in the Ordinary Course of Business;
          (f) sell, lease, license, transfer, pledge, mortgage, encumber, grant,
abandon, allocate to any other business unit, or otherwise dispose of any Real
Property or Bulk Asset with a value in excess of fifty thousand dollars
($50,000), except dispositions, in the Ordinary Course of Business, of Bulk
Inventory and Bulk Equipment that is obsolete or in unusable condition and not
necessary for the operation of the Bulk Gas Business;
          (g) cause or permit any of the Companies or the Operating Company to
engage in any hiring, employment termination or lay-off practices other than in
the Ordinary Course of Business and in compliance with applicable Labor Laws;
          (h) cause or permit any of the Companies or the Operating Company to
grant any severance or termination pay to any Business Employee other than as
required by a

-60-



--------------------------------------------------------------------------------



 



preexisting Employee Benefit or Compensation Plan or, except with respect to the
Vice President of Bulk Sales for the Operating Company, to the extent the costs
therefor are paid by the Companies or the Operating Company prior to the Closing
or otherwise payable solely by the Sellers;
          (i) cause or permit any of the Companies or the Operating Company to
enter into, establish, adopt or amend any (x) Collective Bargaining Agreement
without reasonable advance notice by Sellers to Purchaser and good faith
consultation concerning the terms, the status of negotiations and Sellers’
proposals with respect to any such Collective Bargaining Agreement, with the
final decision as to the terms to be made by the Vice President of Bulk Sales
for the Operating Company or (y) other agreement, Contract or enforceable
understanding of any kind covering, involving or entered into with employees,
contractors, consultants or others who are or have been performing work or
services for any of the Companies or the Operating Company (collectively, “New
Employment Contracts”) without reasonable advance notice by Sellers to Purchaser
and the prior written consent of Purchaser to the terms of any such New
Employment Contracts, which consent shall not be withheld unreasonably;
          (j) except as otherwise provided in Section 9, increase the rate of
compensation of, or pay or agree to pay or increase any benefit or incentive to,
any of the Business Employees, except (i) in the Ordinary Course of Business,
(ii) as required by Law or an existing Bulk Contract, Collective Bargaining
Agreement or Employee Benefit and Compensation Plan and (iii) the Company may,
following reasonable advance notice to the Purchaser and, subject to applicable
Law, an opportunity to consult with respect thereto, enter into stay bonuses or
other retention bonus arrangements with no more than twenty (20) Business
Employees in an amount per individual Business Employee not to exceed ten
thousand dollars ($10,000) so long as all amounts thereunder are payable by the
Companies or the Operating Company prior to the Closing (the “Special One-Time
Retention Arrangements”));
          (k) alter the procedures or policies of the Bulk Gas Business
regarding the collection of Accounts Receivable or the payment of Trade
Payables;
          (l) take any action, other than in the Ordinary Course of Business, to
modify or change the accounting policies or procedures reflected in the
Carve-Out Principles;
          (m) terminate or materially amend or modify, or assign any material
rights relating to, any Real Property Lease or any Material Contract, or enter
into any new Material Contract, other than in the Ordinary Course of Business;
          (n) other than as set forth in Schedule 6.8(n) and other than with
respect to the Jefferson Capital Improvement and the replacement of the air
compressor at the Dayton, Ohio plant, make any capital expenditure or commitment
pertaining to the Bulk Gas Business in excess of (x) one hundred thousand
dollars ($100,000) individually or (y) one million dollars ($1,000,000) in the
aggregate;
          (o) abandon or fail to renew any Real Property Leases that should be
renewed in the Ordinary Course of Business;
          (p) fail to maintain any Bulk Intellectual Property;

-61-



--------------------------------------------------------------------------------



 



          (q) make any changes to the information technology infrastructure of
the Bulk Gas Business that would materially adversely impact the Purchaser or
the transition of the Bulk Gas Business (including the Purchaser’s ability to
extract, download or convert data); or
          (r) agree, directly or indirectly, whether in writing or otherwise, to
do any of the foregoing.
     6.9. Exclusivity.
          (a) As an inducement to the Purchaser to enter into this Agreement,
and in consideration of the time and expense which it has devoted and will
devote to the transactions contemplated hereby during such period, except as
between the Sellers and the Purchaser pursuant to this Agreement, until the
earlier of (i) the Closing Date and (ii) termination of this Agreement in
accordance with Section 14.1 hereof, each of the Sellers and the Guarantor shall
not, and, to the extent permitted by the FTC Orders, shall cause the Companies
and the Operating Company and their respective Affiliates, officers, directors,
employees, agents and representatives (including any investment banker, attorney
or accountant retained or acting on behalf of such party or any shareholder,
director, officer or employee of such party) not to, directly or indirectly
(x) initiate, solicit, encourage or entertain proposals, inquiries, indications
of interest, or offers to purchase any portion of the Purchased Equity Interests
or all or substantially all of the Bulk Assets or the Bulk Gas Business (an
“Acquisition Proposal”), or (y) enter into any discussions, negotiations,
agreements, arrangements or commitments with respect an Acquisition Proposal
with any Person who has made an Acquisition Proposal; provided, however, that
the foregoing shall not restrict the Sellers, the Companies, the Operating
Company or the Guarantor from dispositions in the Ordinary Course of Business of
Bulk Inventory and of Bulk Equipment that is obsolete or in unusable condition
and not necessary for the operation of the Bulk Gas Business substantially as
currently conducted.
          (b) Except as otherwise agreed between the Purchaser and the Sellers,
until the earlier of (i) the Closing Date and (ii) termination of this Agreement
in accordance with Section 14.1 hereof, the Purchaser shall not, and the
Purchaser shall cause its Affiliates, officers, directors, employees, agents and
representatives (including any investment banker, attorney or accountant
retained or acting on behalf of the Purchaser or any shareholder, director,
officer or employee of the Purchaser) not to directly or indirectly initiate,
solicit, encourage or entertain any opportunity to acquire any assets or any
business which compete with the Bulk Gas Business or the purchase of which by
the Purchaser could reasonably be expected to materially impair the Purchaser’s
ability to (A) consummate the transactions contemplated hereby under applicable
antitrust Law and the FTC Orders, or (B) obtain the Financing.
          (c) This Section 6.9 supersedes the exclusivity covenant to which each
party is subject contained in Section A.3 of the Framework Agreement and each
party shall have no further obligation to the other party in connection with
such exclusivity covenant; provided, however, if this Agreement is terminated by
the Purchaser (x) as a result of a material breach of this Agreement by either
party or (y) under Section 14.1(d) or Section 14.1(e), then any claims either
party may have for any breach of such exclusivity covenant shall not be waived
and shall be retained.

-62-



--------------------------------------------------------------------------------



 



     6.10. Agreements. From the date hereof through the Closing Date, the
Sellers shall notify the Purchaser of the receipt by any of the Sellers, any of
the Companies, the Operating Company or any of their respective Affiliates, of
any written notice that a party to any Material Contract has terminated or
declined to renew or intends to terminate or decline to renew any such Contract
or that any party has asserted or intends to assert any material claim under any
such Contract.
     6.11. Intellectual Property Licenses
          (a) Effective on the Closing Date, the Guarantor grants to the
Companies and the Operating Company (the “Licensees”), subject to the terms and
conditions herein, a perpetual, fully paid-up, royalty-free, non-exclusive right
and license under all (subject to subsection (iii) in the next sentence)
Intellectual Property that is both (A) owned by Guarantor or its Subsidiaries as
of the Closing Date and (B) used by the Licensees in connection with the Bulk
Gas Business as of the Closing Date, for use by the Licensees in connection with
the operation of (x) the Bulk Gas Business in effect as of the Closing Date (and
as such business may be expanded by the Licensees after the Closing Date) and
(y) any other businesses of the Licensees as may be conducted from time to time
(the “Licensed Business”). The territory for the foregoing license shall be (x)
solely within the United States (excluding Puerto Rico) with respect to such
Intellectual Property relating to the use of products at customer sites and
other customer application technology, and (y) throughout the world, with
respect to such Intellectual Property otherwise relating to the operation of the
Bulk Gas Business. For the avoidance of doubt, the foregoing license shall not
include (i) any Intellectual Property created, invented or acquired by the
Guarantor or its Subsidiaries after the Closing, including any post-Closing
improvements to pre-Closing Intellectual Property or Intellectual Property
created by Third Parties prior to Closing that is acquired by the Guarantor or
its Subsidiaries post-Closing; (ii) any activities or business of the Licensees
other than the Licensed Business; or (iii) any (x) issued patents (which are
governed solely by Section 6.11(b)), (y) Trademarks (which are governed solely
by Sections 6.11(d) and (e)), or (z) Software (which is governed solely by
Section 6.11(h)).
          (b) Effective on the Closing Date, the Guarantor grants to the
Licensees, subject to the terms and conditions herein, a fully paid-up,
royalty-free, non-exclusive right and license under all U.S. issued patents
(including those patents set forth on Schedule 6.11(b)) that are both (x) owned
by the Guarantor or its Subsidiaries as of the Closing Date and (y) used by the
Companies and the Operating Company in the United States (excluding Puerto Rico)
in connection with the Bulk Gas Business as of the Closing Date, for use by the
Licensees solely in the United States (excluding Puerto Rico) in connection with
the Licensed Business, for the life of such patents. For the avoidance of doubt,
the foregoing license shall not include (i) any foreign issued patents, (ii) any
U.S. or foreign issued patents (including divisionals, continuations,
continuations-in-part, reissues or re-examinations) obtained or acquired by the
Guarantor or its Subsidiaries after the Closing Date, including any post-Closing
improvements to pre-Closing patents, or patents acquired by Third Parties prior
to Closing that are acquired by the Guarantor or its Subsidiaries post-Closing
(provided that, if the Guarantor or its Subsidiaries obtain a U.S. Patent after
Closing with respect to any inventions, processes or technology that are reduced
to practice prior to Closing and are used by any of them in connection with the
operation of the Bulk Gas Business in effect as of the Closing Date, such U.S.
Patent shall be included

-63-



--------------------------------------------------------------------------------



 



within the scope of the license in this Section 6.11(b), solely with respect to
any claims (or portions thereof) embodying such pre-Closing inventions,
processes or technology, but such license shall exclude any claims (or portions
thereof) embodying any post-Closing inventions, processes or technology); or
(iii) any activities or business of the Licensees other than the operation of
the Licensed Business in the United States (excluding Puerto Rico). If the
Licensees wish to license (x) any other patents of the Guarantor or its
Subsidiaries or (y) the above patents for any purposes not covered by the above
license, the Purchaser may request in writing that the Guarantor grant (or cause
its Subsidiaries to grant) such license to the Licensees, and the Guarantor may
grant or deny such request in its sole discretion.
          (c) The Licensees may sublicense their licenses in Section 6.11(a),
(b) and (h) solely to (i) Purchaser and its controlled Affiliates, (ii) their
authorized customers, (iii) any other third parties in the United States
(excluding Puerto Rico) in connection with the current and future operation of
the Bulk Gas Business, but not for the independent use of any third party, and
(iv) a purchaser of all or substantially all of the Bulk Gas Business or one or
more of the Bulk ASUs (provided that the scope of such sublicenses shall be
consistent with the scope of the licenses described in Sections 6.11(a), (b) and
(h) as applicable, and such sublicense shall not extend to any unrelated
businesses or activities of the acquiring person). In each case, the Licensees
will be responsible for the compliance of all sublicensees with the terms and
conditions of this license, and all such sublicenses must include the same
restriction on future sublicensing. Except as specifically set forth herein, the
Licensees shall not directly or indirectly sublicense, provide access to or make
available any of such licensed Intellectual Property (including patents) to
Third Parties, including by way of secondments, service bureaus or any other
such arrangement. The Licensees may assign such licenses solely in connection
with a change of control, merger, reorganization, sale of all or substantially
all of the Bulk Gas Business or similar extraordinary transaction; provided that
the scope of such assignment shall be consistent with the scope of the licenses
described in Sections 6.11(a), (b) and (h) as applicable, and such assignment
shall not extend to any unrelated businesses or activities of the acquiring
person). All other assignments or sublicenses shall require the prior written
consent of the Sellers in their sole discretion. Any purported assignment or
sublicense in violation of this Section 6.11(c) shall be null and void ab initio
and of no force or effect.
          (d) The Purchaser agrees that the Licensees shall have no right after
the Closing Date to use any Trademarks that are owned or licensed by the Sellers
or Guarantor (such Trademarks, the “Seller Marks”) after the Closing Date,
except as expressly provided herein. The Sellers and the Purchaser acknowledge
that certain gas containers that are included in the Purchased Assets are
stamped permanently with certain Seller Marks (such containers, the “Imprinted
Containers”). Effective on the Closing Date, the Guarantor shall grant to the
Licensees a non-exclusive, royalty-free, non-sub licensable, non-transferable
right and license to use the Seller Marks for eighteen (18) months, solely on
Imprinted Containers bearing such Seller Marks as of the Closing Date, and
solely in connection with their operation of the Bulk Gas Business in the
ordinary course of business and in a manner consistent with past practice.
          (e) Effective upon the Closing Date, the Guarantor grants to the
Licensees a non-exclusive, royalty-free, non-sublicensable, non-transferable
right and license to use for one hundred eighty (180) days all Seller Marks that
are used by the Licensees in connection with the Bulk Assets as of the Closing
Date but are not permanently stamped into Imprinted Containers,

-64-



--------------------------------------------------------------------------------



 



including those Seller Marks listed on Schedule 6.11(e), in each case, solely in
connection with their operation of the Bulk Gas Business in the ordinary course
of business and in a manner consistent with past practice; provided that the
Purchaser shall take all necessary and appropriate actions (including use of a
sticker, decal or name plate displaying the Purchaser’s Trademarks) to comply
with all applicable Laws and to ensure that customers and other Third Parties
are not confused that the Purchased Assets are being operated during such time
by the Purchaser, and not by the Sellers.
          (f) The Purchaser agrees that the Licensees shall use the Seller Marks
only in connection with services maintaining substantially the same quality
levels in effect as of the Closing Date and shall comply with all reasonable
instructions by the Sellers or Guarantor in this regard. The Guarantor may
terminate the licenses in Section 6.11(d) and (e) if the Purchaser materially
breaches its obligations in this Section 6.11(f) and fails to cure such breach
within thirty (30) days after notice thereof.
          (g) The Licensees shall not have any right to use the Seller Marks
other than as specifically set forth in Section 6.11(d) and (e) above and, among
other things, the Purchaser shall not (and shall not allow the Licensees to)
(i) claim any right, title or interest in or to any Seller Mark by registration
or otherwise; (ii) use any Seller Mark in any marketing activity; (iii) apply
any Seller Mark to any product, package or container other than as provided
herein; or (iv) except to the extent expressly permitted in Section 6.11(d) or
6.11(e), use any Seller Mark as a Trademark in whole or in part. Promptly after
the Closing, and in no event more than sixty (60) days thereafter, Purchaser
shall use its reasonable best efforts to change all applicable corporate, trade,
d/b/a and similar names and registrations of the Licensees to names and
registrations that do not contain any Seller Marks. The Purchaser (on behalf of
itself and the Licensees) hereby assigns to the Sellers any rights it or they
might acquire in or to each Seller Mark after the Closing Date, through use or
otherwise, including any goodwill symbolized thereby or associated therewith.
Nothing in this Section 6.11(g) shall restrict the ability of the Purchaser to
transfer to a Third Party or otherwise dispose of any Imprinted Containers;
provided, however, that any subsequent acquirer of any Imprinted Container shall
have only such rights with respect to the Seller Marks as granted to the
Purchaser pursuant to this Section 6.11 and shall be subject to all limitations
imposed hereunder on the Purchaser with respect to the use or transfer of the
Seller Marks.
          (h) On the Closing Date, the Guarantor and the Purchaser shall execute
the LCS License Agreement in accordance with Sections 3.2(i) and 3.3(g).
Effective on the Closing Date, the Guarantor grants to the Licensees, subject to
the terms and conditions herein, a worldwide, perpetual, non-exclusive,
royalty-free right to (i) the Guarantor’s proprietary rights, if any, in the
Eagles and Panthers model for the bulk sales process, margin and ROCE
estimator/control Software; (ii) the plant loading models Visual Basic programs
and (iii) Guarantor’s proprietary rights, if any, in any customized modules
created using third-party spreadsheet software programs (collectively, the
“EPSoftware”) for use by their employees in connection with the Licensed
Business. The Guarantor has no obligation to support, maintain, update or
provide improvements to any EPSoftware. For the avoidance of doubt, the
Guarantor does not own rights to the source code to the third-party programs
included in the EPSoftware (and has created no source code with respect
thereto), and the above license does not give the Purchaser the right to access,
use or modify such source code. Except as set forth in Section 4.15

-65-



--------------------------------------------------------------------------------



 



or Section 6.8(q) of this Agreement, Guarantor disclaims all express and implied
warranties and all covenants with respect to the EPSoftware, including any
implied warranties of title, non-infringement, merchantability, value,
reliability, accuracy or fitness for a particular purpose, or freedom from
errors, bugs, defects, viruses or other corruptants. The Purchaser shall be
responsible for all risks of loss and/or damage to the EPSoftware at all times
after Closing. Either party may terminate this license if the other party
commits a material breach and does not cure same within thirty (30) days after
written notice from the non-breaching party. After termination, the Purchaser
shall, at Guarantor’s option, promptly return to Guarantor or destroy all of its
copies of the EPSoftware and shall certify same to Guarantor in writing.
          (i) The Guarantor shall, and shall cause any of its Affiliates
(including the Sellers) to reasonably cooperate with the Licensees or the
Purchaser, or any of their respective Affiliates in order to (i) (except as set
forth on Schedule 4.18(a)(vii)) transfer the Bulk IP Licenses pursuant to this
Agreement (at the cost and expense of the Sellers, if any) and (ii) enable such
parties to obtain their own licenses (or equivalents thereof) at their own
expense for the IP Licenses set forth on Schedule 4.15(b) that are not included
in the Bulk IP Licenses.
          (j) The Purchaser acknowledges that (i) as between the Purchaser and
the Licensees on the one hand, and the Guarantor and its Affiliates on the other
hand, the Guarantor and its Affiliates own the Intellectual Property licensed to
the Licensees in this Section 6.11, and the Purchaser will not (and will not
allow the Licensees to) contest such ownership, (ii) the representations and
warranties in Section 4.15 are the only representations and warranties with
respect to such Intellectual Property and there are no representations and
warranties, either express or implied, with respect to the licenses in this
Section 6.11 and all Intellectual Property licensed to the Licensees therein is
otherwise licensed on an “as is” basis, and (iii) the Guarantor and its
Affiliates have no obligation to maintain or enforce any of such Intellectual
Property. Further, for the avoidance of doubt, the Purchaser acknowledges that,
except as set forth in the Transition Services Agreement and LCS License
Agreement, Guarantor and its Affiliates have no obligation to provide to
Purchaser or the Licensees any (x) assistance, training, advice, maintenance or
services of any kind with respect to the Intellectual Property licensed in this
Section 6.11 or (y) physical or tangible materials in any form or media
containing or embodying any of the Intellectual Property licensed in this
Section 6.11 (except for Bulk Assets (including the Imprinted Containers)
physically bearing the Seller Marks referenced in Section 6.11, subject to the
terms and conditions of Section 6.11).
          (k) If an IP License has been inadvertently omitted from
Schedule 4.15(b) and the Sellers discover such omission at any time, whether
before or after Closing, Sellers will promptly notify Purchaser, in which event,
the parties shall cooperate in good faith to treat such IP License in the same
manner as other similar IP Licenses under this Agreement and will amend all
applicable schedules accordingly in a mutually-agreed manner.
     6.12. Financing. The Purchaser shall comply with the terms of the Credit
Agreement and shall use its reasonable best efforts to cause the Financing
contemplated by the Credit Agreement to be available at or prior to Closing. In
the event any portion of the Financing becomes unavailable on the terms and
conditions contemplated in the Credit Agreement, the Purchaser shall use its
reasonable best efforts to arrange to obtain alternative financing, including
from alternative sources, as promptly as practicable following the occurrence of
such event.

-66-



--------------------------------------------------------------------------------



 



     6.13. Access and Cooperation. From and after the Closing Date, the parties
shall take the following measures in order to facilitate the timely and
cost-effective performance of the Sellers’ obligations pursuant to Section 13.2
with respect to any Sellers’ Remediation, in each case concerning any particular
Real Property that is either Owned Real Property or Leased Real Property
(“Subject Property”):
          (a) The Sellers, and those Persons acting at the direction of the
Sellers, may enter upon and use the Subject Property, at reasonable times and
with reasonable prior notice, including use of roads and driveways, for the
purpose of performing Sellers’ Remediation;
          (b) The Sellers shall perform all Sellers’ Remediation at the Subject
Property in material compliance with all applicable Laws, including
Environmental Laws, and in such a manner as to minimize, to the extent
reasonably practicable, damage to the Subject Property (including to the
Improvements, fixtures and appurtenances thereon) and the disruption of or
interference with the Purchaser’s use of the Subject Property (including the
Improvements, fixtures and appurtenances thereon);
          (c) The Sellers shall be responsible for the reasonable cost of any
repairs, replacements or damages to the Purchaser’s Improvements, fixtures and
appurtenances within the Subject Property and for any other Losses to the extent
caused by the act or wrongful omission of the Sellers in connection with any
Sellers’ Remediation. The Purchaser shall be responsible for the reasonable cost
of any repairs, replacements or damages to the Sellers’ Improvements, fixtures
and appurtenances within the Subject Property and for any other Losses to the
extent caused by the act or wrongful omission of the Purchaser; and
          (d) The Sellers may connect to any utility lines that serve the
Subject Property, in order to provide water, electric, telephone, sanitary
sewer, storm sewer and other utility services to the Sellers in connection with
the Sellers’ Remediation; provided, that the Sellers shall, with the Purchaser’s
reasonable cooperation, obtain all necessary utility approvals and permits prior
to making any connections; and that further, the Sellers shall reimburse the
Purchaser for all reasonable costs that the Purchaser incurs as a result of the
Sellers’ use of such utilities.
     6.14. Tax Matters. During the period from the date hereof to the Closing
Date, the Companies and the Operating Company shall (and Sellers shall cause the
Companies and the Operating Company to):
          (a) prepare, in the Ordinary Course of Business and consistent with
past practice (except as otherwise required by Law), and timely file all Tax
Returns required to be filed by it (or them) on or before the Closing Date
(“Post-Signing Returns”);
          (b) fully and timely pay all Taxes due and payable in respect of such
Post-Signing Returns that are so filed;
          (c) properly reserve (and reflect such reserve in its books and
records and financial statements), in accordance with past practice and in the
Ordinary Course of Business, for all Taxes payable by it (or them) for which no
Post-Signing Return is due prior to the Closing Date;

-67-



--------------------------------------------------------------------------------



 



          (d) promptly notify Purchaser of any federal, state, local or foreign
income or franchise and any other suit, claim, action, investigation, proceeding
or audit pending against or with respect to the Companies or the Operating
Company in respect of any Tax matter (collectively, “Tax Actions”);
          (e) not make or revoke any material election with regard to Taxes or
file any material amended Tax Returns;
          (f) not make any change in any Tax or accounting methods or systems of
internal accounting controls (including procedures with respect to the payment
of Trade Payable and collection of Accounts Receivable), except as may be
appropriate to conform to changes in Tax laws or regulatory accounting
requirements or GAAP;
          (g) terminate all Tax Sharing Agreements to which any of the Companies
or the Operating Company is a party such that there is no further liability
thereunder; and
          (h) join the Purchaser to the extent required in making elections
under Section 754 of the Code (and corresponding elections under state and local
law) with respect to Company A, Company B and the Operating Company.
     6.15. Litigation; Insurance.
          (a) From the date hereof until the Closing Date, the Sellers shall
promptly notify the Purchaser of any Actions of the type described in
Section 4.12 that in each case from and after the date hereof are commenced or,
to the knowledge of the Sellers, threatened, against the Companies, the
Operating Company and, with respect to the Companies, the Operating Company and
the Bulk Gas Business, the Sellers. From the date hereof to the Closing Date,
each party shall promptly notify the other party of any Actions commenced or, to
the knowledge of such party, threatened that, if adversely determined, would
reasonably be expected to materially impair the ability of such party to
consummate the transactions contemplated hereby. In the event an Action is
commenced against one of the parties or any of such party’s Affiliates and such
Action relates to this Agreement or the transactions contemplated thereby or any
matter subject to indemnification hereunder, each party agrees to provide such
reasonable cooperation to the other in connection with such Action to the extent
reasonably requested.
          (b) The parties acknowledge that the Company Insurance Policies (as
defined below) are in the name of the Operating Company and will be retained by
the Operating Company upon consummation of the transactions contemplated hereby,
but, subject to the other provisions of this Section 6.15, are intended to be
maintained and available for the benefit of the Sellers and their Affiliates,
including for their obligations under this Agreement, at the sole risk and
expense of the Sellers and their Affiliates, and the Sellers shall fully
reimburse the Purchaser the Operating Company and their Affiliates for, and hold
them harmless from, all losses, costs and expenses arising from or relating to
the provisions of Section 6.15(b) through (g) (other than normal internal costs,
any material breach by the Purchaser of this Section 6.15 and any bad faith or
material willful misconduct of the Purchaser). Accordingly, the parties have
agreed to the provisions of this Section 6.15(b) through (g). From and after the
Closing Date, the Purchaser shall, and shall cause the Companies and the
Operating Company to, use commercially

-68-



--------------------------------------------------------------------------------



 



reasonable efforts to, and the Sellers shall provide such information and
cooperation as is necessary for the Purchaser to, (i) keep, or cause to be kept,
in full force and effect (whether by prompt payment of all premiums due, by
delivery of any required notices, or otherwise), all insurance policies and
insurance contracts with third-party insurers that are owned or maintained by
the Companies, the Operating Company or their Affiliates as of the Closing Date
that cover periods prior to the Closing Date and that cover the assets,
employees, operations or businesses of the Guarantor, the Sellers, the
Companies, the Operating Company or their Affiliates (collectively, “Company
Insurance Policies”), (ii) not terminate, cancel, amend or modify any such
Company Insurance Policies or waive any rights thereunder without the prior
written consent of the Sellers, which consent shall not be unreasonably withheld
or delayed, (iii) not dissolve or restructure the Operating Company in any
manner that would impair, terminate, cancel, modify or otherwise adversely
affect any of the Company Insurance Policies or the Sellers’ and their
Affiliates’ ability to make any claims or seek recovery under any Company
Insurance Policies with respect to the Excluded Liabilities, and (iv) not take
any action which would adversely affect the ability of the Sellers and their
Affiliates from making any claims or seeking recovery under any Company
Insurance Policies, without the prior written consent of the Sellers, which
consents shall not be unreasonably withheld or delayed. Prior to the Closing
Date, the Purchaser shall use its commercially reasonable efforts to cooperate
with the Sellers, at the Sellers’ reasonable request and expense, to assist the
Sellers in notifying the carriers under the Company Insurance Policies and
taking such steps that are reasonably required by the carriers under the Company
Insurance Policies to maintain such policies in full force and effect and to
carry out the intent of this Section 6.15. For the avoidance of doubt, once the
Purchaser has used its commercially reasonable efforts to cooperate with and to
provide such assistance to the Sellers is as required by this Section 6.15(b),
the Purchaser’s obligations in connection therewith shall be considered for all
purposes to have been fully discharged and satisfied.
          (c) From and after the Closing Date, the Sellers and their Affiliates
will have the right to assert, prosecute and recover proceeds in respect of
claims under the Company Insurance Policies. As of the Closing Date, the
Purchaser shall cause the Companies and the Operating Company, as applicable, to
appoint one or more Sellers (or Affiliates thereof to be designated by the
Sellers) as agents and attorneys for each of the insureds (the “Designated
Agents”) under each of the Company Insurance Policies. The Purchaser shall cause
the Companies and the Operating Company to authorize, direct and empower the
Designated Agents to act for and in the name of the Companies and the Operating
Company, as applicable, as their respective agent and attorney in fact in
connection with the Company Insurance Policies and under the other related
instruments and agreements, with power to assert and prosecute any claims or
Actions to recover proceeds under the Company Insurance Policies.
Notwithstanding the foregoing, the Purchaser shall, and shall cause the
Companies and the Operating Company to, use commercially reasonable efforts to
assist the Sellers and their Affiliates in asserting or prosecuting claims and
obtaining proceeds, including using commercially reasonable efforts in assisting
the Sellers and their Affiliates to establish its right to coverage. The Sellers
shall promptly reimburse the Purchaser for all out-of-pocket costs and expenses
incurred in complying with this Section 6.15. None of the Purchaser or its
Affiliates (including the Companies and the Operating Company) assumes any
liability for the failure of an insurer to pay any claim under any Company
Insurance Policy. The Purchaser agrees to promptly pay over to the Sellers or
any of their Affiliates, as applicable, any insurance recoveries received by the
Purchaser, the Companies, the Operating Companies or any of their Affiliates in
respect of insurance claims

-69-



--------------------------------------------------------------------------------



 



with respect to the Company Insurance Policies, without setoff or reduction. The
Purchaser shall promptly present any invoices received with respect to the
Company Insurance Policies to the Sellers and the Sellers agree to pay the
amounts set forth therein within ten (10) Business Days of receipt thereof.
          (d) The Purchaser shall not, and shall cause the Companies and the
Operating Company not to, and each of them shall not have the right to, assert,
prosecute and recover proceeds in respect of claims under the Company Insurance
Policies, or to make, administer, compromise and settle claims thereunder,
except to the extent required to assist the Sellers and their Affiliates in
accordance with this Section 6.15.
          (e) Notwithstanding any provisions of this Agreement to the contrary,
the Sellers shall retain all original copies of the Company Insurance Policies.
The Sellers shall give the Purchaser Parties copies of the Company Insurance
Policies and shall provide the Purchaser Parties reasonable access, during
reasonable business hours upon reasonable notice, to such original copies of the
Company Insurance Policies.
          (f) Neither this Section 6.15 nor any provision hereof shall be read
in a manner that violates or conflicts with any provision of any applicable
insurance policy or Contract. To the extent that this Section 6.15 or any
provision hereof violates or conflicts with any provision of any applicable
insurance policy or contract or would cause a cancellation or loss of rights
under any applicable insurance policy or Contract, (i) the parties agree that
this Section 6.15 shall be amended or construed with respect only to such
applicable insurance policy or contract and to the minimum extent necessary to
cure or avoid such conflict, inconsistency, violation, cancellation or loss of
rights and (ii) the parties agree to reasonably cooperate in any reasonable and
lawful arrangements designed to provide to the Sellers and their Affiliates, the
same or similar benefits and liabilities under any such insurance policy or
Contract, including the subcontracting thereof to the Sellers and their
Affiliates and enforcement for the benefit of the Sellers and their Affiliates,
at the Sellers’ expense and reasonable request, of any and all rights under such
insurance policy or Contract.
          (g) Notwithstanding anything under this Section 6.15, unless the
Purchaser is indemnified in accordance with and subject to Section 6.15(b),
neither the Purchaser nor any of its Affiliates shall be obligated to take any
action whatsoever under this Section 6.15, whether in connection with the
Company Insurance Policies or other insurance policy or Contract implicated by
Section 6.15 or otherwise, that would (or would reasonably be expected to)
adversely affect or materially inconvenience the Purchaser’s ownership or
operation the Bulk Gas Business, the Bulk Assets, either of the Companies or the
Operating Company or any other business or operations of the Purchaser or its
Affiliates after the Closing Date. To the extent either of the Sellers or any of
their Affiliates desires to take any action in connection with the Company
Insurance Policies or other insurance policy or Contract implicated by
Section 6.15, whether in accordance with Section 6.15(c) or otherwise, that
would (or would reasonably be expected to) adversely affect or materially
inconvenience the Purchaser’s ownership or operation the Bulk Gas Business, the
Bulk Assets, either of the Companies or the Operating Company or any other
business or operations of the Purchaser or its Affiliates after the Closing
Date, unless the Purchaser is indemnified in accordance with and subject to
Section 6.15(b), the right of either

-70-



--------------------------------------------------------------------------------



 



of the Sellers or any of their Affiliates to take such action shall be subject
to the consent of the Purchaser, which consent shall not be unreasonably
withheld or delayed.
     6.16. Acquisition Agreements. In the event that, from time to time, the
Purchaser has suffered losses in connection with any matter with respect to
which the Purchaser is not entitled to indemnification by the Sellers hereunder,
at the written request of the Purchaser, the Sellers shall cooperate with the
Purchaser to enforce for the benefit of the Purchaser, at the Purchaser’s
expense and sole liability, any indemnification rights the Sellers may have
under any Contract pursuant to which the Sellers or any of their Affiliates
(including any of the Companies or the Operating Company) acquired, directly or
indirectly, any of the Bulk Assets, to the extent indemnification with respect
to such matter is available under such Contract or, at the Sellers’ option,
assign, or cause the assignment of, such rights to the Purchaser to the extent
of the applicable claim.
     6.17. Closing Conditions. Subject to Section 6.6(b) and to the extent
permitted by the FTC Orders, each of the Sellers and the Purchaser agree to use
its reasonable best efforts to cause all of the conditions to each of their
obligations to consummate the transactions contemplated hereby to be satisfied,
which shall include, in the case of the Sellers, consummation of the
transactions contemplated by the Restructuring Terms, as soon as practicable
after the date of this Agreement. To the extent that, as of the Closing Date,
any obligation of either party remains unsatisfied but the Closing nonetheless
occurs, then each party agrees to use their reasonable best efforts to complete
such obligation as promptly as practicable after the Closing Date.
     6.18. Auditor’s Consents; Audit Expenses
          (a) The Sellers shall cause to be prepared and delivered to the
Purchaser as soon as reasonably practicable after January 1, 2007 (i) audited
“carve-out” balance sheets of the Bulk Gas Business, as of December 31, 2006 and
(ii) the related audited “carve-out” statements of operations, cash flows and
changes in stockholder’s investment for the Bulk Gas Business, for the twelve
(12) month period ended December 31, 2006 (collectively, the “Year-End 2006
Audited Financial Statements”). The Purchaser may, by written notice to the
Sellers, cease the preparation of the Year-End 2006 Audited Financial
Statements, but shall pay all costs and expenses incurred for which it is
obligated to reimburse the Sellers pursuant to Section 6.18(d).
          (b) After the Closing for a period of up to one (1) year, upon the
request and at the expense of the Purchaser, the Sellers shall make a request of
their independent auditors of the Bulk Gas Business to provide any auditor’s
consent that is required to be included in any filing with the Securities and
Exchange Commission (the “SEC’) that includes or incorporates by reference the
Financial Statements or, if applicable, the Year-End 2006 Audited Financial
Statements within the time period reasonably requested by the Purchaser or any
of its Affiliates (each, an “Auditor’s Consent”). In addition, in connection
with any SEC filing required to be made by the Purchaser or any of its
Affiliates (or any SEC review of such filing) containing the Financial
Statements or, if applicable, the Year-End 2006 Audited Financial Statements,
the Sellers shall use commercially reasonable efforts to cause its independent
auditors to provide such reasonable assistance as may be required by the
Purchaser in connection with meeting the requirements of Rule 3-05 and
Article 11 of Regulation S-X and Form 8-K of the SEC and shall permit the
Purchaser and its authorized representatives to have reasonable access, during
normal

-71-



--------------------------------------------------------------------------------



 



business hours and upon reasonable advance notice, to the properties, books and
records of the Sellers, and to the extent permitted by the FTC Orders, the
Companies, the Operating Company and their Affiliates relating to the Bulk Gas
Business and the Bulk Assets solely for, and only as shall be necessary for, the
purpose of preparing any such SEC filing or responding to SEC questions,
comments or requests relating to such SEC filing; provided, however, that prior
to providing any such access or information, the Purchaser shall enter into a
confidentiality agreement relating thereto with the Guarantor on terms
reasonably satisfactory to the Guarantor. For the avoidance of doubt, the
Sellers shall not have any obligation to commence any Action or pay any
consideration, fees or expenses or to provide any financial inducements in
connection with their performance of their obligations under this Section 6.18.
This Section 6.18(c) shall terminate and be of no further force or effect on the
third (3rd) anniversary of the Closing.
          (c) The Sellers shall keep the Purchaser reasonably informed as to the
progress of preparing the Year-End 2006 Audited Financial Statements referred to
in this Section 6.18 and shall consult with and cause its accountants to consult
with the Purchaser and the Purchaser’s accountants from time to time as
reasonably requested by the Purchaser on the content and timing of the delivery
of such financial statements. The Purchaser shall reimburse the Seller for the
fees and expenses of the independent auditor incurred in connection with the
preparation and audit of the Year-End 2006 Audited Financial Statements and all
other fees and expenses of third parties otherwise incurred in complying with
this Section 6.18 within ten (10) Business Days of receipt of an invoice from
the Seller therefor. The Seller shall provide a copy of the engagement letter
between them or their Affiliate and the independent auditors of the Bulk Gas
Business relating to such preparation and audit.
     6.19. Customer Contracts. Upon satisfaction or waiver of all of the
conditions to Closing set forth in Section 8 hereof (other than those which by
their nature are to be satisfied at the Closing) and no later than five
(5) Business Days prior to the Closing Date the Sellers shall provide to the
Purchaser an updated version of Schedule 4.18(c) with the actual names of each
customer set forth on such Schedule.
     6.20. Canton, Ohio Cleanup. Prior to the Closing Date, the Sellers shall
reasonably remediate in material compliance with applicable Environmental Laws
the existing oil staining from the two transformers located to the south of the
production building in the southwest corner of the facility located at 2505
Shepler Church Avenue SW, Canton, Ohio as described in the Phase I Environmental
Assessment for 2505 Shepler Church Ave SW, Canton, OH prepared by URS and dated
June 21, 2006.
     6.21. [Intentionally Omitted].
     6.22. Restructuring.
          (a) Prior to the Closing, the Sellers shall use reasonable best
efforts to cause the transactions described in the Restructuring Terms (the
“Restructuring”) not yet completed as of the date of this Agreement to be
consummated. In furtherance of the foregoing, promptly after the date hereof,
the parties will initiate discussion on, and cooperate to develop, a process for
implementing the Restructuring as it relates to the Bulk Gas Business in a
manner that is reasonably acceptable to both parties; provided that the Sellers
shall not be required to disclose

-72-



--------------------------------------------------------------------------------



 



any non-Bulk Gas related information to the Purchaser except to the extent that
such information is reasonably required by the Purchaser with respect to the
Bulk Assets (including mixed assets) or its rights hereunder to determine that
the Restructuring is being completed in a reasonably satisfactory manner,
subject to appropriate safeguards to protect confidential or competitively
sensitive information.
          (b) Notwithstanding Section 6.22(a), from and after the Closing Date,
upon the reasonable request of the Purchaser, the Sellers shall execute,
acknowledge and deliver any instruments of assignment, transfer and conveyance
and other instruments as the Purchaser shall reasonably request and as shall be
necessary to assign, transfer and convey to and vest in the Operating Company
all rights, title and interests of the Sellers or any of its Affiliates in the
Bulk Assets that were not otherwise so transferred or conveyed to, or held by,
the Operating Company prior to the Closing Date. After the Closing, each party
hereto shall take all actions reasonably necessary to convey, transfer, sell and
assign to the Operating Company, and to vest in the Operating Company good and
valid title to, any Bulk Assets that the Operating Company does not own, lease,
license or otherwise have the right to possess and use as of the Closing, and to
convey, transfer, sell and assign to the Sellers or their Affiliates, and to
vest in the Sellers and their Affiliates good and valid title to, assets that
are Excluded Assets that were owned by either of the Companies or the Operating
Company as of the Closing, and to execute and deliver such instruments of
conveyance and transfer and take such other actions in order to effectively
consummate the transactions contemplated by the Restructuring.
          (c) With respect to the transactions contemplated by the
Restructuring, to the extent that any rights, obligations, liabilities, assets
or Contracts (including any leases or subleases) are not assignable without the
Consent of another Person, neither this Agreement nor any instrument shall
constitute an assignment or an attempted assignment of such right, obligation,
liability, asset or Contract if such assignment or attempted assignment would
constitute a breach thereof. If, after the Sellers use their reasonable best
efforts to obtain any such Consent, such Consent is not obtained, the applicable
party (the “Retaining Party”) shall retain the right, obligation, liability,
asset or Contract; provided that this Section 6.22(c) shall not limit the
Sellers’ obligations under Section 13.2.
          (d) To the extent any right, obligation, liability, asset or Contract
that is not transferred, assigned or licensed as of the Closing due to a failure
to obtain the necessary Consent, lack of sufficient time to complete such action
or otherwise, the parties agree to cooperate in any reasonable and lawful
arrangements designed to provide to the Sellers or their Affiliates, on the one
hand, or to the Purchaser or the Operating Company, on the other hand, as
applicable (such party, the “Benefiting Party”), the same or similar benefits
and liabilities under any such right, obligation, liability, asset or Contract
that is not transferred, assigned or licensed as of the Closing as would have
been obtained by such party if such right, obligation, liability, asset or
Contract had been assigned or licensed, as the case may be, to the Benefiting
Party, including the subcontracting thereof to the Benefiting Party and
enforcement for the benefit of the Benefiting Party, at the Sellers’ expense and
reasonable request, of any and all rights of the Retaining Party against the
other party thereto arising out of the breach or cancellation thereof by such
other party or otherwise.

-73-



--------------------------------------------------------------------------------



 



          (e) The Purchaser shall promptly transfer or deliver, or cause to be
promptly transferred or delivered, to the Sellers any Accounts Receivable,
monies and other payments that the Purchaser, the Companies or the Operating
Company or any of their respective Affiliates may receive on or after the
Closing Date that relate to (i) the Excluded Businesses, the Excluded Assets,
Contracts that are not Bulk Contracts and other Contracts not assigned by the
Operating Company and administered in accordance with this Section 6.22, or
(ii) the operation of the Bulk Gas Business (including with respect to any Bulk
Assets or Bulk Contracts) prior to the Closing Date (to the extent such amounts
were not included as a current asset in Net Working Capital as calculated for
the Final Closing NWC Amount). The Sellers shall promptly transfer or deliver,
or cause to be promptly transferred or delivered, to the Purchaser any Accounts
Receivable, monies and other payments that the Sellers or any of their
Affiliates may receive on or after the Closing Date that relate to (i) the Bulk
Gas Businesses, the Bulk Assets, the Bulk Contracts and other Contracts not
assigned to the Operating Company and administered in accordance with this
Section 6.22, or (ii) the operation of the Bulk Gas Business (including with
respect to any Bulk Assets or Bulk Contracts) after the Closing Date.
          (f) Prior to the Closing, the Sellers and the Guarantor shall transfer
to the Sellers and/or their respective Affiliates (other than the Companies or
the Operating Company) the sponsorship, and related obligations, assets,
liabilities or expenses, whether actual or contingent, prior to, on or after the
Closing Date, of any (i) Employee Benefit and Compensation Plan (excluding in
respect of any MultiEmployer Plan related to Collective Bargaining Agreement
which is set forth on Schedule DEF-A) and (ii) any similar plan, program,
arrangement or agreement that would be an Employee Benefit and Compensation Plan
but for the fact that such plan, program, arrangement or agreement has been
terminated. The Sellers shall provide the Purchaser reasonable evidence of such
transfer, including, copies of all documents necessary to effectuate such
transfer of sponsorship and related obligation.
SECTION 7
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER
          The obligation of the Purchaser to proceed with the Closing hereunder
is subject to the satisfaction of the following conditions on the Closing Date,
any of which may be waived by the Purchaser by executing a written instrument at
or prior to the Closing:
     7.1. Representations and Warranties. The representations and warranties of
the Sellers set forth in this Agreement shall be true and correct (without
giving effect to any materiality, Business Material Adverse Effect or similar
qualifiers set forth therein, other than in the first sentence of Section 4.10),
as of the date of this Agreement and as of the Closing Date with the same force
and effect as if made as of the Closing Date (other than such representations
and warranties that are made as of another date, which representations and
warranties shall be true and correct as of such date), except where the failure
of such representations and warranties to be true and correct, taken in the
aggregate, has not had and would not reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect.
     7.2. Covenants and Agreements. All the covenants and agreements contained
in this Agreement to be complied with and performed by the Sellers on or before
the Closing Date shall have been complied with and performed in all material
respects.

-74-



--------------------------------------------------------------------------------



 



     7.3. No Business Material Adverse Effect. Since June 30, 2006, there shall
not have occurred a Business Material Adverse Effect.
     7.4. Officer’s Certificate. The Purchaser shall have received certificates
of an appropriate officer of the Sellers to the effect of Sections 7.1, 7.2 and
7.3 hereof.
     7.5. Litigation.
          (a) No Action by or before any Governmental Body of competent
jurisdiction shall have been instituted that has a reasonable likelihood of
success and (i) that would have a material adverse effect on the Purchaser’s or
Sellers’ ability to consummate the transactions contemplated by this Agreement
or (ii) that seeks to prohibit or materially limit the ownership or operation by
the Purchaser of the Bulk Gas Business or the Bulk Assets.
          (b) No Action by any Person shall have been instituted that has a
reasonable likelihood of success and would be reasonably likely to have a
Business Material Adverse Effect.
          (c) There shall not be any Law in effect that restrains or prohibits
the consummation of the transactions contemplated by this Agreement and the
other Transaction Documents.
     7.6. Regulatory Consents.
          (a) There shall have been received all Consents of Governmental Bodies
as set forth in Schedule 7.6, and all material Consents necessary for the
consummation of the transactions contemplated by the Restructuring Terms, and
all conditions contained in any such Consents required to have been satisfied
prior to consummation by the Purchaser of the transactions contemplated by this
Agreement and the other Transaction Documents shall have been satisfied.
          (b) The FTC shall have approved the transactions contemplated by this
Agreement.
     7.7. Intentionally Omitted.
     7.8. Contract Consents. There shall have been received all Consents that
are required in connection with the consummation of the transactions
contemplated by this Agreement for the Contracts set forth on Schedule 7.8.
     7.9. Restructuring. The Restructuring transactions shall have been
consummated, other than (x) the failure to obtain by Closing consents to the
assignment of no more than five percent (5%) of Contracts that are not Bulk
Contracts that are to be assigned out the Operating Company pursuant to the
Restructuring; provided that such Contracts shall be subject to Section 6.22, or
(y) the failure of transfers contemplated thereby to have occurred that, in the
aggregate, do not have a material impact on the Purchaser and its Affiliates or
on the ownership or operation of the Bulk Gas Business, the Companies or the
Operating Company.

-75-



--------------------------------------------------------------------------------



 



     7.10. Environmental Transfer Laws. To the extent required as of or prior to
the Closing, the Sellers shall have materially fulfilled their obligations
under, if applicable, the Connecticut Property Transfer Act, Conn. Gen. Stat. §§
22a-134, et seq.
SECTION 8
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLERS
          The obligation of the Sellers to proceed with the Closing hereunder is
subject to the satisfaction of the following conditions on the Closing Date
(except as set forth below), any of which may be waived by the Sellers by
executing a written instrument at or prior to the Closing:
     8.1. Representations and Warranties. The representations and warranties of
the Purchaser set forth in this Agreement shall be true and correct (without
giving effect to any materiality or similar qualifiers set forth therein), as of
the date of this Agreement and as of the Closing Date with the same force and
effect as if made as of the Closing Date (other than such representations and
warranties that are made as of another date, which representations and
warranties shall be true and correct as of such date), except where the failure
of such representations and warranties to be true and correct taken in the
aggregate has not had and would not reasonably be expected to have the effect of
materially impairing or delaying the Purchaser’s obligations under this
Agreement or the other Transaction Documents or the consummation of the
transactions contemplated by this Agreement and by the other Transaction
Documents.
     8.2. Covenants and Agreements. All the covenants and agreements contained
in this Agreement to be complied with and performed by the Purchaser on or
before the Closing Date shall have been complied with and performed in all
material respects.
     8.3. Officer’s Certificate. The Sellers shall have received certificates of
an appropriate officer of the Purchaser to the effect of Sections 8.1 and 8.2
hereof.
     8.4. Regulatory Consents. The FTC shall have approved the transactions
contemplated by this Agreement.
     8.5. Restructuring. The Restructuring transactions shall have been
consummated, other than (x) the failure to obtain by Closing consents to the
assignment of no more than five percent (5%) of Contracts that are not Bulk
Contracts that are to be assigned out the Operating Company pursuant to the
Restructuring; provided that such Contracts shall be subject to Section 6.22,
and (y) the failure of transfers contemplated thereby to have occurred that, in
the aggregate, do not have a material impact on the Sellers and their
Affiliates; provided, however, that the requirement that the condition in this
Section 8.5 shall be satisfied shall expire upon the day that is ninety
(90) days after the date hereof.
SECTION 9
EMPLOYEES
     9.1. Employees at Closing; Notice. As of the Closing Date, the Companies
and the Operating Company will not have any employment, consulting or similar
arrangement with any

-76-



--------------------------------------------------------------------------------



 



employee other than the Transferred Employees. The Purchaser shall notify the
Sellers in writing (by email or telecopy to the Linde Gas LLC’s Director of
Human Resources) as to each Business Employee whose employment with any of the
Companies or the Operating Company is terminated (whether initiated by a Company
or the Operating Company or by the Business Employee) within one (1) year
following the Closing Date.
     9.2. Treatment of Annual Bonuses. With respect to annual bonuses or sales
commissions, as applicable, that are unpaid as of the Closing Date but that
would otherwise be payable to Transferred Employees under the applicable
Employee Benefit and Compensation Plans in respect of (x) calendar year 2006
(each, a “2006 Bonus”) and (y) in respect of the portion of calendar year 2007
through the Closing Date (each a “2007 Bonus”), in each case, to Transferred
Employees who would have been eligible to receive any such bonus or commission
assuming such Transferred Employees had remained employed by an Affiliate of the
Sellers through December 31, 2006 or 2007, as applicable, or such other
applicable duration as required under the terms of the applicable Employee
Benefit and Compensation Plan: (a) on the Closing Date, the Sellers shall
provide the Purchaser with Schedule 9.2, which schedule shall set forth the name
of each Transferred Employee who is entitled to receive a 2006 Bonus payment
and/or 2007 Bonus payment and the target amount thereof; (b) as soon as
reasonably practicable following the Closing, the Sellers shall pay to the
applicable Company or the Operating Company an amount equal to all such 2006
Bonuses and the pro rated portion of the 2007 Bonuses, which will be calculated
by multiplying the total amount of the 2007 Bonuses (based on annualized
performance through the Closing Date, if necessary or appropriate to determine
such amount) that would be payable under the Sellers’ applicable bonus and
commission plans by a fraction, the numerator of which is equal to the number of
days between and including January 1, 2007 and the Closing Date, and the
denominator of which is equal to 365; and (c) promptly following such payments,
the Purchaser shall cause the applicable Company or the Operating Company to pay
to each Transferred Employee an amount equal to such Transferred Employee’s 2006
Bonus and the pro rated portion of the 2007 Bonuses, which will be calculated by
multiplying the total amount of such Transferred Employee’s 2007 Bonus (as
determined above) under the Sellers’ applicable bonus and commission plans by a
fraction, the numerator of which is equal to the number of days between and
including January 1, 2007 and the Closing Date, and the denominator of which is
equal to 365. The foregoing provisions shall not apply in respect of the 2006
Bonus payments to the extent 2006 Bonus payments are made prior to Closing.
     9.3. Stay Bonus Arrangement. The Sellers have caused, and will continue to
cause, the applicable Company or the Operating Company to enter into agreements
(the “Stay Bonus Letter”), the form of which has been provided to the Purchaser,
providing stay bonuses (the “Stay Bonuses”) to the Key Atmospheric Gases
Employees (as defined in the FTC Orders) and those Business Employees who, in
the Sellers’ sole discretion, have been deemed to receive such a bonus for the
continued operation of the Bulk Gas Business prior to the Closing, and the
Purchaser shall cause the applicable Company or the Operating Company to honor
such Stay Bonus Letter and pay such Stay Bonuses; provided, however, that in the
event any such employees’ employment terminates, Sellers shall be permitted to
provide the same Stay Bonus Letters to their replacements so long as such
replacement employees obtained their positions through internal promotions or
transfers (from the Companies, the Operating Company or any respective
Affiliates). The amount of the Stay Bonus that will be provided to each Selected

-77-



--------------------------------------------------------------------------------



 



Employee will be no less than ten percent (10%) of the Selected Employee’s base
salary and the aggregate amount of all Stay Bonuses shall not exceed $834,000.
Each Selected Employee will receive payment of his or her respective stay bonus
from the applicable Company or the Operating Company one (1) year after the
Closing Date pursuant to the Stay Bonus Letter. For any Selected Employee whose
employment is terminated prior to the Closing Date without cause, the Seller
shall incur the costs of paying the applicable Stay Bonus (to the extent the
Stay Bonus is not forfeited pursuant to the terms of the applicable Stay Bonus
Letter). For any Selected Employee whose employment is terminated within one
(1) year following the Closing Date without cause (a “Purchaser Terminated
Employee”), the Purchaser shall incur the costs of paying the applicable Stay
Bonus (to the extent the Stay Bonus is not forfeited pursuant to the terms of
the applicable Stay Bonus Letter). For all other Selected Employees not
described in the previous two sentences, the Purchaser shall cause the
applicable Company or Operating Company to pay the applicable Stay Bonus (to the
extent the Stay Bonus is not forfeited pursuant to the terms of the applicable
Stay Bonus Letter), and the Sellers shall reimburse the Purchaser for 50% of all
such Stay Bonuses promptly following payment thereof.
     9.4. Other Employee Matters.
          (a) Pre-Closing Employee Benefits. The Sellers shall cause the
Operating Company to continue employee benefits to all Business Employees from
the date hereof until the Closing Date.
          (b) Offers of Employment.
               (i) As soon as reasonably practicable after the date hereof, but
not later than forty-five (45) days prior to the Closing, the Sellers shall
deliver to the Purchaser a true and complete list of all Business Employees and
Atmospheric Gases Employees, and shall allow the Purchaser to inspect the
personnel files and other documentation relating to the Business Employees and
Atmospheric Gases Employees.
               (ii) After the date hereof, but not later than forty-five
(45) Business Days prior to the Closing, the Sellers will make the Business
Employees and Atmospheric Gases Employees available for interview by the
Purchaser during reasonable business hours following reasonable prior notice
(and outside the presence of the Sellers). The Purchaser may make offers of
employment to any one or more of the Atmospheric Gases Employees. The
Atmospheric Gases Employees shall be free to accept or reject such offers (if
any) in their sole discretion. The offers of employment (if any) shall have no
effect on the terms or conditions of this Agreement.
               (iii) From the date of execution hereof until the Closing, the
Sellers and their Affiliates shall not make any offer to any Business Employees
or Atmospheric Gases Employees to induce or otherwise encourage such Business
Employees or Atmospheric Gases Employees to become employed by the Sellers or
their Affiliates (other than the Operating Company) after the Closing.
          (c) Employee Information. Subject to applicable Law, the Sellers shall
provide, on the Closing Date, complete personnel files for each Transferred
Employee.

-78-



--------------------------------------------------------------------------------



 



          (d) Shared Services Employees; Transferred Employees. (i) The parties
acknowledge that in addition to the employees set forth on Schedule 4.20(f), the
Business Employees are to include twelve (12) employees who perform the
functions set forth on Schedule 9.4(d)(i) for both the Bulk Gas Business and the
Excluded Businesses. Schedule 9.4(d)(i) sets forth for each such position
(x) the function or functions performed and (y) the number of employees in such
category to become Business Employees. Within thirty (30) days following the
date hereof, the Seller shall give the Purchaser an updated Schedule 9.4(d)(i)
which sets forth for each such position, (A) the function or functions
performed, (B) the number of employees in such category to become Business
Employees and (C) names of employees of the Operating Company who perform such
functions as of the date hereof (which shall include at least one half of the
Operating Company’s employees currently performing such function or functions)
and access to relevant information concerning such employees and an opportunity
to interview such employees and the Purchaser shall select the employees from
subclause (C) to fill the positions set forth in subclause (B), and such
employees shall become Business Employees. To the extent the number of employees
listed under subclause (C) above is equal to the number of positions listed
under subclause (B) above, then all such employees shall become Business
Employees.
               (ii) Business Employees who are employed by the Operating Company
(or on approved leave) immediately prior the Closing shall be referred to as
“Transferred Employees”. To the extent permitted by applicable law and the FTC
Orders, a list of Business Employees on an approved leave, the date such
approved leave is expected to end (if available) and the reason for such
approved leave will be provided on the updated Schedule 9.4(d)(ii), such list to
be updated by the Sellers at the Closing as of the most recent practicable date
(but no earlier than seven (7) days prior to Closing).
          (e) Employee Benefits.
               (i) The Purchaser or its Subsidiaries shall extend, on the
Closing Date, the Purchaser’s then-existing employee welfare benefit plans
(including severance and long- and short-term disability insurance coverage) and
employee pension benefit plans, both as defined in Section 3 of ERISA, to the
Transferred Employees employed by any Company or the Operating Company on
reasonably comparable terms on which similarly situated employees of the
Purchaser participate in such plans, provided, that Transferred Employees who
were not eligible to participate in a comparable plan of the Sellers as of the
Closing Date shall be subject to each applicable Purchaser’s plans’ eligibility
waiting period (but will nonetheless receive credit for all service periods with
the Companies and the Operating Company as described in the following sentence).
For all purposes of such employee benefit plans (including severance), programs
and arrangements, including eligibility, participation, vesting and benefit
accrual (other than for benefit accrual for any defined benefit pension plan),
the Purchaser shall credit Transferred Employees for prior service with the
Sellers and their Affiliates and to the extent the Sellers and their Affiliates
recognized such service, except to the extent such credit would result in
duplication of benefits for the same period of service. For the period
commencing on the Closing Date and ending one year following the Closing Date
(the “Covered Period”), the Purchaser shall cause each Transferred Employee to
receive the same annual base salary or hourly wage (it being understood that
policies regarding pay rates for, and availability of, shift premiums, overtime
pay, differential pay may vary so long as Transferred Employees are not

-79-



--------------------------------------------------------------------------------



 



treated differently than other similarly situated employees of the Purchaser)
and substantially comparable aggregate incentive compensation opportunity
(excluding equity-based compensation) as was applicable immediately prior to the
Closing.
               (ii) At Closing, the Sellers will cease to cover Transferred
Employees under the Linde Severance Plan. Effective at Closing, the Purchaser
shall adopt an amendment to the Purchaser Severance Plan (the “Amended Purchaser
Severance Plan”), which shall provide that if a Transferred Employee is
terminated by the Purchaser or its Affiliates during the Covered Period, such
Transferred Employee shall receive all of the benefits described under “Option
2” or “Option 3”, as applicable, of the Linde Severance Plan (as it exists on
the date of this Agreement) if such Transferred Employee would have been
eligible for such benefits under the Linde Severance Plan (as it exists on the
date of this Agreement), provided, that there will not be any management
discretion to provide severance under Option 2. The Amended Purchaser Severance
Plan shall require any terminated Transferred Employee, as a condition to
receipt of benefits thereunder, to execute a waiver and release of claims in
favor of the Purchaser and its Affiliates and the Sellers and their respective
Affiliates. All calculations of benefits under the Amended Purchaser Severance
Plan in respect of Transferred Employees shall be made giving effect to all
prior service of the Transferred Employee with Sellers and their respective
Affiliates, as well as any service with the Purchaser and its Affiliates after
Closing. At least 15 days prior to the Closing, the Purchaser shall provide to
Sellers for review and comment a draft of the Amended Purchaser Severance Plan.
               (iii) Effective as of the Closing Date, the Purchaser shall
(a) cause its group health plans to cover all Transferred Employees and
dependents of such Transferred Employees who are covered under an Employee
Benefit and Compensation Plan that is a group health plan as of the Closing Date
and to be responsible (in accordance with the Purchaser’s employee welfare
benefit plans and employee pension benefit plans) for expenses incurred by such
Transferred Employees and dependents on or after the Closing Date (b) waive
proof of insurability requirements for initial extension of both basic and
optional benefit coverage under its group health plans or other group insurance
welfare benefit plans (c) credit deductible payments and co-insurance payments
made in the year of the Closing by such Transferred Employees and their
dependents under the Sellers’ group health plans for expenses incurred prior to
the Closing Date towards deductibles and stop losses in effect for its group
health plans for the year of the Closing (d) waive all pre-existing condition
clauses in its group health plans for such Transferred Employees and their
dependents, solely to the extent such preexisting conditions were waived under
the Sellers’ group health plan and (e) waive eligibility waiting periods for
such Transferred Employees and their dependents for any employee benefit plans
maintained by the Purchaser as of the Closing Date. For purposes of the
preceding sentence, “group health plan” shall have the meaning proscribed in
Section 5000(b)(1) of the Code.
               (iv) Immediately upon the Closing, the Transferred Employees
shall cease to participate (as an active employee) in any Employee Benefit and
Compensation Plans sponsored or adopted by the Sellers or their Affiliates.
          (f) Vacation. On or as promptly as practicable after the Closing Date
but in no event later than fifteen (15) days after the Closing Date, the Sellers
shall pay to the Purchaser, in respect of all accrued and unused vacation for
each Transferred Employee with respect to the

-80-



--------------------------------------------------------------------------------



 



Sellers’ fiscal year that includes the Closing Date (the “Current Fiscal Year”),
an amount equal to the product of (i) the number of accrued, but unused,
vacation days for such Transferred Employee, multiplied by (ii) for such
Transferred Employee, the daily eight (8)-hour rate of base salary (or hourly
rate of pay, as applicable) that the Sellers disclosed to the Purchaser pursuant
to Section 4.20(e) (updated for any increase in base salary or hourly rate of
pay) as payable to such Transferred Employee immediately prior to the Closing,
(each such payment being referred to as a “Vacation Payment”) (provided that the
foregoing shall not apply to the extent any liability for such accrued vacation
was included in the calculation of the Final Closing NWC Amount). The Purchaser
shall, on and after the Closing, cause each Company or the Operating Company to
either (x) allow each Transferred Employee who has vacation accrued with respect
to the Current Fiscal Year, but unused as of the Closing Date, to use such
vacation during the balance of the year in which the Closing Date occurs in
accordance with the Employee Benefit and Compensation Plans that are vacation
policies or (y) in the event that a Transferred Employee does not use all of his
or her accrued but unused vacation as provided in the foregoing clause (x) by
the close of business on December 31 of the year of the Closing, the Purchaser
shall pay each such Transferred Employee an amount equal to the portion of the
Vacation Payment attributable to such remaining accrued but unused vacation
days, in each such case to the extent that the Purchaser has received a Vacation
Payment with respect to such Transferred Employee. The Sellers shall directly
pay or cause to be paid to the Transferred Employees, on or as promptly as
practicable after the Closing Date, but in no event later than fifteen (15) days
after the applicable Business Employee becomes a Transferred Employee, any
accrued vacation in respect of (i) any fiscal year prior to the Current Fiscal
Year and, (ii) if required by Law, any accrued vacation in respect of the
Current Fiscal Year (in which case the Sellers would not make a Vacation Payment
to the Purchaser with respect to such employee) and the Purchaser would not have
any obligations pursuant to the preceding sentence.
          (g) COBRA. The Sellers shall be responsible for providing such
continuation coverage, within the meaning of COBRA, as is required pursuant to
COBRA in respect of any Business Employee or “qualified beneficiary” (as defined
in COBRA) who incurs a “qualifying event” prior to the Closing. The Purchaser,
the Companies and the Operating Company shall be responsible for providing such
continuation coverage as is required under COBRA in respect of any Transferred
Employee or qualified beneficiary of a Transferred Employee, in either case, who
incurs a qualifying event after the Closing Date.
          (h) U.S. Tax-Qualified Plans. The Sellers agree to permit each
Transferred Employee to effect a “direct rollover” (within the meaning of
Section 401(a)(31) of the Code) of his or her account balances under any
Employee Benefit and Compensation Plan of the Sellers and their Affiliates
(other than the Companies and the Operating Company) that is a defined
contribution plan intended to qualify under Section 401(a) of the Code including
a qualified cash or deferred arrangement under Section 401(k) of the Code (the
“Seller 401(k) Plan”) if such rollover is elected in accordance with applicable
Law by such Transferred Employee. The Purchaser agrees to cause its defined
contribution plan that includes a qualified cash or deferred arrangement within
the meaning of Section 401(k) of the Code (the “Purchaser 401(k) Plan”) to
accept a direct rollover to the Purchaser 401(k) Plan of such Transferred
Employee’s account balances under the Seller 401(k) Plan if such rollover is
elected in accordance with applicable Law by such Transferred Employee,
including the rollover of such Transferred Employee’s loan balances outstanding
under the Seller 401(k) Plan.

-81-



--------------------------------------------------------------------------------



 



          (i) Cooperation. Upon the Purchaser providing reasonable notice to the
Sellers, to the extent permitted by the FTC Orders, the Sellers shall permit the
Purchaser a reasonable opportunity to meet with the Business Employees during
the Sellers’ and applicable Business Employee’s normal business hours. Such
opportunity shall be in accordance with applicable Laws and for the sole purpose
of informing such Employees about the terms and conditions of employment with
the Purchaser, including information about the Purchaser’s benefit plans. All
contact with such Business Employees initiated by the Purchaser will be done at
the Business Employee’s principal employment location or another mutually agreed
upon location and the Purchaser’s representative may, in the sole discretion of
the Sellers, be accompanied by at least one Sellers representative during such
contact (any costs associated with such Sellers representative to be borne by
the Sellers). Any meetings held by the Purchaser with Business Employee outside
of the Sellers’ and applicable Business Employee’s normal business hours shall
be conducted solely on a voluntary basis, and the Sellers shall have no
liability or obligation with respect thereto.
          (j) WARN. The Sellers shall provide to the Purchaser, no later than
five (5) calendar days prior to the Closing Date, a list of all employees or
former employees of the Sellers who have suffered an “employment loss” (as
defined in WARN) during the ninety (90)-calendar-day period on or preceding the
Closing Date at each “single site of employment” (as defined in WARN) and the
date of such employment loss and applicable site of employment for each such
person. The Purchaser shall be responsible for any obligation or liability under
WARN with respect to “employment losses” which take place on and after the
Closing Date. The Sellers shall be responsible for any obligation under WARN
with respect to “employment losses” which take place prior to the Closing Date.
The Sellers agree to cause the Companies and the Operating Company to not
terminate, other than for cause, more than fifteen (15) Business Employees
within the ninety (90)-calendar day period on or prior to the Closing Date.
          (k) Collective Bargaining Agreements. From and after the Closing, the
Purchaser shall cause the Companies and the Operating Company to honor and be
bound by all Collective Bargaining Agreements listed on Schedule DEF-A.
          (l) Employment Requirements. (i) To the extent permitted by Law, on or
after the Closing Date, the Purchaser shall be permitted to cause the Business
Employees to submit to the Employment Requirements. As used herein, “Employment
Requirements” means the following: (A) drug testing requirements for new
employees in accordance with the Purchaser’s drug and alcohol policies,
including any pre-employment medical drug and alcohol testing and other
requirements established by the U.S. Department of Transportation,
(B) completion of the Purchaser’s employment application, (C) background checks
of the type administered by the Purchaser to similarly situated employees of the
Purchaser and in accordance with its existing hiring policies and (D) strength
and/or agility testing of the type administered by the Purchaser to similarly
situated employees of the Purchaser (whose job duties require certain amounts of
physical strength and agility) and in accordance with its existing hiring
policies and practices.
               (ii) To the extent any Business Employee fails to satisfy the
Employment Requirements as provided in Section 9.4(l)(i) above, and any of the
Companies or the Operating Company terminates the employment of such Business
Employee as a result

-82-



--------------------------------------------------------------------------------



 



thereof, the applicable Company or Operating Company shall bear all of the costs
and expenses related to such termination, including severance costs and
Employment Claims (and indemnify Sellers for any such costs and expenses;
provided, however, that the Sellers shall reimburse the applicable Company or
Operating Company for fifty percent (50%) of all severance costs payable with
respect to such terminations that occur within the ninety (90)-day period
immediately following the Closing and represent no more than five percent (5%)
of the Business Employees. The Sellers’ reimbursement obligation shall not be
reduced or otherwise eliminated in the event that more than five percent (5%) of
Business Employees are terminated as result of a failure to satisfy the
Employment Requirements. Notwithstanding anything to the contrary in this
Agreement (and subject to applicable Law), Seller and its Affiliates may employ,
or offer employment to, any such terminated Business Employee to mitigate its
portion of the severance-related costs so long as it also reimburses Purchaser
for its portion of severance related costs and expenses.
SECTION 10
BROKERAGE
          The Sellers, on the one hand, and the Purchaser, on the other hand,
shall indemnify and hold harmless the other against and in respect of any
liability, cost or expense resulting from any agreement, arrangement or
understanding made by such party with any third party for brokerage or finders’
fees or other commissions in connection with this Agreement or the transactions
contemplated hereby.
SECTION 11
EXPENSES
          Except as otherwise provided herein or therein, each party hereto
shall bear all expenses incurred by it in connection with this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, including all compensation and expenses of
their respective counsel, actuaries, financial advisors and accountants, whether
or not the Closing shall have occurred (except that such costs and expenses
incurred by the Operating Company and the Companies prior to the Closing shall
be borne by the Sellers).
SECTION 12
TRANSFER TAXES AND RECORDING EXPENSES
     12.1. Transfer and Recording Taxes. The Sellers shall pay all sales, use,
value added, transfer, stamp, registration, recording, documentary, excise, real
property transfer or gains, or similar Taxes incurred as a result of the
transactions contemplated by the Restructuring and by this Agreement (“Transfer
Taxes”) and the Sellers, on the one hand, and the Purchaser, on the other hand,
agree to jointly file all required change of ownership and similar statements;
provided that the Purchaser shall reimburse the Seller for one half of all
Transfer Taxes to the extent that such Transfer Taxes do not in the aggregate
exceed one million dollars ($1,000,000), and all other Transfer Taxes will be
borne solely by the Seller. At the Closing, the Sellers, on the one hand, and
the Purchaser, on the other hand, shall deliver to each other such properly
completed resale exemption certificates and other similar certificates or
instruments, in form and

-83-



--------------------------------------------------------------------------------



 



substance reasonably acceptable to both parties, as are necessary to claim
available exemptions from the payment of sales, transfer, use or other similar
Taxes under applicable Law.
     12.2. Real and Personal Property Taxes. In the event of any adjustment to
real and personal property tax amounts applicable to any of the assets of the
Companies (including payments under an Industrial District Agreement or similar
agreement) as a result of an audit by any Governmental Body for any period other
than the period in which the Closing occurs, shall be for the account of and
paid to the Sellers and for the period in which the Closing occurs shall be
prorated between the Sellers and the Purchaser based on the amount of time
elapsed during such period prior to the Closing and after the Closing,
respectively.
SECTION 13
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION
     13.1. Survival of Representations and Warranties. The representations,
warranties, covenants and agreements contained in this Agreement and the other
Transaction Documents shall survive the Closing for the periods specified in
Section 13.3, but shall be subject to all limitations and other provisions
relating thereto contained in this Agreement. Such representations, warranties,
covenants and agreements contained herein are exclusive, and the parties hereto
confirm that they have not relied upon any other representations, warranties,
covenants and agreements as an inducement to enter into this Agreement or
otherwise.
     13.2. Indemnification of the Purchaser. From and after the Closing, subject
to the provisions of this Section 13 and subject to the terms of any subsequent
agreement entered into between the Guarantor and/or its Affiliates and the
Purchaser, the Sellers agree to defend, indemnify and hold harmless the
Purchaser and its respective Affiliates and their respective officers,
directors, agents, employees and representatives and the respective successors
and permitted assigns of each of the foregoing (collectively, the “Purchaser
Indemnitees”), against and in respect of any costs, damages (at law or in
equity), fines, penalties, settlement awards, losses, expenses, claims,
obligations or other liabilities (including reasonable legal, expert witness and
other expenses incurred in investigating and defending or enforcing any claims
or Actions) (collectively, “Losses”), incurred or suffered by the Purchaser
Indemnitees arising out of or resulting from:
          (a) a breach of any of the representations or warranties made by the
Sellers in Section 4 of this Agreement or in the certificate delivered pursuant
to Section 7.4;
          (b) a breach of any of the covenants or agreements made or to be
performed by the Sellers or Guarantor pursuant to this Agreement;
          (c) any Condition (including any Condition listed on Schedule 13.2(c))
on, in, under or migrating from the Owned Real Property or Leased Real Property
existing prior to or as of the Closing Date for which there is an affirmative
legal obligation of Sellers or Purchaser under any Environmental Law to perform
Remediation or to correct a violation of Environmental Law;
          (d) any violation of Environmental Law in respect of the operation of
the Bulk Gas Business occurring prior to, or as of the Closing Date;

-84-



--------------------------------------------------------------------------------



 



          (e) any failure to comply with the “bulk sales” laws applicable to the
transactions contemplated by this Agreement or the Transaction Documents; or
          (f) the Excluded Liabilities.
          The obligations of the Sellers hereunder shall bind the successors and
assigns of the Sellers. For all purposes of this Section 13.2, a breach of the
Sellers’ representations and warranties, except with respect to the
representations and warranties contained in the first sentence of Section 4.10,
shall be determined without regard to any limitation or qualification as to
“materiality”, “material”, “materially” or “Business Material Adverse Effect”
set forth in such representation or warranty. For the avoidance of doubt, the
term “Material” in the definition names of “Business Material Adverse Effect”,
“Material Contracts”, “Material Customers”, “Material Permits” and “Material
Restrictions” shall not be disregarded (i.e., “Material Contracts” shall not be
deemed “Contracts”).
     13.3. Duration of Indemnification of the Purchaser. The Sellers’
obligations to defend, indemnify and hold harmless the Purchaser Indemnitees
under Section 13.2 shall apply only to any Claim Notice (as hereinafter defined)
given pursuant to Section 13.8 within the following periods:

         
 
  Section 13.2(a)   Eighteen (18) months after the Closing Date, except that the
Sellers’ indemnification obligation with respect to a breach of any
representation or warranty contained in Section 4.22 shall survive for
forty-eight (48) months after the Closing Date and the Sellers’ indemnification
obligation with respect to a breach of any representation or warranty contained
in Sections 4.1, 4.2, 4.3, the first sentence of Section 4.11 and 4.23 (the
“Excepted Representations”) shall survive until the expiration of the applicable
statute of limitations.
 
       
 
  Section 13.2(b)   Eighteen (18) months after the Closing Date with respect to
covenants and agreements of the Sellers that by their terms are to be performed
in full prior to or on the Closing Date (“Pre-Closing Covenants”). The
applicable statute of limitations with respect to covenants and agreements of
the Sellers that by their terms are to be performed or completed after the
Closing Date.
 
       
 
  Section 13.2(c)   Forty-eight (48) months after the Closing Date.
 
       
 
  Section 13.2(d)   Forty-eight (48) months after the Closing Date.
 
       
 
  Section 13.2(e)-(f)   No time limit; provided that the Sellers’
indemnification obligation with respect to any claims in respect of Taxes shall
only survive until the expiration of the applicable statute of limitations.

     13.4. Limitations on Indemnification of the Purchaser.

-85-



--------------------------------------------------------------------------------



 



          (a) (i) The Sellers’ obligations to defend, indemnify and hold
harmless the Purchaser Indemnitees under Section 13.2(a) shall apply only after
the Purchaser Indemnitees have suffered Losses under Sections 13.2(a) (except
for those in respect of the Excepted Representations) in excess of an aggregate
of five million dollars ($5,000,000), after which the Sellers shall only be
obligated to indemnify for Losses in excess of such amount (the “Basket
Amount”); provided that in calculating whether the Basket Amount has been
obtained, only Losses in excess of seventy five thousand dollars ($75,000) (or
ten million dollars ($10,000,000) in respect of the representations and
warranties in Sections 4.8 and 4.9) in respect of any breach or breaches arising
out of the same or a series of related facts, circumstances, events or
conditions, shall be considered. The Sellers will be obligated only to indemnify
and hold harmless the Purchaser Indemnitees under Sections 13.2(a) (except for
those based upon, arising out of or otherwise in respect of the Excepted
Representations) (A) for Losses in excess of seventy five thousand dollars
($75,000) in respect of any breach or breaches arising out of the same or a
series of related facts, circumstances, events or conditions (the “Minimum Claim
Amount”), (B) for losses in excess of ten million dollars ($10,000,000) in
respect of any breach or breaches arising out of the same or a series of related
facts, circumstances, events or conditions in respect of the representations and
warranties in Sections 4.8 and 4.9 (the “Minimum Financial Claim Amount”) and
(C) up to an aggregate amount not to exceed twenty percent (20%) of the Purchase
Price (the “Maximum Amount”). Notwithstanding the foregoing provisions of this
Section 13.4(a), with respect to Sections 13.2(b) through (f), the Purchaser
shall be entitled to receive indemnification payments without regard to whether
the aggregate amount of all other indemnification payments shall have exceeded,
in the aggregate, the Basket Amount or shall have exceeded, in the aggregate,
the Maximum Amount. Any claim which is within the description of Section 13.2(a)
and which is also within the description of any of Sections 13.2(b) through
13.2(f), shall be deemed to be asserted and treated hereunder for all purposes
as a claim arising out of Sections 13.2(b) through 13.2(f), as appropriate, as
long as such claim has been initially asserted as such. In addition, any claim
brought pursuant to Section 13.2(a) asserting a breach of Section 4.22 shall be
deemed asserted and treated for all purposes hereunder pursuant to Section
13.4(a)(ii) below.
               (ii) In addition to any other limitation on Sellers’ obligations
under Section 13.2, notwithstanding any provision of this Agreement to the
contrary, the Sellers shall have no duty to defend, indemnify or hold harmless
the Purchaser Indemnitees regarding any Losses indemnified pursuant to
Sections 13.2 (a) (as relating to a breach of Section 4.22), (c) or (d)
(provided, that any claim that is within the description of Sections 13.2(a) (as
relating to a breach of Section 4.22), (c) or (d) which is also within the
description of Section 13.2(f) shall be deemed to be asserted and treated
hereunder for all purposes as a claim under Section 13.2(f)) (“Environmental
Losses”): (A) for which an appropriate Claim Notice has not been provided by
Purchaser by the date forty-eight (48) months following the Closing, (B) which
do not, in the aggregate, exceed one million dollars ($1,000,000) (the
“Environmental Basket Amount”), provided, however, to the extent that
Environmental Losses do exceed the Environmental Basket Amount, five hundred
thousand dollars ($500,000) of Environmental Losses attributable to achieving
the Environmental Basket Amount shall be subject to indemnification, (C) which
relate to any specific Bulk ASU site to the extent Environmental Losses
regarding each such specific Bulk ASU site do not, in the aggregate, exceed two
hundred fifty thousand dollars ($250,000), or (D) which exceed, in the
aggregate, forty-five million dollars ($45,000,000) (the “Environmental Cap”);
provided, however, that the Environmental Basket Amount and the

-86-



--------------------------------------------------------------------------------



 



Environmental Cap shall not apply to claims brought pursuant to Section 13.2(c)
with respect to the matter(s) identified on Schedule 13.2(c).
          (b) For purposes of Section 13.4(a), in computing individual or
aggregate amounts of such claims, the amount of each claim shall be deemed to be
an amount net of any adjustments to the Purchase Price pursuant to Section 2.3
to the extent that such adjustments specifically compensate the Purchaser and
its Affiliates with respect to such claims.
          (c) Remediation of Particular Matters. The Sellers’ obligation to
indemnify the Purchaser Indemnitees pursuant to Section 13.2 shall be subject to
and limited by the following conditions:
               (i) Sellers’ Remediation. The Sellers shall have the right but
not the obligation to conduct and control the management of any Remediation that
is subject to indemnification pursuant to this Agreement (any such Remediation
for which the Sellers make such an election, a “Sellers’ Remediation”). In
furtherance of this right, prior to initiating any Remediation regarding which
the Purchaser may seek indemnification pursuant to Section 13.2 hereof, the
Purchaser shall notify the Sellers of such Environmental Liability and its
intention to undertake such Remediation. The Sellers shall, within thirty
(30) days of the Sellers’ receipt of such notice (or reasonable shorter period,
in the case of an emergency Remediation), indicate to the Purchaser that (i) it
intends to undertake said Remediation or (ii) that more information is needed
from the Purchaser before the Sellers can reasonably determine that the
Purchaser’s claim would be subject to indemnification pursuant to this
Agreement. The Purchaser shall promptly respond to such requests for information
(to the extent such information is reasonably available to the Purchaser) and,
within thirty (30) days after the Sellers’ receipt of such information, the
Sellers shall notify the Purchaser as to whether it shall undertake such
Remediation. Prior to a determination by the Sellers that they shall undertake
such actions pursuant to this Section 13.4(c)(i), the Purchaser shall take only
those actions necessary to comply with applicable Environmental Law or to
address Conditions that pose an immediate and acute health risk.
               (ii) Purchaser’s Remediation. Without any limitation to
Section 13.4(c)(iv), in undertaking any Remediation for which the Purchaser
shall seek indemnification pursuant to Section 13.2 of this Agreement, the
Purchaser shall: (A) utilize only such actions which (1) are necessary to
resolve and discharge the Environmental Liability in question, and (2) employ
the most cost-effective means available that is consistent with good business
practice and the use of the property immediately prior to the Closing Date and
is acceptable to the relevant Governmental Body; (B) initiate and diligently
pursue until completion all such actions in compliance with all applicable Law,
including all Environmental Law; (C) not cause, through its own action or
inaction, any undue delay in obtaining written notice from the appropriate
Governmental Authority that no further investigation or remediation is necessary
with respect to the matter in question; and (D) provide copies to the Sellers of
all material correspondence and reports prior to the Purchaser undertaking any
Remediation work at a Subject Property. In particular, the Purchaser shall
provide to the Sellers, for the Sellers’ review and comment, the Purchaser’s
proposed Remediation plan, which shall include the data, evaluations, reports
and other information upon which the Purchaser relied in preparing its proposed
Remediation plan. The Sellers shall provide comments to the Purchaser on the

-87-



--------------------------------------------------------------------------------



 



proposed Remediation plan, which the Purchaser shall not unreasonably reject,
within sixty (60) days (or, in the event that submission of the Remediation plan
is required in less than sixty (60) days under applicable Environmental Law,
then within a reasonable time prior to the submission of the Remediation plan,
provided that the Purchaser shall use commercially reasonable efforts to obtain
an extension of time for submission of such plan) of the receipt thereof, after
which the Purchaser shall provide the final Remediation plan to the Sellers for
the Sellers’ approval, which approval may not be unreasonably withheld or
delayed.
               (iii) Remediation of Leased Real Property. In the event that an
Action is commenced against the Purchaser after the Closing relating to an
Environmental Liability on a Leased Real Property:
               (A) If such Environmental Liability is not identified as having
arisen in connection with the Sellers’ conduct of the Bulk Gas Business, the
Purchaser shall first demand indemnification from the lessor of the Leased Real
Property for any liability relating to the Environmental Liability. The
Purchaser shall thereafter seek in good faith to obtain such indemnification
from such lessor; provided, however, that if such lessor refuses or fails to
assume the defense of the matter and to indemnify the Purchaser for all losses
related to the matter, the Purchaser may require the Sellers to provide such
indemnification as would otherwise be available under this Section 13. In such
applicable circumstances, the Purchaser shall assign to the Sellers all rights
it has under the lease and at Law to recover from the lessor any losses relating
to the Environmental Liability in question.
               (B) If such Environmental Liability is identified as having
arisen in connection with the Sellers’ conduct of the Bulk Gas Business, all of
the otherwise applicable obligations of the Sellers with respect to
indemnification of the Purchaser for such matters under this Section 13 shall
apply.
               (iv) Mitigation of Indemnified Environmental Losses.
               (A) (A) the Purchaser agrees to cooperate with the Sellers and to
take all commercially reasonable actions to avoid and minimize Losses under or
relating to Environmental Laws or Hazardous Substances that would otherwise be
subject to Sellers’ obligations under this Section 13, including (1) not
undertaking, or soliciting or importuning any Governmental Body to require, any
Remediation or invasive environmental investigation unless affirmatively
required to do so by Environmental Laws or other applicable Laws and
(2) agreeing to the imposition of reasonable deed or use restrictions or
institutional or engineering controls to the extent that the foregoing
facilitate the cost-effective Remediation of any relevant property and do not
materially interfere with the conduct of the operations at the property as
conducted as of the Closing Date. Notwithstanding the foregoing, the performance
of a reasonable voluntary invasive environmental investigation at a relevant
Real Property that (x) is performed in good faith at the request of a bona fide
and unrelated prospective purchaser of the relevant Real Property or the
operations performed at the relevant

-88-



--------------------------------------------------------------------------------



 



Real Property, (y) is completed prior to the second anniversary of the Closing
Date, and (z) none of Purchaser and its Affiliates urged or importuned in any
way the prospective purchaser’s request for or performance of such invasive
environmental investigation shall not constitute a breach of the obligations
imposed under Section 13.4(c)(iv)(A)(1) of this Agreement.
               (B) In addition to any other limitations on Sellers’ obligations
that may apply, with respect to any claim that any of the Purchaser Indemnitees
may assert under or relating to Environmental Laws or Hazardous Substances, the
Sellers shall have no obligation with respect to such claim to the extent the
Losses: (1) arise out of any breach of the Purchaser’s covenants under this
Section 13.4(c)(iv), (2) arise out of any Remediation using a cleanup or
remedial standard or method that is more stringent or costly than necessary for
the continued use of any property or facility as it was last used by the Sellers
prior to the Closing Date under Environmental Laws applicable as of the Closing
Date, (3) are ordinary costs of any post-Closing operation, construction,
demolition or renovation of any properties or facilities owned, leased or
operated by any Purchaser Indemnitee, and (4) result from any change in
Environmental Laws or other applicable Laws after the Closing Date.
     13.5. Indemnification of the Sellers. Subject to the provisions of this
Section 13 and subject to the terms of any subsequent agreement entered into
between the Guarantor and/or its Affiliates and the Purchaser, the Purchaser
agrees to defend, indemnify and hold harmless the Sellers and their Affiliates
and their respective officers, directors, agents, employees and representatives
and the respective successors and assigns of each of the foregoing (the “Seller
Indemnitees”), regardless of any investigation made at any time by or on behalf
of any Seller Indemnitee or any information any Seller Indemnitee may have,
against and in respect of any Losses incurred by the Seller Indemnitees arising
out of or resulting from:
          (a) a breach of any of the representations or warranties made by the
Purchaser in Section 5 of this Agreement;
          (b) a breach of any of the covenants or agreements made or to be
performed by the Purchaser or its successors pursuant to this Agreement;
          (c) to the extent not subject to the Sellers’ duty to indemnify the
Purchaser pursuant to Section 13.2, any Action brought or claim made by a Third
Party resulting from the use of Seller Marks by the Purchaser, the Companies or
the Operating Company after the Closing;
          (d) to the extent not subject to Seller’s duty to indemnify Purchaser
pursuant to Section 13.2, any liability or obligation including under or
relating to Environmental Laws or Hazardous Substances (other than Excluded
Liabilities) of any nature or kind, known or unknown, fixed, accrued, absolute
or contingent, or any claim, demand or condition asserted with respect to the
operation of the Bulk Gas Business, the Companies or the Operating Company by
the Purchaser, the Companies or the Operating Company arising out of events

-89-



--------------------------------------------------------------------------------



 



occurring after the Closing Date or the Purchaser’s or any of its Affiliates’
ownership, control or operation of the Companies, the Operating Company and the
Bulk Assets after the Closing;
          (e) to the extent not subject to the Sellers’ duty to indemnify the
Purchaser pursuant to Section 13.2, Losses arising on or after the Closing Date
under the Bulk Contracts and the Real Property Leases (other than liabilities,
obligations and expenses arising out of or relating to any breach or default by
the Sellers, the Companies or the Operating Company prior to the Closing of any
of their respective obligations under the Contracts or Real Property Leases); or
          (f) to the extent not subject to the Sellers’ duty to indemnify the
Purchaser pursuant to Section 13.2, Losses (including any Environmental
Liabilities and any Actions) related to or arising out of the Purchaser’s, the
Companies’, the Operating Company’s, or any of their Affiliates’ (or any of
their successors’) conduct of the Bulk Gas Business after the Closing Date or
the Purchaser’s or any of its Affiliates’ ownership, control or operation of the
Companies, the Operating Company and the Bulk Assets after the Closing.
          The obligations of the Purchaser hereunder shall bind the successors
and assigns of the Purchaser.
          For all purposes of this Section 13.5, a breach of the Purchaser’s
representations and warranties shall be determined without regard to any
limitation or qualification as to “materiality”, “material”, “materially” or
“material adverse effect” set forth in such representation or warranty. For the
avoidance of doubt, the term “Material” in the definition names of “Business
Material Adverse Effect”, “Material Contracts”, “Material Customers”, “Material
Permits” and “Material Restrictions” shall not be disregarded (i.e., “Material
Contracts” shall not be deemed “Contracts”).
     13.6. Duration of Indemnification of the Sellers. The Purchaser’s
respective obligations to defend, hold harmless and indemnify the Seller
Indemnitees under Section 13.5 shall apply only to any Claim Notice given
pursuant to Section 13.8 within the following periods:

         
 
  Section 13.5(a)   Eighteen (18) months after the Closing Date, except that the
Purchaser’s indemnification obligation with respect to a breach of any
representation or warranty contained in Sections 5.1 or 5.2 shall survive until
the expiration of the applicable statute of limitations.
 
       
 
  Section 13.5(b)   Eighteen (18) months after the Closing Date with respect to
covenants and agreements of the Purchaser that by their terms are to be
performed in full prior to or on the Closing Date. No time limit with respect to
covenants and agreements of the Purchaser that by their terms are to be
performed or completed after the Closing Date.
 
       
 
  Section 13.5(c)-(e)   No time limit, provided that the Purchaser’s
indemnification obligation with respect to any claims in

-90-



--------------------------------------------------------------------------------



 



         
 
      respect of Taxes shall survive until the expiration of the applicable
statute of limitations.

     13.7. Limitation on Indemnification of the Sellers. The Purchaser’s
obligation to defend, indemnify and hold harmless the Seller Indemnitees under
Section 13.5(a) shall apply only after the Seller Indemnitees have suffered
Losses under Section 13.5(a) in excess of the Basket Amount, after which the
Purchasers shall only be obligated to indemnify Losses in excess of such amount;
provided that in calculating whether the Basket Amount has been obtained, only
Losses in excess of seventy five thousand dollars ($75,000) in respect of any
breach or breaches arising out of the same or a series of related facts,
circumstances, events or conditions shall be considered. The Purchaser will be
obligated only to indemnify and hold harmless Seller Indemnitees under
Sections 13.5(a) (except for those based upon, arising out of or otherwise in
respect of Section 5.1 or 5.2) (a) for Losses in excess of the Minimum Claim
Amount and (b) up to an aggregate amount equal to the Maximum Amount.
Notwithstanding the foregoing provisions of this Section 13.7, with respect to
Sections 13.5(c) through (e) only, the Sellers shall be entitled to receive
indemnification payments without regard to the individual or aggregate amount
thereof and without regard to whether the aggregate amount of all other
indemnification payments shall have exceeded, in the aggregate, the Basket
Amount or shall have exceeded, in the aggregate, the Maximum Amount. Any claim
which is within the description of Section 13.5(a) which is also within the
description of either of Sections 13.5(b) and 13.5(c), shall be deemed to be
asserted and treated hereunder for all purposes as a claim arising out of
Sections 13.5(b) and 13.5(c), as appropriate, as long as such claim has been
initially asserted as such.
     13.8. Procedure for Indemnification. The procedure for indemnification with
respect to claims under Section 13.2 and Section 13.5 shall be as follows:
          (a) The party claiming indemnification (the “Indemnified Party”) shall
give written notice to the party from whom it is seeking indemnification (the
“Indemnifying Party”), of any claim for indemnification or any other Action or
Tax Action promptly after receiving notice or becoming aware thereof (a “Claim
Notice”), and such notice shall specify in reasonable detail (i) the factual
basis for such claim, (ii) the amount of the claim to the extent that it can be
reasonably estimated and (iii) the provision of this Agreement under which such
indemnification is claimed and a reasonable description of the basis under this
Agreement for such claim; provided, however, that, without limiting
Section 13.3, any delay by the Indemnified Party in giving such notice shall not
reduce the Indemnified Party’s right to indemnification under this Agreement
except and only to the extent that the Indemnifying Party is actually prejudiced
or harmed by such delay.
          (b) If such notice from the Indemnified Party pertains to a claim or
demand by a Third Party, then the Indemnifying Party shall have sixty (60) days
(or, if applicable, until the substantial completion of discovery in connection
with the Action) following receipt of such notice (so long as the Indemnified
Party has cooperated with the Indemnifying Party and complied with this Section
13.8) to (i) make such investigation of the claim or demand as the Indemnifying
Party deems necessary or desirable and (ii) notify the Indemnified Party of
whether or not the Indemnifying Party desires to defend the Indemnified Party
against such claim or demand at its sole cost and expense (subject to the limits
contained in this Section 13);

-91-



--------------------------------------------------------------------------------



 



provided, however, that the Indemnifying Party shall not have the right to
defend or direct the defense of any such claim, suit or demand unless (x) such
claim, suit or demand does not seek remedies in addition to monetary damages
that are reasonably likely to be awarded, (y) the counsel selected by the
Indemnifying Party is reasonably satisfactory to the Indemnified Party, and
(z) the Indemnified Party is given the opportunity, at its option, to
participate at its own cost and expense and with counsel of its own choosing.
During such sixty (60)-day (or longer, if applicable) period, the Indemnified
Party shall make such filings, including motions for continuance (and answers if
a motion for continuance has not been granted), as may be necessary to preserve
the parties’ positions and rights with respect to such claim or demand and if
the Indemnifying Party desires to assume the defense of such action it shall
first acknowledge that it is fully responsible for Losses incurred by the
Indemnified Party relating to such Action and shall reimburse the Indemnified
Party for all reasonable costs and expenses incurred prior to the date that the
Indemnifying Party assumed the defense of such Action.
          (c) During the sixty (60)-day (or longer, if applicable) period under
Section 13.8(b) and thereafter, if the Indemnifying Party elects to defend the
Indemnified Party against such third party claim or demand in accordance with
Section 13.8(b), the Indemnified Party shall cooperate with the Indemnifying
Party and its counsel with respect to any such claim or demand, including by
making available to the Indemnifying Party, at the Indemnifying Party’s expense,
all witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
is reasonably required by the Indemnifying Party. Upon confirmation by the
Indemnifying Party of its desire to assume the defense of such claim or demand
on the terms set forth above, the Indemnifying Party shall not be liable to the
Indemnified Party for any legal fees and expenses subsequently incurred by the
Indemnified Party; provided, however, that if, in the reasonable opinion of
outside counsel to the Indemnified Party, there exists a conflict of interest
between the Indemnifying Party and the Indemnified Party, the Indemnifying Party
shall be liable for the reasonable legal fees and expenses of one separate
counsel to the Indemnified Party. If the Indemnified Party desires to
participate in, but not control, any such defense, it may do so at its sole cost
and expense. The Indemnifying Party shall keep the Indemnified Party reasonably
informed of all material developments and furnish copies to the Indemnified
Party of all material papers filed with a court or sent to or from the opposing
party or parties. The Indemnified Party shall not settle, compromise, discharge
or otherwise admit to any liability for any claim or demand without the prior
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed). The Indemnifying Party shall not settle,
compromise, discharge or otherwise admit to any liability for any claim or
demand without the prior written consent of the Indemnified Party (which consent
shall not be unreasonably withheld or delayed), unless such settlement fully and
finally releases the Indemnified Party from all claims and involves only the
payment of money.
          (d) If the Indemnifying Party elects not to defend the Indemnified
Party against such third party claim or demand, the Indemnified Party shall have
the right to defend the claim or demand through appropriate proceedings and
shall have the sole power to direct and control such defense. The Indemnifying
Party shall have the right, at its sole cost and expense, to participate and
consult in the defense thereof with counsel of their own choosing and the
Indemnified Party shall consider in good faith the reasonable suggestions,
comments and concerns of the Indemnifying Party. No such participation shall be
deemed an admission that the

-92-



--------------------------------------------------------------------------------



 



Indemnifying Party is liable for such claim or demand or that the Indemnified
Party is entitled to indemnification hereunder in connection therewith.
          (e) Notwithstanding the foregoing but subject to the proviso to this
sentence, the Sellers shall retain and assume the defense of all third party
claims with respect to the Retained Litigation and any Action relating to any
Excluded Business, at its expense and with counsel of its choice; provided that
the Sellers shall not have the right to defend or direct the defense of any
Retained Litigation or Action that relates to an Excluded Business unless such
claim, suit or demand does not seek remedies in addition to monetary damages
that are reasonably likely to be awarded. The Purchaser shall cooperate with the
Sellers and their counsel with respect to any such claim or demand with respect
to the Retained Litigation by providing, at the Sellers’ expense, reasonable
access to the Real Property, properties, written Contracts and other assets,
books and records and officers of the Companies and the Operating Company and
making available to the Sellers, at the Sellers’ expense, all witnesses,
pertinent records, materials and information in the possession of the Purchaser
or its Affiliates or under their control relating thereto as is reasonably
required by the Sellers, or to the extent that the defense of any Retained
Litigation is not assumed by either of the Sellers then the Sellers shall
provide such similar cooperation and access as set forth above to the Purchaser
in connection with the defense of such Retained Litigation or any Action
relating to any Excluded Business. The Sellers shall keep the Purchaser
reasonably informed of all material developments and furnish copies to the
Indemnified Party of all material papers filed with a court or sent to or from
the opposing party or parties. No Indemnified Party shall pay or permit to be
paid, any part of a third party claim relating to Retained Litigation or any
Action relating to any Excluded Business without the prior written consent of
the Sellers (which consent will not be unreasonably withheld or delayed), unless
the failure to do so would be in violation of any applicable Law or Order. The
Sellers shall not settle, compromise, discharge or otherwise admit to any
liability for any claim or demand relating to the Retained Litigation or any
Action that relates to an Excluded Business without the prior written consent of
the Purchaser (which consent shall not be unreasonably withheld or delayed),
unless such settlement fully and finally releases the Companies, the Operating
Company and any other related Indemnified Party from all claims and involves
only the payment of money by the Sellers. Without limiting the foregoing, from
and after the Closing, with respect to any Third Party Claim, Retained
Litigation or any Action relating to any Excluded Business, the Indemnified
Party shall, and shall cause its Affiliates to, at the Indemnifying Party’s
expense (i) furnish to the Indemnifying Party such information as the
Indemnifying Party shall reasonably request and (ii) make available to the
Indemnifying Party their employees whose assistance, testimony or presence is
reasonably requested by the Indemnifying Party to assist the Indemnifying Party
in evaluating, defending or prosecuting any such Claims, Litigation or
Liability, including the presence and testimony of such persons as witnesses in
hearings or trials for such purposes. With respect to the Retained Litigation
and any Action relating to any Excluded Business, the Purchaser and its
Affiliates hereby acknowledge and agree that from and after the Closing, subject
to the terms hereof, the Seller shall have the right to continue prosecuting and
defending such Retained Litigation or Action that relates to any Excluded
Business in the name of the Operating Company and the Parties shall cooperate
with each other to place the Seller as the real party in interest in such
Retained Litigation or Action that relates to an Excluded Business. Without limi
ting the rights of the Purchaser to be indemnified in connection with such
Action, any claims or counterclaims of the Indemnified Party in connection with
any Retained Litigation or Action that relates to an Excluded Business

-93-



--------------------------------------------------------------------------------



 



shall be for the benefit of, and controlled by, the Indemnifying Party, and the
Indemnified Party shall turn over and make available to the Indemnifying Party
any proceeds, settlement payments or other amounts recovered in connection
therewith. With respect to any Third Party Claim, Retained Litigation or Action
that relates to an Excluded Business, the Purchaser shall cause the Indemnified
Parties (including the Companies and their subsidiaries) to act within the
reasonable direction of the Indemnifying Party and to execute and deliver all
such agreements, filings, pleadings, affidavits, instruments and other documents
and take and do all such other actions and things as may be reasonably requested
by the Indemnifying Party in order to vest, perfect, confirm maintain, preserve,
protect and enforce its rights under this Section 13. The Parties agree that
they have a common interest in defending against any Third Party Claims,
Retained Litigation or Action that relates to an Excluded Business and further
agree that communications between and among attorneys for such Parties in
furtherance of such common interest shall be subject to the joint defense
privilege.
     13.9. Payment Limitation. Payments by any Indemnifying Party shall be
limited to the amount of any loss or damage that remains after deducting
therefrom any (i) Tax Benefit to the Indemnified Party, (ii) any insurance
proceeds relating thereto actually received by the Indemnified Party (net of the
amount of any insurance deductible or similar amounts deducted therefrom or
self-insured retentions assumed by the Indemnified Party), and (iii) any
indemnity, contribution or other similar payment relating thereto actually
received by the Indemnified Party; provided, that in the case of subsections
(ii) and (iii) above, the Indemnified Party shall use commercially reasonable
efforts to pursue or otherwise seek to obtain any insurance proceeds under any
insurance policy (other than self-insurance or retrospective policies) or any
indemnity, contribution or other similar payment but that the Indemnified Party
shall have no obligation to engage in any litigation in connection therewith);
provided, however, that, except as required pursuant to Section 6.15, the
Purchaser Indemnified Parties shall have no obligation to make any claim under
any insurance policy or seek to obtain any indemnity or similar payment in
respect of Losses related to any Excluded Liability. If an Indemnified Party
receives such insurance proceeds or indemnity, contribution or other similar
payments for which it has received indemnification, such party shall pay over to
the Indemnifying Party the amount of such insurance proceeds or indemnity,
contribution or other similar payments when received. In computing the amount of
any Tax Benefit, the Indemnified Party shall be deemed to recognize all other
items of income, gain, loss, deduction or credit before recognizing any item
arising from the receipt of any indemnification payment hereunder or the
incurrence or payment of any indemnified loss; provided that, if a Tax Benefit
is not realized in the taxable period during which an Indemnifying Party makes
an indemnification payment or the Indemnified Party incurs or pays any loss, the
parties hereto shall thereafter make payments to one another at the end of each
subsequent taxable period to reflect the net Tax Benefits realized by the
parties hereto in each such subsequent taxable period.
     13.10. Tax Matters.
          (a) Tax Audits and Contests; Cooperation.
               (i) After the Closing Date, except as provided in (ii) and
(iii) below, the Purchaser shall control the conduct, through counsel of its own
choosing, of any audit, claim for refund, or administrative or judicial
proceeding involving any asserted Tax liability or refund

-94-



--------------------------------------------------------------------------------



 



with respect to the Companies or the Operating Company (any such audit, claim
for refund, or proceeding relating to an asserted Tax liability referred to
herein as a “Contest”).
               (ii) In the case of a Contest after the Closing Date that relates
solely to Taxes for which the Purchaser is indemnified under Section 13.2(a),
the Sellers shall control the conduct of such Contest, but the Purchaser shall
have the right to participate in such Contest at its own expense, and the
Sellers shall not be able to settle, compromise and/or concede any portion of
such Contest that is reasonably likely to affect the Tax liability of the
Companies or the Operating Company for any taxable year (or portion thereof)
beginning after the Closing Date without the reasonable consent of the
Purchaser, which consent shall not be unreasonably withheld or delayed; provided
that, that if the Sellers fail to assume control of the conduct of any such
Contest within a reasonable period following the receipt by the Sellers of
notice of such Contest, the Purchaser shall have the right to assume control of
such Contest and shall be able to settle, compromise and/or concede such Contest
in its sole discretion.
               (iii) In the case of a Contest after the Closing Date that
relates both to Taxes for which the Purchaser is indemnified under
Section 13.2(a) and Taxes for which the Purchaser is not indemnified under
Section 13.2(a), the Purchaser shall control the conduct of such Contest, but
the Sellers shall have the right to participate in such Contest at its own
expense, and the Purchaser shall not settle, compromise and/or concede such
Contest without the consent of the Sellers, which consent shall not be
unreasonably withheld or delayed.
               (iv) In the case of a Tax that is contested in accordance with
the provisions of this Section 13.10, payment of such contested Tax will not be
considered due earlier than the date a “final determination” to such effect is
made by such Governmental Body or a court. For this purpose, a “final
determination” shall mean a settlement, compromise, or other agreement with the
relevant Governmental Body, whether contained in an IRS Form 870 or other
comparable form, or otherwise, such as a closing agreement with the relevant
Governmental Body, an agreement contained in IRS Form 870-AD or other comparable
form, an agreement that constitutes a “determination” under Section 1313(a)(4)
of the Code, a deficiency notice with respect to which the period for filing a
petition with the Tax Court or the relevant state, local or foreign tribunal has
expired or a decision of any court of competent jurisdiction that is not subject
to appeal or as to which the time for appeal has expired.
               (v) The Sellers and the Purchaser agree to furnish or cause to be
furnished to each other, upon request, as promptly as practicable, such
information (including access to books and records) and assistance relating to
the Companies, the Purchased Equity Interests and the Bulk Gas Business as is
reasonably requested for the filing of any Tax Returns and the preparation,
prosecution, defense or conduct of any Contest. The Sellers and the Purchaser
shall reasonably cooperate with each other in the conduct of any Contest or
other proceeding involving or otherwise relating to the Companies or the
Operating Company (or their income or assets) with respect to any Tax and each
shall execute and deliver such powers of attorney and other documents as are
necessary to carry out the intent of this Section 13.10(a)(v). Any information
obtained under this Section 13.10(a)(v) shall be kept confidential, except as
may be otherwise necessary in connection with the filing of Tax Returns or in
the conduct of a Contest or other Tax proceeding.

-95-



--------------------------------------------------------------------------------



 



               (vi) Each of the Purchaser and the Companies, on the one hand,
and the Sellers and the other hand, shall (a) use their reasonable best efforts
to properly retain and maintain the tax and accounting records of the Companies
and the Operating Company that relate to Pre-Closing Tax Periods for six
(6) years and shall thereafter provide each other with written notice prior to
any destruction, abandonment or disposition of all or any portions of such
records, (b) transfer such records to each other upon written request prior to
any such destruction, abandonment or disposition and (c) allow each others and
their Affiliates and their respective agents and representatives, at times and
dates reasonably and mutually acceptable to the parties, to from time to time
inspect and review such records as they may deem necessary or appropriate;
provided, however, that in all cases, such activities are to be conducted during
normal business hours and at the reviewing party’s sole expense. Any information
obtained under this Section 13.10(a)(vi) shall be kept confidential, except as
may be otherwise necessary in connection with the filing of Tax Returns or in
the conduct of a Contest or other Tax proceeding.
          (b) Preparation of Tax Returns and Payment of Taxes.
               (i) In the case of Tax Returns that are filed with respect to a
taxable period that ends on or prior to the Closing Date, the Sellers shall
prepare such Tax Return in a manner consistent with past practice, except as
otherwise required by Law.
               (ii) In the case of Tax Returns that are filed with respect to
Straddle Periods (as defined in Section 13.10(c) below), the Purchaser shall
prepare such Tax Return in a manner consistent with past practice, except as
otherwise required by law. For the avoidance of doubt, the Sellers shall be
responsible for any Pre-Closing Taxes due in respect of such Straddle Period Tax
Returns. The Purchaser shall notify the Sellers of any amounts due from Sellers
in respect of any such Tax Return no later than ten (10) Business Days prior to
the date on which such Tax Return is due, and Sellers shall remit such payment
to Purchaser no later than five (5) Business Days prior to the date such Tax
Return is due.
          (c) Straddle Periods. For purposes of this Agreement, in the case of
any Taxes of the Companies or the Operating Company that are payable with
respect to any Tax period that begins before and ends after the Closing Date (a
“Straddle Period”), the portion of any such Taxes that constitutes Pre-Closing
Taxes shall: (i) in the case of Taxes that are either (x) based upon or related
to income or receipts, or (y) imposed in connection with any sale, transfer or
assignment or any deemed sale, transfer or assignment of property (real or
personal, tangible or intangible), be deemed equal to the amount that would be
payable if the Tax year or period ended on the Closing Date; and (ii) in the
case of Taxes (other than those described in clause (i) above) that are imposed
on a periodic basis with respect to the business or assets of Companies or the
Operating Company or otherwise measured by the level of any item, be deemed to
be the amount of such Taxes for the entire Straddle Period (or, in the case of
such Taxes determined on an arrears basis, the amount of such Taxes for the
immediately preceding Tax period) multiplied by a fraction the numerator of
which is the number of calendar days in the portion of the Straddle Period
ending on the Closing Date and the denominator of which is the number of
calendar days in the entire Straddle Period. For purposes of clause (i) of the
preceding sentence, any exemption, deduction, credit or other item (including,
without limitation, the effect of any graduated rates of tax) that is calculated
on an annual basis shall be allocated to

-96-



--------------------------------------------------------------------------------



 



the portion of the Straddle Period ending on the Closing Date on a pro rata
basis determined by multiplying the total amount of such item allocated to the
Straddle Period times a fraction, the numerator of which is the number of
calendar days in the portion of the Straddle Period ending on the Closing Date
and the denominator of which is the number of calendar days in the entire
Straddle Period. In the case of any Tax based upon or measured by capital
(including net worth or long-term debt) or intangibles, any amount thereof
required to be allocated under this Section 13.10(c) shall be computed by
reference to the level of such items on the Closing Date. The parties hereto
will, to the extent permitted by applicable law, elect with the relevant
Governmental Body to treat a portion of any Straddle Period as a short taxable
period ending as of the close of business on the Closing Date.
     13.11. Exceptions.
          (a) The Sellers shall have no liability under any provisions of this
Agreement for any losses and damages to the extent that such losses and damages
are caused by actions taken by the Purchaser and its Affiliates after the
Closing Date. In connection with calculating the amount of Losses that a
Purchaser Indemnitee is entitled to recover under Section 13.2 (other than a
Loss arising out of or resulting from a willful breach of any of the covenants
or agreements set forth in this Agreement) (a “Covered Loss”), no party shall be
liable for consequential, special, indirect, incidental, punitive, lost profit
or other expectancy damages (including any damages computed or determined on the
basis of a diminution in value or using any multiple of any financial measure,
including earnings, EBITDA, book value or any similar item that may have been
used in arriving at the Purchase Price or that may be reflective of the Purchase
Price), except (i) to the extent consequential, special, indirect, incidental,
punitive, lost profit or other expectancy damages are awarded to a third party
against an Indemnified Party in circumstances in which such Indemnified Party is
entitled to indemnification hereunder or (ii) in accordance with Section
13.11(b) below.
          (b) Notwithstanding the other provisions of this Section 13.11, in
calculating the amount of Losses that a Purchaser Indemnitee is entitled to
recover with respect to Covered Losses, the Purchaser shall be entitled to
receive the amount of such Losses determined by the diminution in value of the
Bulk Gas Business (“Diminution in Value Losses”), but, subject to the following:
               (i) No claim under Section 13.2 for Covered Losses that are not
available under Section 13.11(a) (without giving effect to clause (ii) thereof)
but are available under Section 13.11(b) (a “Section 13.11(b) Claim”) shall be
available, and no such Covered Losses shall be recoverable, if and to the extent
the Sellers can demonstrate that the value of the Bulk Gas Business at Closing,
based on, among other things, the multiples of EBITDA set forth in the Framework
Agreement, are equal to or in excess of the Purchase Price paid by the Purchaser
(it being understood that the Purchaser shall provide all information reasonably
requested by the Sellers to establish such value);
               (ii) No Section 13.11(b) Claim in connection with a claim
hereunder shall be able to be made with respect to any individual claim, or
series of related claims, and no such Losses relating thereto shall be
recoverable, unless and until the Purchaser Indemnitees have suffered Diminution
in Value Losses in respect of any individual claim or series of related

-97-



--------------------------------------------------------------------------------



 



claims in excess of seven million five hundred thousand ($7,500,000) and in
excess of thirty-five million dollars ($35,000,000) in the aggregate (it being
understood that in calculating whether such $35,000,000 amount has been met,
only claims meeting the foregoing $7,500,000 limit shall be included), after
which, subject to the other terms of this Agreement, the Sellers shall be
obligated to indemnify the Purchaser Indemnitees for all of such amount (it
being understood that amounts counted toward any basket contained in one
provision of this Agreement may be counted toward any other applicable basket
amount contained in any other provision of this Agreement);
               (iii) The Purchaser and the Purchaser Indemnitees shall each
(i) use its reasonable best efforts to mitigate the amount of any Diminution in
Value Loss, including by making reasonable best efforts to mitigate or resolve
any related claim, liability or Loss and (ii) provide the Sellers a reasonable
opportunity to remedy or reduce such Losses; provided, that any failure to so
mitigate shall not, in and of itself, result in a loss of the right to bring the
related indemnifiable claim but shall be considered in determining the amount of
indemnifiable Losses to which a party is entitled hereunder; and
               (iv) In the event a Purchaser Indemnitee commences an Action to
recover Diminution in Value Losses in connection with a Section 13.11(b) Claim
and it is determined by a court of competent jurisdiction that such claim did
not have a good faith or reasonable basis or to have been otherwise frivolous,
then the Purchaser Indemnitee shall pay the Sellers an amount equal to three
(3) times the reasonable costs and expenses the Sellers incurred in connection
with such Action.
     13.12. Exclusive Remedy. The parties hereby acknowledge and agree that,
from and after the Closing, their sole and exclusive remedy with respect to any
and all claims relating to the subject matter of this Agreement, including under
or relating to any Environmental Laws or Hazardous Substances, shall be pursuant
to the indemnification provisions set forth in this Section 13 (other than with
respect to the Transaction Documents and the remedies provided for therein and
other than claims of, or causes of action arising from, fraud). In furtherance
of the foregoing, the parties hereby waive, to the fullest extent permitted
under applicable Law, any and all rights, claims and causes of action (x) in the
case of the Purchaser, that the Purchaser may have against the Sellers and the
Guarantor and its Affiliates and (y) in the case of the Sellers, that the
Sellers may have against the Purchaser (in both cases, other than with respect
to the other Transaction Documents and the remedies provided for therein and
other than claims of, or causes of action arising from, fraud) in connection
with the transactions contemplated hereby other than the remedies expressly
provided in this Section 13.
     13.13. Mitigation. The parties shall cooperate with each other with respect
to resolving any claim under this Section 13, and shall use commercially
reasonable efforts to mitigate any related liability or Loss with respect to
which one party is obligated to indemnify the other party hereunder, including
by making commercially reasonable efforts to mitigate or resolve any such claim,
liability or Loss, provided, that any failure to so mitigate shall not, in and
of itself, result in a loss of the right to bring the related indemnifiable
claim but shall be considered in determining the amount of indemnifiable Losses
to which a party is entitled hereunder.

-98-



--------------------------------------------------------------------------------



 



SECTION 14
TERMINATION OF AGREEMENT
     14.1. Events of Termination. This Agreement and the transactions
contemplated hereby may be terminated or abandoned at any time prior to the
Closing Date as follows:
          (a) upon the written agreement of the Sellers, on the one hand, and
the Purchaser, on the other hand;
          (b) at the election of the Purchaser, if (i) the Sellers have breached
any representation or warranty contained in this Agreement such that the
condition to the Closing set forth in Section 7.1 would not be satisfied or
(ii) the Sellers have breached any covenant or agreement contained in this
Agreement such that the condition to the Closing set forth in Section 7.2 would
not be satisfied, which breach is, in either case, not cured by the date that is
thirty (30) days after written notice of such breach is given by the Purchaser
to the Sellers;
          (c) at the election of the Sellers, if (i) the Purchaser has breached
any representation or warranty contained in this Agreement such that the
condition to the Closing set forth in Section 8.1 would not be satisfied or
(ii) the Purchaser has breached any covenant or agreement contained in this
Agreement such that the condition to the Closing set forth in Section 8.2 would
not be satisfied, which breach is, in either case, not cured by the date that is
thirty (30) days after written notice of such breach is given by the Sellers to
the Purchaser;
          (d) upon written notice by either the Sellers, on the one hand, or the
Purchaser, on the other hand, if the Closing Date shall not have occurred before
February 22, 2007 (which date may be extended with the prior written consent of
all the parties hereto, such consent not to be unreasonably withheld or delayed
for extensions up to March 24, 2007), for any reason other than (i) the failure
of the party seeking to terminate this Agreement to perform its obligations
hereunder or (ii) a breach of a representation or warranty by the party seeking
to terminate this Agreement, which, in either case, which would give the other
party the right to terminate this Agreement;
          (e) at the election of the Sellers if the Sellers have received notice
from the Office of the Director of the Bureau of Competition that it will not
recommend approval of this Agreement or the Purchaser as the buyer of the Bulk
Gas Business, the Companies or the Purchased Equity Interests to the
commissioners of the FTC or from the commissioners of the FTC that they will not
approve this Agreement or the Purchaser as the buyer of the Bulk Gas Business,
the Companies or the Purchased Equity Interests, in either case, without
material change to this Agreement or the transactions contemplated hereby; or
          (f) at the election of the Sellers, as contemplated by Section 6.6(c).
     14.2. Consequences of Termination. If this Agreement shall be terminated
pursuant to Section 14.1, this Agreement shall thereafter become void and no
party shall have any further obligation to the other hereunder, except as set
forth in Sections 10, 11 and this Section 14.2; provided, however, that (i) if
the Sellers shall have the right to terminate this Agreement pursuant to
Section 14.1(c), or (ii) if the Purchaser shall have the right to terminate this
Agreement pursuant to Section 14.1(b), it is expressly understood and agreed
that the terminating

-99-



--------------------------------------------------------------------------------



 



party’s right to pursue legal remedies for any willful breach of this Agreement
occurring prior to such termination shall survive such termination unimpaired.
SECTION 15
CONSENT TO JURISDICTION; SERVICE OF PROCESS;
DISPUTE RESOLUTION; WAIVER OF JURY TRIAL
     15.1. General Disputes.
          (a) The Sellers, on the one hand, and the Purchaser, on the other
hand, shall attempt in good faith to resolve any dispute, controversy or claim
between them arising out of or relating to this Agreement, including any dispute
over the breach, termination, interpretation, or validity hereof (the
“Dispute”). Each party may request through written notice that the Dispute be
referred to senior executives of the parties who have authority to resolve the
Dispute. The executives shall attempt to resolve the Dispute by agreement within
thirty (30) days of such notice. In attempting to resolve the Dispute the
parties shall not be waiving and shall not be deemed to have waived any rights
which they may have under this Agreement or otherwise as a result of the
resolution of a Dispute pursuant to this Section 15.1.
          (b) If the parties to the Dispute are unable to resolve the Dispute as
provided in Section 15.1(a), then the Dispute shall be resolved in accordance
with this Section 15.1(b) unless the parties otherwise agree to an alternative
dispute resolution procedure. All Actions arising out of or relating to the
Transaction Documents shall be heard and determined exclusively in any New York
federal court sitting in the Borough of Manhattan of The City of New York;
provided, however, that if such federal court does not have jurisdiction over
such Action, such Action shall be heard and determined exclusively in any New
York state court sitting in the Borough of Manhattan of The City of New York;
provided, further that to the extent that any Action has an indispensable party
that is not subject to jurisdiction in the State of New York, such Action will
be heard and determined in a court with jurisdiction over such Person.
Consistent with the preceding sentence, the parties hereto hereby (a) submit to
the exclusive jurisdiction of any federal or state court sitting in the Borough
of Manhattan of The City of New York for the purpose of any Action arising out
of or relating to this Agreement brought by any party and (b) irrevocably waive,
and agree not to assert by way of motion, defense, or otherwise, in any such
Action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated by this Agreement may not be enforced in or by any of the
above-named courts.
          (c) EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF

-100-



--------------------------------------------------------------------------------



 



LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 15.1(c).
SECTION 16
ENFORCEMENT OF CERTAIN PROVISIONS AND SPECIFIC PERFORMANCE
     16.1. Enforcement of Certain Provisions.
          If any of the covenants contained in this Agreement or any part
thereof, is hereafter construed to be invalid or unenforceable under any Law,
the same shall not affect the remainder of the covenant or covenants, which
shall be given full force and effect, without regard to the invalid portions. If
any of the covenants contained in this Agreement or any part thereof, is held by
a court of competent jurisdiction to be unenforceable because of the duration of
such provision or the geographic area covered thereby or for any other reason,
the parties agree that the court making such determination shall have the power
to reduce the duration and/or geographic area of such provision or otherwise
modify the terms of any such covenant and, in its reduced form, said provision
shall then be enforceable; provided, however, that any such reduction or
modification shall apply only with respect to the operation of such Section in
the jurisdiction of such court.
     16.2. Specific Performance. The parties hereto agree that, prior to
Closing, irreparable damage would occur in the event any provision of this
Agreement was not performed in accordance with the terms hereof and that the
parties, prior to Closing, shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in addition to any other remedy to which they are
entitled at law or in equity.
SECTION 17
GUARANTEE
     17.1. Guaranty. The Guarantor absolutely, unconditionally and irrevocably
guarantees to the Purchaser the full, complete and timely compliance with and
performance of all agreements, covenants and obligations of the Sellers under
this Agreement and the other Transaction Documents (the “Seller Obligations”)
and shall take any and all action necessary to cause the Sellers to perform the
Seller Obligations (collectively, the “Guaranty”). The Guaranty shall be deemed
to include the Guarantor’s obligation to satisfy any and all present and future
payment obligations of the Sellers arising in connection with this Agreement and
the other Transaction Documents, in each case, when and to the extent that, any
of the same shall become due and payable or performance of or compliance with
any of the same shall be required. The Guaranty constitutes an absolute,
unconditional, irrevocable and continuing guarantee of payment and performance
and the Guarantor shall be liable for any breach of any of the Seller
Obligations. The Guaranty shall remain in full and effect and shall be binding
on the Guarantor and its successor and assigns until all Seller Obligations have
been satisfied in full.

-101-



--------------------------------------------------------------------------------



 



     17.2. No Impairment. The Guarantor’s obligations under the Guaranty shall
not be subject to any reduction, limitation, impairment or termination for any
reason (other than by indefeasible payment and performance in full of the Seller
Obligations) and shall not be subject to any defense, counterclaim, set-off or
deduction and, shall remain in full force and effect without regard to, and
shall not be released, impaired or discharged by any circumstance or condition
(whether or not the Guarantor shall have any knowledge or notice thereof)
whatsoever that might constitute a legal or equitable discharge or defense in,
any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding with respect to Guarantor or
Sellers or their respective properties or their creditors or any action taken by
any trustee or receiver or by any court in any such proceeding.
     17.3. Waiver. The Guarantor unconditionally waives: (a) all notices and
demands that may be required by Law or otherwise to preserve any rights against
the Guarantor under the Guaranty, including notice of the acceptance of this
Agreement or the Guaranty and (b) right of diligence, presentment, demand,
notice of dishonor, protest, filing of any claim, notice of nonpayment and all
other notices and demands.
SECTION 18
BULK SALES LAW
          The Purchaser hereby waives compliance by the Sellers with the
provisions of the bulk sales Law of any state, including with respect to Tax.
SECTION 19
PUBLIC ANNOUNCEMENTS
          Prior to the Closing Date, no press release or other public
announcement, or communication with any news media, shall be made by or on
behalf of any party hereto concerning this Agreement or the transactions
contemplated hereby without providing prior written notice thereof to the other
party, except as may be required by applicable Law or the regulations or listing
rules of any securities exchange. The parties shall cooperate as to the timing
and contents of any such press release, public announcement or communication.
SECTION 20
NOTICES
          All notices and all other communications hereunder shall be in writing
and shall be deemed given if delivered personally or sent by registered or
certified mail, postage prepaid (return receipt requested), sent by facsimile
(receipt of which is confirmed) or sent by a nationally recognized overnight
courier to a party at the following address (or at such other address for a
party as shall be specified by like notice):

-102-



--------------------------------------------------------------------------------



 



If to the Sellers or the Guarantor:
Linde AG
Abraham Lincoln-Strasse 21
65289 Wiesbaden
Germany
Facsimile: +49 (0) 89 7446 1104
Attention: Georg Denoke
with a copy to each of :
Linde Gas LLC
6055 Rockside Woods Blvd.
Independence, Ohio 44131
Facsimile: (216) 642-6715
Attention: Mark D. Weller, Esq.
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Facsimile: (212) 455-2502
Attention: Peter S. Malloy, Esq.
If to the Purchaser:
Airgas, Inc.
259 North Radnor-Chester Road
Suite 100
Radnor, Pennsylvania 19087-5283
Facsimile: (610) 687-3187
Attention: Dean A. Bertolino, Esq.
with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Facsimile: (212) 757-3990
Attention: Robert B. Schumer, Esq.
          Each such notice or other communication shall be effective at the time
of receipt if delivered personally or sent by facsimile (with receipt confirmed)
or nationally recognized overnight courier (with receipt confirmed), or three
(3) Business Days after being mailed, registered or certified mail, postage
prepaid, return receipt requested.

-103-



--------------------------------------------------------------------------------



 



SECTION 21
EXTENSIONS AND WAIVERS
          This Agreement may not be amended, supplemented or otherwise modified
in any respect except by an instrument in writing of even or subsequent date
hereto duly executed by the parties hereto. The parties hereto may not
(a) extend the time for the performance of any of the obligations or other acts
of the parties hereto, (b) waive any inaccuracies in the representations and
warranties contained in this Agreement or in any documents delivered pursuant to
this Agreement or (c) waive compliance with or modify any of the covenants or
agreements contained in this Agreement and waive or modify performance of any of
the obligations of any of the parties hereto, except by an instrument in writing
signed by the parties purporting to be bound thereby.
SECTION 22
ENTIRE AGREEMENT
          This Agreement, including the Schedules and Exhibits attached hereto
which are hereby incorporated by reference contain all the terms agreed upon
among the parties with respect to the subject matter hereof and supersedes all
prior agreements, arrangements and communications, whether oral or written with
respect to such subject matter.
SECTION 23
GOVERNING LAW; SERVICE OF PROCESS ON GUARANTOR
          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW OR
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY OTHER JURISDICTION.
          BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT, THE GUARANTOR
(I) IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION SYSTEM (THE “GUARANTOR
AGENT”) AS ITS AUTHORIZED AGENT UPON WHICH PROCESS MAY BE SERVED IN ANY SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND (II) AGREES THAT
SERVICE OF PROCESS UPON THE GUARANTOR AGENT SHALL BE DEEMED, IN EVERY RESPECT,
EFFECTIVE SERVICE OF PROCESS UPON THE GUARANTOR IN ANY SUCH SUIT OR PROCEEDING.
GUARANTOR FURTHER AGREES, AT ITS OWN EXPENSE, TO TAKE ANY AND ALL ACTION,
INCLUDING THE EXECUTION AND FILING OF ANY AND ALL SUCH DOCUMENTS AND
INSTRUMENTS, AS MAY BE NECESSARY TO CONTINUE SUCH DESIGNATION AND APPOINTMENT OF
THE GUARANTOR AGENT IN FULL FORCE AND EFFECT. THE FOREGOING SHALL NOT LIMIT THE
RIGHTS OF ANY PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

-104-



--------------------------------------------------------------------------------



 



SECTION 24
TRANSFERABILITY; NO THIRD PARTY BENEFICIARIES
          The respective rights and obligations of each party hereto shall not
be assignable by such party without the written consent of the other party,
except that any party without such consent may assign its rights and obligations
under this Agreement to (a) any one or more Subsidiary of such party or (b) any
successor in the event of a merger, consolidation, sale of all or substantially
all of its assets, liquidation or dissolution (provided any such assignee
pursuant to the foregoing clause (a) executes and delivers to such other party
an agreement satisfactory in form and substance to such other party under which
such assignee assumes and agrees to perform and discharge all the obligations
and liabilities of the assigning party), but any such permitted assignment shall
not relieve the assigning party of its obligations hereunder. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assignees. Nothing herein express or implied
is intended to confer upon any Person, other than the parties hereto and their
respective successors and permitted assignees, any rights, remedies, obligations
or liabilities under or by reason of this Agreement. Any attempted or purported
assignment in violation of this Section 24 shall be null and void.
SECTION 25
SEVERABILITY
          If any provision of or the application thereof to any Person or
circumstance shall be invalid or unenforceable to any extent, the remainder of
this Agreement and the application of such provision to such Person or
circumstances shall not be affected thereby, and shall be enforced to the
greatest extent permitted by law.
SECTION 26
COUNTERPARTS
          This Agreement may be executed in any number of counterparts with the
same effect as if the signatures to each such counterpart were upon the same
instrument.
[Signatures follow on next page]

-105-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each party hereto has caused this Agreement to be
duly executed and delivered by its duly authorized representative in its name
and on its behalf as of the date first above written.

              SELLERS:
 
            HOLOX (USA) B.V.
 
       
 
  By:   /s/ DPH Huberts
 
            Name: DPH Huberts     Title:   General Manager Hoek Loos
 
            HOLOX INC.
 
       
 
  By:   /s/ Patrick Murphy
 
            Name: Patrick Murphy     Title:   President
 
            PURCHASER:
 
            AIRGAS, INC.
 
       
 
  By:   /s/ Leslie J. Graff
 
            Name: Leslie J. Graff     Title:   Senior Vice President, Corporate
Development
 
            For purposes of Sections 6.4, 6.5, 6.6, 6.9, 6.11, 6.22, 17 and 23
of this Agreement only:
 
            GUARANTOR:
 
            LINDE AKTIENGESELLSCHAFT
 
       
 
  By:   /s/ Dr. Aldo Belloni
 
            Name: Dr. Aldo Belloni     Title:   Member of the Board Linde AG
 
       
 
  By:   /s/ Georg Denoke
 
            Name: Georg Denoke     Title:   CFO Linde AG

 